OMB APPROVAL OMB Number: 3235-0570 Expires: January 31, 2014 Estimated average burden hours per response20.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-08261 MEMBERS Mutual Funds (Exact name of registrant as specified in charter) 550 Science Drive, Madison, WI 53711 (Address of principal executive offices)(Zip code) Pamela M. Krill Madison/Mosaic Legal and Compliance Department 550 Science Drive Madison, WI 53711 (Name and address of agent for service) Registrant's telephone number, including area code: 608-274-0300 Date of fiscal year end: October 31 Date of reporting period: October 31, 2011 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspoection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, treet, NE, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. s 3507. Item 1. Report to Shareholders. MEMBERS(R) Mutual Funds Annual Report October 31, 2011 CONSERVATIVE ALLOCATION FUND MODERATE ALLOCATION FUND AGGRESSIVE ALLOCATION FUND CASH RESERVES FUND BOND FUND HIGH INCOME FUND DIVERSIFIED INCOME FUND EQUITY INCOME FUND LARGE CAP VALUE FUND LARGE CAP GROWTH FUND MID CAP FUND SMALL CAP FUND INTERNATIONAL STOCK FUND This material is for reporting purposes only and shall not be used in connection with a solicitation, offer or any proposed sale of securities unless preceded or accompanied by a prospectus. MEMBERS Mutual Funds | October 31, 2011 Table of Contents Management’s Discussion of Fund Performance Economic Overview 2 Outlook 3 Conservative Allocation Fund 4 Moderate Allocation Fund 6 Aggressive Allocation Fund 8 Cash Reserves Fund 10 Bond Fund 12 High Income Fund 14 Diversified Income Fund 16 Equity Income Fund 18 Large Cap Value Fund 20 Large Cap Growth Fund 22 Mid Cap Fund 24 Small Cap Fund 26 International Stock Fund 28 Notes to Management’s Discussion of Fund Performance 30 Benchmark Descriptions 31 Portfolios of Investments Conservative Allocation Fund 32 Moderate Allocation Fund 33 Aggressive Allocation Fund 34 Cash Reserves Fund 35 Bond Fund 36 High Income Fund 39 Diversified Income Fund 43 Equity Income Fund 46 Large Cap Value Fund 48 Large Cap Growth Fund 49 Mid Cap Fund 51 Small Cap Fund 52 International Stock Fund 54 Financial Statements Statements of Assets and Liabilities 56 Statements of Operations 60 Statements of Changes in Net Assets 62 Financial Highlights 68 Notes to Financial Statements 87 Report of Independent Registered Public Accounting Firm Other Information Trustees and Officers Nondeposit investment products are not federally insured, involve investment risk, may lose value and are not obligations of or guaranteed by any financial institution. For more complete information about MEMBERS Mutual Funds, including charges and expenses, request a prospectus from your financial advisor or from MEMBERS Mutual Funds, P.O. Box 8390, Boston, MA 02266-8390. Consider the investment objectives, risks, and charges and expenses of any fund carefully before investing. The prospectus contains this and other information about the investment company. For more current performance information, please call 1-800-877-6089 or visit our website at www.membersfunds.com. Current performance may be lower or higher than the performance data quoted within. Past performance does not guarantee future results. Nothing in this report represents a recommendation of a security by the investment adviser. Portfolio holdings may have changed since the date of this report. 1 MEMBERS Mutual Funds | October 31, 2011 Management’s Discussion of Fund Performance ECONOMIC OVERVIEW Factors influencing the market and its reaction during the last fiscal year ended October 31, 2011could be described by the following equation:"Macro and Global Risk On, Risk Off.""Macro and global" refer to shocks to the system we experienced such: as the downgrade of U.S. AAA debt rating; the revolutionary wave of demonstrations and protests in the Arab world; the Japanese earthquake; Quantitative Easing II; and the Greek debt crisis. Record correlation of asset class movements and extreme volatility measured by single day market moves coupled with high frequency trading are part of the "risk on, risk off" price swings. Although the one-year-period ended October 31, 2011 was generally a positive one for domestic stock and bond investors, it was not without its trials. Behind the 8.08% return for the S&P 500 Index, a widely used proxy for the overall U.S. stock market, were periods in which the index dipped well below its starting point, and times when the stock market showed considerable volatility, particularly in the last few months of the period. In terms of general performance trends, growth stocks soundly outperformed value stocks over the period, while large-cap stocks had a slight edge over mid-cap stocks, which showed stronger performance than small-cap stocks. On the bond side, rates for the bellwether 10-Year U.S. Treasury bond hit a new all-time low of 1.72% on September 22, and ended the period well below the period’s starting point. As interest rates drop, the value of existing bonds rise, and bond investors generally saw positive returns as a result, with the overall trend favoring longer-term bonds over shorter-term bonds. The sovereign debt crisis in Europe, which had a considerable and largely negative impact on domestic markets, was an even darker cloud over both Europe and emerging markets as the overseas markets showed a loss of -3.58%, as measured by the widely-used Morgan Stanley Europe, Australasia and Far East (EAFE) Index. The problems in Europe focused on Greece, but were not contained to just this country. The U.S. government was not above the fray, as seen by Standard & Poor’s April downgrading of U.S. debt from AAA to AA. Another sign of the troubled times was the seemingly endless Washington shuffle over the debt ceiling, for which Congress finally reached a compromise in the last hours prior to the August 2 deadline. The fragile nature of the global economy was evidenced by the continued fiscal stimulus and the Federal Reserve’s commitment to maintaining rock-bottom short-term rates. With low-risk yields at paltry levels, investors had a strong incentive to look for returns elsewhere, at least one factor behind the solid results in the stock market. All of these woes and need for stimulus have ties to the deep recession and financial crisis of 2008-09, which we believe, was no ordinary occurrence. As a result it will likely require many years of repair to undo the damage of the excesses that led to the collapse. Certainly you need look no further than the housing market and employment, both of which languished over the one-year period. 2 MEMBERS Mutual Funds | Management’s Discussion of Fund Performance | October 31, 2011 OUTLOOK While low interest rates may have been frustrating individual investors in search of yield, cheap capital was a significant boost for corporate profits, which remained robust across the period. Profit margins may be under more pressure going forward, but well-managed U.S. companies have proven their ability to do more with less, and we believe overall stock valuations at the end of this period remained reasonable. On the other hand, record-low yields on bonds only increase interest rate risk, and if rates should rise, it is longer-term bonds which are likely to suffer the most. While possibilities of another recession have increased, we believe the odds favor continued slow, but positive growth. This may not be simply a temporary state of affairs, but a longer term one, as it may take years to unwind the mortgage crisis, realize the consequences of the federal bailouts, and for U.S. households to rebuild their balance sheets. If you add the likelihood of continued fiscal trouble in Europe, we see uncertainty and risk as central concerns for investors and the market as we head into 2012. 3 MEMBERS Mutual Funds | Management’s Discussion of Fund Performance | October 31, 2011 CONSERVATIVE ALLOCATION FUND INVESTMENT STRATEGY HIGHLIGHTS The MEMBERS Conservative Allocation Fund invests primarily in shares of registered investment companies (the "underlying funds"). The fund will be diversified among a number of asset classes and its allocation among underlying funds will be based on an asset allocation model developed by Madison Asset Management, LLC ("Madison"), the fund’s investment adviser. The team may use multiple analytical approaches to determine the appropriate asset allocation: •Asset allocation optimization analysis – considers the covariance between asset class returns (the degree to which returns in different asset classes do or do not move together), and the fund’s aim to achieve a favorable overall risk profile for any targeted portfolio return. •Scenario analysis – historical and expected return data is analyzed to model how individual asset classes and combinations of asset classes would affect the fund under different economic and market conditions. •Fundamental analysis – draws upon Madison’s investment teams to judge each asset class against current and forecasted market conditions. Economic, industry and security analysis is used to develop return and risk expectations that may influence asset class selection. In addition, Madison employs a risk management sleeve within the fund for the purpose of risk reduction when and if conditions exist that require reduction of equity exposure. PERFORMANCE HISTORY Cumulative Performance of $10,000 Investment Since Inception1,2 Average Annual Total Return through October 31, 20112 % Return Without Sales Charge % Return After Sales Charge6 1 Year 3 Year s Since 6/30/06 Inception Since 2/29/08 Inception 1 Year 3 Years Since Inception Class A Shares3 – Class B Shares4 – Class C Shares5 – – – Bank of America Merrill Lynch US Corp, Govt & Mortg Index NA NA NA Conservative Allocation Fund Custom Index NA NA NA See accompanying Notes to Management’s Discussion of Fund Performance. 4 MEMBERS Mutual Funds | Management’s Discussion of Fund Performance | October 31, 2011 Conservative Allocation Fund (concluded) INVESTING ENVIRONMENT The past year proved to be quite volatile in the financial markets as sovereign debt concerns escalated in both the U.S. and Europe. Fears became particularly acute in Europe as numerous countries, such as Greece, Portugal, Ireland, Spain, and more recently Italy, saw their sovereign debt yields increase significantly, a clear signal of financial stress. In fact, Greece is now in the process of going through an "orderly" restructuring of its debt. The economic fallout from the European sovereign debt crisis is far reaching; a recession may now be underway in Europe. Meanwhile, within the context of a somewhat sputtering global economy, corporate profits have remained remarkably resilient. U.S. profit margins are at or near record levels and corporate earnings continued to advance over the period. This strong earnings backdrop provided investors with the confidence to selectively bid up quality U.S. companies that were demonstrating their ability to do "more with less". Accordingly, over the period the broad U.S. equity market as measured by the Russell 3000¨ Index was up 7.9%, U.S. bonds as measured by the Barclays Capital U.S. Aggregate Bond Index were up 5.0%, and finally international equities, succumbing to the European sovereign debt crisis, declined 3.6% as measured by the MSCI EAFE Index. PORTFOLIO ALLOCATION AS A PERCENTAGE OF NET ASSETS As of 10/31/11 Bond Funds 63% Foreign Bond Funds 6% Foreign Stock Funds 9% Money Market Funds and Other Net Assets 3% Stock Funds 19% PERFORMANCE DISCUSSION For the twelve-month period ended October 31, 2011, the MEMBERS Conservative Allocation Fund returned 3.00% (Class A shares at net asset value), while the Conservative Allocation Custom Index returned 5.86%. The fund’s focus on lower duration (a measure of a security’s price sensitivity to changes in interest rates),non-core fixed income securities, such as high yield, floating rate and global bonds and corresponding underweight to longer duration U.S. Treasuries was the primary reason behind the performance lag. In response to softening economic data, the 10-year U.S. Treasury yield declined from 2.61% to 2.17% over the course of the year. However, although not enough to offset the above, the fund benefited from an underweight to foreign equities, as U.S. stocks outpaced their international counterparts by a wide margin during the period. Top contributors to the fund’s performance included: MEMBERS Large Cap Value Y which returned 10.5%; and Calamos Growth & Income at 8.3%. Top detractors to performance included: PIMCO Total Return which returned 1.3%; Madison Mosaic Institutional Bond at 1.8%; and Templeton Global Bond at 2.9%. FUND CHANGES The most significant change to the fund’s positioning over the past twelve months was a continued reduction in international equity exposure. The ongoing overweight to U.S. stocks was additive to returns, as domestic stocks outperformed international equities by nearly 12% over the period. No other significant changes were made to the fund’s overall asset allocation. 5 MEMBERS Mutual Funds | Management’s Discussion of Fund Performance | October 31, 2011 MODERATE ALLOCATION FUND INVESTMENT STRATEGY HIGHLIGHTS The MEMBERS Moderate Allocation Fund invests primarily in shares of registered investment companies (the "underlying funds"). The fund will be diversified among a number of asset classes and its allocation among underlying funds will be based on an asset allocation model developed by Madison Asset Management, LLC ("Madison"), the fund’s investment adviser. The team may use multiple analytical approaches to determine the appropriate asset allocation: •Asset allocation optimization analysis – considers the covariance between asset class returns (the degree to which returns in different asset classes do or do not move together), and the fund’s aim to achieve a favorable overall risk profile for any targeted portfolio return. •Scenario analysis – historical and expected return data is analyzed to model how individual asset classes and combinations of asset classes would affect the fund under different economic and market conditions. •Fundamental analysis – draws upon Madison’s investment teams to judge each asset class against current and forecasted market conditions. Economic, industry and security analysis is used to develop return and risk expectations that may influence asset class selection. In addition, Madison employs a risk management sleeve within the fund for the purpose of risk reduction when and if conditions exist that require reduction of equity exposure. PERFORMANCE HISTORY Cumulative Performance of $10,000 Investment Since Inception1,2 Average Annual Total Return through October 31, 20112 % Return Without Sales Charge % Return After Sales Charge6 1 Year 3 Years Since 6/30/06 Inception Since 2/29/08 Inception 1 Year 3 Years Since Inception Class A Shares3 – Class B Shares4 – Class C Shares5 – – – S&P 500 Index NA NA NA Moderate Allocation Fund Custom Index NA NA NA See accompanying Notes to Management’s Discussion of Fund Performance. 6 MEMBERS Mutual Funds | Management’s Discussion of Fund Performance | October 31, 2011 Moderate Allocation Fund (concluded) INVESTING ENVIRONMENT The past year proved to be quite volatile in the financial markets as sovereign debt concerns escalated in both the U.S. and Europe. Fears became particularly acute in Europe as numerous countries, such as Greece, Portugal, Ireland, Spain, and more recently Italy, saw their sovereign debt yields increase significantly, a clear signal of financial stress. In fact, Greece is now in the process of going through an "orderly" restructuring of its debt. The economic fallout from the European sovereign debt crisis is far reaching; a recession may now be underway in Europe. Meanwhile, within the context of a somewhat sputtering global economy, corporate profits have remained remarkably resilient. U.S. profit margins are at or near record levels and corporate earnings continued to advance over the period. This strong earnings backdrop provided investors with the confidence to selectively bid up quality U.S. companies that were demonstrating their ability to do "more with less". Accordingly, over the period the broad U.S. equity market as measured by the Russell 3000¨ Index was up 7.9%, U.S. bonds as measured by the Barclays Capital U.S. Aggregate Bond Index were up 5.0%, and finally international equities, succumbing to the European sovereign debt crisis, declined 3.6% as measured by the MSCI EAFE Index. PORTFOLIO ALLOCATION AS A PERCENTAGE OF NET ASSETS As of 10/31/11 Bond Funds 40% Foreign Bond Funds 4% Foreign Stock Funds 12% Money Market Funds and Other Net Assets 3% Stock Funds 41% PERFORMANCE DISCUSSION For the twelve-month period ended October 31, 2011, the MEMBERS Moderate Allocation Fund returned 3.97% (Class A shares at net asset value), while the Moderate Allocation Custom Index returned 5.51%. The fund’s focus on lower duration (a measure of a security’s price sensitivity to changes in interest rates), non-core fixed income securities, such as high yield, floating rate and global bonds and corresponding underweight to longer duration U.S. Treasuries was the primary reason behind the performance lag. In response to softening economic data, the 10-year U.S. Treasury yield declined from 2.61% to 2.17% over the course of the year. However, although not enough to offset the above, the fund benefited from an underweight to foreign equities, as U.S. stocks outpaced their international counterparts by a wide margin during the period. Top contributors to the fund’s performance included: MEMBERS Mid Cap Y which returned 11.3%; MEMBERS Large Cap Value at 10.5%; and Yacktman at 8.8%. Top detractors to performance included: Members International which returned -2.9%; PIMCO Total Return Fund at +1.3%; and Madison Mosaic Institutional Bond Fund at 1.8%. FUND CHANGES The most significant change to the fund’s positioning over the past twelve months was a continued reduction in international equity exposure. The ongoing overweight to U.S. stocks was additive to returns, as domestic stocks outperformed international equities by nearly 12% over the period. No other significant changes were made to the fund’s overall asset allocation. 7 MEMBERS Mutual Funds | Management’s Discussion of Fund Performance | October 31, 2011 AGGRESSIVE ALLOCATION FUND INVESTMENT STRATEGY HIGHLIGHTS The MEMBERS Aggressive Allocation Fund invests primarily in shares of registered investment companies (the "underlying funds"). The fund will be diversified among a number of asset classes and its allocation among underlying funds will be based on an asset allocation model developed by Madison Asset Management, LLC ("Madison"), the fund’s investment adviser. The team may use multiple analytical approaches to determine the appropriate asset allocation: •Asset allocation optimization analysis – considers the degree to which returns in different asset classes do or do not move together, and the fund’s aim to achieve a favorable overall risk profile for any targeted portfolio return. •Scenario analysis – historical and expected return data is analyzed to model how individual asset classes and combinations of asset classes would affect the fund under different economic and market conditions. •Fundamental analysis – draws upon Madison’s investment teams to judge each asset class against current and forecasted market conditions. Economic, industry and security analysis is used to develop return and risk expectations that may influence asset class selection. In addition, Madison employs a risk management sleeve within the fund for the purpose of risk reduction when and if conditions exist that require reduction of equity exposure. PERFORMANCE HISTORY Cumulative Performance of $10,000 Investment Since Inception1,2 Average Annual Total Return through October 31, 20112 % Return Without Sales Charge % Return After Sales Charge6 1 Year 3 Years Since 6/30/06 Inception Since 2/29/08 Inception 1 Year 3 Years Since Inception Class A Shares3 – Class B Shares4 – Class C Shares5 – – – S&P 500 Index NA NA NA Aggressive Allocation Fund Custom Index NA NA NA See accompanying Notes to Management’s Discussion of Fund Performance. 8 MEMBERS Mutual Funds | Management’s Discussion of Fund Performance | October 31, 2011 Aggressive Allocation Fund (concluded) INVESTING ENVIRONMENT The past year proved to be quite volatile in the financial markets as sovereign debt concerns escalated in both the U.S. and Europe. Fears became particularly acute in Europe as numerous countries, such as Greece, Portugal, Ireland, Spain, and more recently Italy, saw their sovereign debt yields increase significantly, a clear signal of financial stress. In fact, Greece is now in the process of going through an "orderly" restructuring of its debt. The economic fallout from the European sovereign debt crisis is far reaching; a recession may now be underway in Europe. Meanwhile, within the context of a somewhat sputtering global economy, corporate profits have remained remarkably resilient. U.S. profit margins are at or near record levels and corporate earnings continued to advance over the period. This strong earnings backdrop provided investors with the confidence to selectively bid up quality U.S. companies that were demonstrating their ability to do "more with less". Accordingly, over the period the broad U.S. equity market as measured by the Russell 3000¨ Index was up 7.9%, U.S. bonds as measured by the Barclays Capital U.S. Aggregate Bond Index were up 5.0%, and finally international equities, succumbing to the European sovereign debt crisis, declined 3.6% as measured by the MSCI EAFE Index. PORTFOLIO ALLOCATION AS A PERCENTAGE OF NET ASSETS As of 10/31/11 Bond Funds 11% Foreign Bond Funds 3% Foreign Stock Funds 19% Money Market Funds and Other Net Assets 2% Stock Funds 65% PERFORMANCE DISCUSSION For the twelve-month period ended October 31, 2011, the MEMBERS Aggressive Allocation Fund returned 4.29% (Class A shares at net asset value), while the Aggressive Allocation Custom Index returned of 4.20%. The fund benefited from an underweight to foreign equities, as U.S. stocks outpaced their international counterparts by a wide margin during the period and this was the primary reason for the fund’s outperformance compared to its benchmark.However, an overweight to lower duration (a measure of a security’s price sensitivity to changes in interest rates), non-core bonds hindered returns as fearful and yield starved investors migrated to the perceived safety of longer duration U.S. Treasuries. Top contributors to the fund’s performance included: MEMBERS Mid Cap Y which returned 11.3%; MEMBERS Large Cap Value at 10.5%; and Yacktman at 8.8%. Top detractors to performance included: Hussman Strategic Growth Fund which declined 3.2%; Templeton Global Bond Fund which returned 2.9%; and T. Rowe Price New ERA Fund at 2.7%. FUND CHANGES The most significant change to the fund’s positioning over the past twelve months was a continued reduction in international equity exposure. The ongoing overweight to U.S. stocks was additive to returns, as domestic stocks outperformed international equities by nearly 12% over the period. No other significant changes were made to the fund’s overall asset allocation. 9 MEMBERS Mutual Funds | Management’s Discussion of Fund Performance | October 31, 2011 CASH RESERVES FUND INVESTMENT STRATEGY HIGHLIGHTS The MEMBERS Cash Reserves Fund invests exclusively in U.S. dollar-denominated money market securities maturing in thirteen months or less from the date of purchase. These securities will be obligations of the U.S. Government and its agencies and instrumentalities, but may also include securities issued by U.S. and foreign financial institutions, corporations, municipalities, foreign governments, and multi-national organizations, such as the World Bank. The fund may invest in mortgage-backed and asset-backed securities, including those representing pools of mortgage, commercial, or consumer loans originated by credit unions or other financial institutions. PORTFOLIO ALLOCATION AS A PERCENTAGE OF NET ASSETS As of 10/31/11 Fannie Mae 29% Federal Home Loan Bank 25% Freddie Mac 33% U.S. Treasury Bills 7% Cash and Other Net Assets 6% 10 MEMBERS Mutual Funds | Management’s Discussion of Fund Performance | October 31, 2011 This page was intentionally left blank. 11 MEMBERS Mutual Funds | Management’s Discussion of Fund Performance | October 31, 2011 BOND FUND INVESTMENT STRATEGY HIGHLIGHTS Under normal circumstances, the MEMBERS Bond Fund invests at least 80% of its assets in bonds. To keep current income relatively stable and to limit share price volatility, the fund emphasizes investment grade securities and maintains an intermediate (typically 3-6 year) average portfolio duration (a measure of a security’s price sensitivity to changes in interest rates). The fund also strives to minimize risk in the portfolio by making strategic decisions relating to credit risk and yield curve outlook. The fund may invest in corporate debt securities, U.S. Government debt securities, foreign government debt securities, non-rated debt securities, and asset-backed, mortgage-backed and commercial mortgage-backed securities. PERFORMANCE HISTORY Cumulative Performance of $10,000 Investment Since Inception1,2 Average Annual Total Return through October 31, 20112 % Return Without Sales Charge % Return After Sales Charge6 1 Year 3 Years 5 Years 10 Years Since 6/30/06 Inception 1 Year 3 Years 5 Years 10 Years Class A Shares3 – Class B Shares4 – Class Y Shares7 – Bank of America Merrill Lynch US Corp, Govt & Mortg Index NA NA NA NA See accompanying Notes to Management’s Discussion of Fund Performance. INVESTING ENVIRONMENT The twelve-month period ended October 31, 2011 provided a wild ride. The first quarter of this period witnessed a major political re-alignment and a hope for increased economic growth based upon the tax compromise reached in December. Yields on the 10-year Treasury rose almost 1.0% from just after the election to just after Christmas, roughly 2.5% to 3.5%. Corporate bonds experienced their best excess returns of the year. However, as 2011 commenced it gradually became apparent that the economy was actually decelerating, further political compromise would be difficult, and the European ‘problem’ was proving both intractable and volatile. Ten-year yields peaked in early February at approximately 3.75% and commenced a generally downward trajectory to an eventual low of 1.72% in September 12 MEMBERS Mutual Funds | Management’s Discussion of Fund Performance | October 31, 2011 Bond Fund (concluded) before again climbing back over 2% to end this period. As concerns over the economy and Europe increased, the rate of return between bonds (i.e. Treasury bonds and corporate bonds with additional risks) ceased tightening and in the second quarter of 2011 began to gradually widen while overall rates declined; thereby, maintaining positive total returns. By midsummer, real concern developed regarding whether a compromise on the debt ceiling could be reached. The possibility of a politically induced default by the U.S. Treasury increased. Rates did not rise because the turmoil in Europe raised the specter of a collapse of the European Monetary Union, the potential for large European banks to fail, and the development of a situation not unlike the failure of Credit-Anstalt in 1931. Corporate bonds experienced one of the worst quarterly performances (underperforming Treasuries by 5.56%) of the past ten years during the third quarter. Only the last two quarters of 2008 produced worse returns. The period ended with increasing expectations for economic growth and what we believe was a rather na•ve expectation that Europe had finally confronted its problems. Rates rose and during October corporate bonds experienced a major bounce back. PORTFOLIO ALLOCATION AS A PERCENTAGE OF NET ASSETS As of 10/31/11 Asset Backed 1% Corporate Notes and Bonds 18% Mortgage Backed 12% U.S. Government and Agency Obligations 61% Cash and Other Net Assets 8% PERFORMANCE DISCUSSION For the entire period, the yield curve on U.S. Treasury bonds flattened as two-year Treasuries declined only 0.1% while thirty-year Treasuries dropped from 4% to 3.125%. Corporate bonds overall underperformed comparable duration Treasuries by 70 basis points (bps). The brunt of the pain was in the banking industry which underperformed by 255 bp while Industrial sector bonds eked out 10 bp of outperformance and those issued in the Utilities sector were positive by over 30 bp. High yield securities suffered miserably during the summer and fall, but returned 68 extra basis points over Treasuries for the entire period while the Mortgage sector essentially was even with Treasuries, adjusted for duration (a measure of a security’s price sensitivity to changes in interest rates). For the period the MEMBERS Bond Fund returned 3.81% (Class A shares at net asset value), compared to a 5.00% return for the Bank of America Merrill Lynch U.S. Corp. Govt. & Mtg. Index. This underperformance was due to a more conservative duration posture approximately 8-10% below that of the benchmark during most of the period as rates declined. This was partially offset by being modestly underweight in corporate bonds, being significantly underweight in the banking industry and modestly overweight in the Industrial sector. FUND CHANGES Over the last twelve-months, there were no significant changes in holdings or distributions. We remain defensive from a risk standpoint as the economy grows below trend and the consumer deleverages. We remain focused on valuation in this environment and believe the investment grade market is aggressively priced at the present time. 13 MEMBERS Mutual Funds | Management’s Discussion of Fund Performance | October 31, 2011 HIGH INCOME FUND INVESTMENT STRATEGY HIGHLIGHTS The MEMBERS High Income Fund invests primarily in lower-rated, higher-yielding income bearing securities, such as "junk" bonds. Because the performance of these securities has historically been strongly influenced by economic conditions, the fund may emphasize security selection in business sectors that favor the economic outlook. Under normal market conditions, the fund invests at least 80% of its assets in bonds rated lower than investment grade (BBB/Baa) and their unrated equivalents or other high-yielding securities. PERFORMANCE HISTORY Cumulative Performance of $10,000 Investment Since Inception1,2 Average Annual Total Return through October 31, 20112 % Return Without Sales Charge % Return After Sales Charge6 1 Year 3 Years 5 Years 10 Years Since 6/30/06 Inception 1 Year 3 Years 5 Years 10 Years Class A Shares3 – Class B Shares4 – Class Y Shares7 – Bank of America Merrill Lynch US High Yield Master II, Constrained NA NA NA NA See accompanying Notes to Management’s Discussion of Fund Performance. INVESTING ENVIRONMENT The high yield market experienced significant volatility during the twelve-month period ended October 31, 2011, rallying late in the period to end the fiscal year with solid mid-single digit returns. Benign Treasury bond trading levels supported market performance as the 10-year Treasury yield moved from around 3.50% to the 2.00% range. Company operating results generally improved over prior year periods; thus default rates trended down to the 1.50-2.00% level from the low-teens default rates seen in 2008/2009. U.S. economic expansion moderated from 3%+ to 2% during the year, causing the equity markets to pull back from higher levels earlier in the year and raising concerns about a possible double-dip recession. Going forward, low interest rates on competing fixed income products combined with the expectation that the Federal Reserve will keep rates low for an extended period should create favorable conditions for high yield bonds. 14 MEMBERS Mutual Funds | Management’s Discussion of Fund Performance | October 31, 2011 High Income Fund (concluded) SECTOR ALLOCATION AS A PERCENTAGE OF NET ASSETS As of 10/31/11 Consumer Discretionary 30% Consumer Staples 6% Energy 9% Financials 3% Health Care 9% Industrials 13% Information Technology 5% Materials 9% Telecommunication Services 7% Utilities 3% Cash and Other Net Assets 6% Consumer Discretionary includes securities in the following industries: Auto Components; Automobiles; Consumer Finance; Diversified Consumer Services; Hotels, Restaurants & Leisure; Household Durables; Internet & Catalog Retail; Media; Specialty Retail; and Textiles, Apparel & Luxury Goods. PERFORMANCE DISCUSSION The MEMBERS High Income Fund returned 4.61% (Class A shares at net asset value) during the twelve-month period ended October 31, 2011. For the same period, the BofA/Merrill Lynch High Yield Constrained Index returned 4.85%. Although the fund’s underweight in the Financial sector and strong security selection and allocations within the Telecom sector were positive contributors to performance, the fund’s limited exposure to the Oil & Gas sector, security selection within the Technology sector and cash position ultimately resulted in underperformance by the fund compared with the benchmark. FUND CHANGES The fund was active during the last twelve months as it participated in over 300 combined buy and sell trades as the strategy for much of the year was to cull more aggressively structured bonds in favor of stronger corporate bonds. The fund also participated in over 40 corporate actions resulting in more than $11 million of called/tendered bonds. Business support services, Health Care, Telecom, and Utilities were emphasized in the fund.Media/cable TV became a focus during the period whereas the fund’s exposure to oil and gas was decreased. 15 MEMBERS Mutual Funds | Management’s Discussion of Fund Performance | October 31, 2011 DIVERSIFIED INCOME FUND INVESTMENT STRATEGY HIGHLIGHTS The MEMBERS Diversified Income Fund seeks income by investing in a broadly diversified array of securities including bonds, common stocks, real estate securities, foreign market bonds and stocks and money market instruments. Bonds, stock and cash components will vary, reflecting the portfolio managers’ judgments of the relative availability of attractively yielding and priced stocks and bonds. Generally, however, bonds will constitute up to 80% of the fund’s assets, stocks will constitute up to 60% of the fund’s assets, real estate securities will constitute up to 25% of the fund’s assets, foreign stocks and bonds will constitute up to 25% of the fund’s assets and money market instruments may constitute up to 25% of the fund’s assets. The fund intends to limit the investment in lower credit quality bonds to less than 50% of the fund’s assets. PERFORMANCE HISTORY Cumulative Performance of $10,000 Investment Since Inception1,2 Average Annual Total Return through October 31, 20112 % Return Without Sales Charge % Return After Sales Charge6 1 Year 3 Years 5 Years 10 Years 1 Year 3 Years 5 Years 10 Years Class A Shares3 Class B Shares4 Russell 1000¨ Index NA NA NA NA Bank of America Merrill Lynch US Corp, Govt & Mortg Index NA NA NA NA Custom Blended Index (50% Fixed 50% Equity) NA NA NA NA See accompanying Notes to Management’s Discussion of Fund Performance. INVESTING ENVIRONMENT The first half of the fiscal year saw the Russell 1000¨ Index rapidly rise by over 17%. During the second half the benchmark reversed and fell by nearly 8%. The fund’s stocks lagged slightly during the market’s advance, and held up much better than the benchmark during the declining phase. This is what we anticipate for returns for the fund’s stock investment style. Our expectation is that the fund will keep up with or lag a rising market and fall less in a declining market. 16 MEMBERS Mutual Funds | Management’s Discussion of Fund Performance | October 31, 2011 Diversified Income Fund (concluded) PORTFOLIO ALLOCATION AS A PERCENTAGE OF NET ASSETS As of 10/31/11 Asset Backed 1% Common Stocks 52% Corporate Notes and Bonds 17% Mortgage Backed 10% U.S. Government and Agency Obligations 14% Cash and Other Net Assets 6% PERFORMANCE DISCUSSION Effective October 31, 2011, the primary benchmark changed from two indexes, the Bank of America Merrill Lynch U.S. Corp. Govt. & Mtg. Index and the Russell 1000¨ Index, to a single Custom Blended Index, which consists of 50% S&P 500 Index and 50% Bank of America Merrill Lynch U.S. Corp. Govt. & Mtg. Index. This index better reflects the types of stocks and bonds typically held in the fund as described in the current prospectus. For the twelve-month period ended October 31, 2011, the MEMBERS Diversified Income Fund returned 7.32% (Class A shares at net asset value) while the Custom Blended Index returned 6.95%. The fund’s Financial and Energy stocks contributed the most to performance during the year. Information Technology and Consumer Discretionary were also leading sectors. Health Care was the only sector that was noticeably negative, led by Merck & Co. Inc., whose weak performance detracted most for the period. Chevron Corp. rose over 25% and was one of our largest positions during the period. Profits delivered were ahead of expectations as production expanded. Intel Corp. was another large portfolio position that climbed over 20% during the period. Earnings expanded and investor concerns over weak sales to the PC market turned out to be excessive. VF Corp, an apparel maker, rose over 60% during the fiscal year. Although this stock was sold too early to benefit from the entire rally, it still was one of the leading performers. Consumers continued to appreciate the price/value proposition of their leading brands like North Face¨. The bond portion of the fund was modestly short duration (a measure of a security’s price sensitivity to changes in interest rates) compared to the benchmark during this period of generally declining rates which negatively affected performance. However, sector allocations aided performance. The fund allocated only approximately half the index allocation to banks which massively underperformed during the year. The fund was significantly overweight in Utilities and Industrials, sectors which provided positive excess return during the period. Additionally, the fund’s average coupon was 1.0% higher than the market, thereby generating significant income relative to the market. FUND CHANGES For the stock portion of the fund, portfolio shifts during the year included reducing our weight in Consumer Staples and Health Care, including eliminating Baxter International Inc. and Walgreen Co. Baxter was sold due to a fuller valuation without an improvement in fundamentals. We judged the valuation of Walgreen to be too high and are concerned that growth expectations will not be met. We increased our weights in the Financial and Industrial sectors. We invested in stocks that have strong balance sheets, solid dividend yields and growth prospects, including Emerson Electric Co. and United Parcel Service, Inc. (UPS). These stocks not only offer above average dividend yield, but the large majority also increased their dividend during the year. 17 MEMBERS Mutual Funds | Management’s Discussion of Fund Performance | October 31, 2011 EQUITY INCOME FUND INVESTMENT STRATEGY HIGHLIGHTS The MEMBERS Equity Income Fund invests primarily in common stocks of large-and mid-capitalization companies that are, in the view of the fund’s investment adviser, selling at a reasonable price in relation to their long-term earnings growth rates. The portfolio managers will allocate the fund’s assets among stocks in sectors of the economy based upon their expected earnings growth rates, adjusted to reflect their views on economic and market conditions and sector risk factors. The fund will seek to generate current earnings from option premiums by writing (selling) covered call options on a substantial portion of its portfolio securities. The fund seeks to produce a high level of current income and current gains generated from option writing premiums and, to a lesser extent, from dividends. The extent of option writing activity will depend upon market conditions and the portfolio manager’s ongoing assessment of the attractiveness of writing call options on the fund’s stock holdings. In addition to providing income, covered call writing helps to reduce the volatility (and risk profile) of the fund by providing downside protection. PERFORMANCE HISTORY Cumulative Performance of $10,000 Investment Since Inception1,2 Average Annual Total Return through October 31, 20112 % Return Without Sales Charge % Return After Sales Charge6 1 Year Since 10/31/09 Inception 1 Year Since 10/31/09 Inception Class A Shares3 Class Y Shares7 – – S&P 500 Index NA NA CBOE BuyWrite Monthly Index NA NA See accompanying Notes to Management’s Discussion of Fund Performance. INVESTING ENVIRONMENT The investment environment for the MEMBERS Equity Income Fund has transitioned through a number of phases over the past twelve months. The first phase was the continuation of the strong bull market which began in March of 2009. Following a relatively minor correction in early 2010, U.S. stocks surged through early 2011. During this phase, the fund participated in the market upside but lagged the S&P 500 Index as one would expect of a covered call strategy. With stocks climbing very strongly, 18 MEMBERS Mutual Funds | Management’s Discussion of Fund Performance | October 31, 2011 Equity Income Fund (concluded) a number of the fund’s holdings were "called away" generating higher cash levels. Given the strength and duration of the rally, the fund was opportunistically and conservatively reinvesting the cash. The equity markets moved into a somewhat more volatile phase between February and July as geo-political issues in North Africa and the Japanese earthquake tragedy weighed on investor’s minds. This choppier environment provided opportunity for the fund to more aggressively reinvest the larger cash levels. The final phase, August through October, has primarily focused on the European crisis and its potential to negatively impact global economic growth. During this phase, stocks fell sharply through the end of September but rallied in October and the fund performed very well as more opportunities were presented to reduce cash levels and the higher market volatility lead to very attractive option premiums being realized through call option writing. SECTOR ALLOCATION AS A PERCENTAGE OF NET ASSETS As of 10/31/11 Fund S&P 500 Index Consumer Discretionary 7% 11% Consumer Staples – 11% Energy 17% 12% Financials 14% 14% Health Care 13% 11% Industrials 4% 11% Information Technology 14% 20% Materials 3% 3% Telecommunication Services – 3% Utilities – 4% Exchange-Traded Fund 3% – Cash and Other Net Assets 25% – PERFORMANCE DISCUSSION Although the fund’s performance has lagged the S&P 500 on a one-year basis, much of the underperformance occurred during the market rally phase early in the period due primarily to the presence of the covered call overlay and higher than normal cash levels. The fund did outperform the CBOE BuyWrite Index (BXM) which is the passive benchmark for a covered call strategy. For the full twelve-month period ended October 31, 2011, the fund delivered a 5.22% return, (Class A shares at net asset value), compared with a 8.09% return on the S&P 500 and a 4.57% return on the CBOE BuyWrite Index (BXM). On a calendar year-to-date basis (1/1/11-10/31/11) with a return of 2.40% on the fund, the S&P 500 Index returning 1.30% and the CBOE BuyWrite Index returning 0.15%, the fund outperformed both indices. The performance of the fund’s individual holdings was led by Technology holdings Google Inc., EMC Corp./Massachusetts, EBAY Inc. and QUALCOMM Inc. Strong performance from financial stocks including Intercontinental Exchange and American Express Co. offset weakness in banking and investment holdings such as Morgan Stanley and Wells Fargo & Co. Many of the fund’s energy holdings lagged during the market downturn as oil prices fell sharply but rebounded very well in the October 2011 rally. Finally, strength in United HealthCare and biotechnology companies Gilead Sciences Inc. and Celgene Corp. offset weakness in medical device oriented companies such as Stryker Corp. and St. Jude Medical. FUND CHANGES Following the strong October rebound, the fund has taken a more conservative approach given the still high levels of global uncertainty. The percentage of call options written against portfolio holdings has increased and the fund is well positioned for the current environment. The fund has delivered on its distribution goals and is well positioned to continue to payout a relatively high level of income. 19 MEMBERS Mutual Funds | Management’s Discussion of Fund Performance | October 31, 2011 LARGE CAP VALUE FUND INVESTMENT STRATEGY HIGHLIGHTS The MEMBERS Large Cap Value Fund will, under normal market conditions, invest primarily in large cap stocks. The fund follows a "value" approach, meaning the portfolio managers seek to invest in stocks at prices below their perceived intrinsic value as estimated based on fundamental analysis of the issuing company and its prospects. By investing in value stocks, the fund attempts to limit the downside risk over time but may also produce smaller gains than other stock funds if their intrinsic values are not realized by the market or if growth-oriented investments are favored by investors. The fund will diversify its holdings among various industries and among companies within those industries. The fund typically sells a stock when the fundamental expectations for buying it no longer apply, the price exceeds its intrinsic value or other stocks appear more attractively priced relative to their intrinsic values. PERFORMANCE HISTORY Cumulative Performance of $10,000 Investment Since Inception1,2 Average Annual Total Return through October 31, 20112 % Return Without Sales Charge % Return After Sales Charge6 1 Year 3 Years 5 Years 10 Years Since 6/30/06 Inception 1 Year 3 Years 5 Years 10 Years Class A Shares3 – Class B Shares4 – Class Y Shares7 – Russell 1000¨ Value Index NA NA NA NA See accompanying Notes to Management’s Discussion of Fund Performance. 20 MEMBERS Mutual Funds | Management’s Discussion of Fund Performance | October 31, 2011 Large Cap Value Fund (concluded) INVESTING ENVIRONMENT While stocks (as measured by the S&P 500) rose 8.09% during the fiscal year ended October 31, 2011, large-cap value stocks lagged the overall market. The fiscal year can be split into two portions. During the first six months through April 2011, the broad market sprinted higher by over 17%. The market then reversed course and fell by nearly 8% during the final six months of the fiscal year. The fund kept up with the surging benchmark during the first six months of the fiscal year, and managed to drop by much less than the benchmark during the last six months of the fiscal year. This is an ideal pattern of returns for the fund; to participate in a rising market and protect its gains in a declining market. SECTOR ALLOCATION AS A PERCENTAGE OF NET ASSETS As of 10/31/11 Fund Russell 1000¨ Value Index Consumer Discretionary 6% 9% Consumer Staples 11% 8% Energy 14% 13% Financials 22% 25% Health Care 14% 11% Industrials 10% 9% Information Technology 11% 9% Materials 3% 3% Telecommunication Services 3% 5% Utilities 4% 8% Cash and Other Net Assets 2% – PERFORMANCE DISCUSSION For the twelve-month period ended October 31, 2011, the MEMBERS Large Cap Value Fund returned 10.27% (Class A shares at net asset value) while the Russell 1000(R) Value Index returned 6.16%. The fund outperformed its benchmark for the period primarily because of excellent stock selection, especially in the Financial sector. Financial stocks contributed the majority of the fund’s positive performance during the year. Conservative selections fared well compared to more leveraged financial stocks that are held in the benchmark. Overall, the fund’s stock selection was strong during the year ended October 31, 2011. In addition, the fund’s overweight and underweight positions across sectors were also a positive contributor to performance. Marathon Oil Corp. was a strong contributor to performance. The stock rose steeply as the firm restructured and split into two businesses, both of which we sold after the gains. International Business Machines Corp. (IBM) rose over 25% as earnings continued to grow through tumultuous economic times. The firm’s earnings outlook improved during the last year, as revenues were modestly above expectations and management efficiently converted these revenues into profits. TJX Cos. Inc. is a discount retailer that grew earnings more rapidly than expected over the last year and the stock responded by rising over 25%. Management execution continues to be crisp and the popularity of the firm’s impressive price/value proposition is recognized by consumers. FUND CHANGES The number of stocks in the portfolio rose from 49 to 53 as we found new stocks to buy during the summer correction. We reduced weight in Consumer Staples as we sold out of Walgreen Co. due to higher valuation and concerns over future growth not materializing. We increased weight in the Consumer Discretionary sector; although, we are still underweight versus the benchmark. We added TJX, as well as Target Corp. and Time Warner Inc. 21 MEMBERS Mutual Funds | Management’s Discussion of Fund Performance | October 31, 2011 LARGE CAP GROWTH FUND INVESTMENT STRATEGY HIGHLIGHTS The MEMBERS Large Cap Growth Fund invests primarily in common stocks of larger companies and will, under normal market conditions, maintain at least 80% of its assets in large cap stocks. The fund follows a "growth" approach, meaning the portfolio managers seek stocks that have low market prices relative to their perceived growth capabilities as estimated based on fundamental analysis of the issuing companies and their prospects. The fund typically seeks higher earnings growth capabilities in the stocks it purchases, and may include some companies undergoing more significant changes in their operations or experiencing significant changes in their markets. The fund will diversify its holdings among various industries and among companies within those industries. The fund has an active trading strategy which will lead to more portfolio turnover than a more passively-managed fund. The fund typically sells a stock when the fundamental expectations for buying it no longer apply, the price exceeds its perceived value or other stocks appear more attractively priced relative to their prospects. PERFORMANCE HISTORY Cumulative Performance of $10,000 Investment Since Inception1,2 Average Annual Total Return through October 31, 20112 % Return Without Sales Charge % Return After Sales Charge6 1 Year 3 Years 5 Years 10 Years Since 6/30/06 Inception 1 Year 3 Years 5 Years 10 Years Class A Shares3 – Class B Shares4 – Class Y Shares7 – Russell 1000(R) Growth Index NA NA NA NA See accompanying Notes to Management’s Discussion of Fund Performance. INVESTING ENVIRONMENT The twelve months ended October 31, 2011 presented an engaging but challenging environment. The world was in flux, and the U.S. economy stalled, raising fears of further contraction. While the market rose during the first two quarters and fell during the last two, there was much movement in between. For example, Energy was one of the top performing sectors for the year, gaining over 25% in the first quarter alone, but then declining over 10% during the fourth quarter. 22 Large Cap Growth Fund (concluded) SECTOR ALLOCATION AS A PERCENTAGE OF NET ASSETS As of 10/31/11 Fund Russell 1000(R) Growth Index Consumer Discretionary 13% 14% Consumer Staples 6% 12% Energy 10% 11% Financials 6% 4% Health Care 9% 11% Industrials 9% 12% Information Technology 38% 29% Materials 4% 5% Telecommunication Services – 1% Utilities – 1% Cash and Other Net Assets 5% – Information Technology includes securities in the following industries:Communications Equipment; Computers & Peripherals; Electronic Equipment, Instruments & Components; Internet Software & Services; IT Services; Semiconductors & Semiconductor Equipment; and Software. PERFORMANCE DISCUSSION The MEMBERS Large Cap Growth Fund had a 5.39% gain (Class A shares at net asset value), while the Russell 1000(R) Growth Index returned 9.92% for the twelve-month period ended October 31, 2011. The fund’s relative underperformance was primarily due to lagging the benchmark during the aggressive up market (10/1/10-4/30/11) with a gain of 12.63% versus the benchmark return of 16.96% Performance was hurt by several of our more aggressive growth companies, whose stocks sharply declined as the market shifted from bull to bear. Cree Inc., First Solar Inc., Renren Inc., and Acme Packet Inc. were each down over 30%. We still believe most of these have bright futures. The fund’s holdings in Financials helped offset the above losses. We consciously sought to avoid credit risk such as that embedded in large money center banks. IntercontinentalExchange Inc., a facilitator of risk control, was up about 13% for the year. It is a top ten holding of the fund. The fund’s holdings in Materials were also additive, especially Ecolab, Inc., which gained about 10% for the period. Ecolab provides cleaning, sanitizing, food safety and infection control products and services globally. The broad diversification of its customer base was a key factor for performance given the economic uncertainty. FUND CHANGES We recently added Sandisk Corp., a semi conductor company which provides NAND memory to tablet makers and smartphones. We now have positions in Cerner Corp. and Allscripts Healthcare Solutions Inc., two healthcare information technology companies which increase productivity in the Health Care ecosystem. 23 MEMBERS Mutual Funds | Management’s Discussion of Fund Performance | October 31, 2011 MID CAP FUND INVESTMENT STRATEGY HIGHLIGHTS The MEMBERS Mid Cap Fund invests generally in common stocks of midsize companies and will, under normal market conditions, maintain at least 80% of its assets in mid cap securities. However, the fund will not automatically sell a stock because its market capitalization has changed and such positions may be increased through additional purchases. The fund seeks attractive long-term returns through bottom-up security selection based on fundamental analysis in a diversified portfolio of high-quality growth companies with attractive valuations. These will typically be industry leading companies in niches with strong growth prospects. The fund’s portfolio managers believe in selecting stocks for the fund that show steady, sustainable growth and reasonable valuation. As a result, stocks of issuers that are believed to have a blend of both value and growth potential will be selected for investment. Stocks are generally sold when target prices are reached, company fundamentals deteriorate or more attractive stocks are identified. PERFORMANCE HISTORY Cumulative Performance of $10,000 Investment Since Inception1,2 Average Annual Total Return through October 31, 20112 % Return Without Sales Charge % Return After Sales Charge6 1 Year 3 Years 5 Years 10 Years Since 6/30/06 Inception 1 Year 3 Years 5 Years 10 Years Class A Shares3 – Class B Shares4 – Class Y Shares7 – Russell Midcap(R) Index NA NA NA NA See accompanying Notes to Management’s Discussion of Fund Performance. INVESTING ENVIRONMENT During the twelve-months ended October 31, 2011, mid cap stocks had a period of solid performance despite elevated volatility in the markets. The second round of quantitative easing by the Fed coincided with a rally through the first half of 2011 before worries about the global economy resulted in a sharp correction during the summer. Stock prices quickly recovered during October, however, which registered one of the strongest monthly gains in stock market history. The strongest sectors were Consumer Discretionary, Consumer Staples, Energy and Utilities while the weakest returns 24 MEMBERS Mutual Funds | Management’s Discussion of Fund Performance | October 31, 2011 Mid Cap Fund (concluded) were in the Telecommunications, Financial, and Information Technology sectors. SECTOR ALLOCATION AS A PERCENTAGE OF NET ASSETS As of 10/31/11 Fund Russell Midcap(R) Index Consumer Discretionary 19% 16% Consumer Staples 4% 6% Energy 7% 9% Financials 26% 19% Health Care 9% 10% Industrials 13% 12% Information Technology 10% 13% Materials 7% 7% Telecommunication Services – 1% Utilities – 7% Cash and Other Net Assets 5% – Financials includes securities in the following industries:Capital Markets, Commercial Banks, Diversified Financial Services, Insurance and Real Estate Management & Development. PERFORMANCE DISCUSSION The MEMBERS Mid Cap Fund gained 10.92% (Class A shares at net asset value), while the Russell Midcap Index returned 7.85%. We believe our focus on firms with sustainable competitive advantages, modest financial leverage and stable earnings histories will result in long-term outperformance. Relative to the benchmark, the fund’s holdings in Financials contributed nicely to performance. Insurance stocks W.R. Berkley Corp., Arch Capital Group Ltd., and Markel Corp. were top performers in the sector. The Industrial sector also generated strong performance from used car auctioneer Copart Inc. and global rail industry equipment provider Wabtec Corp/DE. Relative weakness compared to the benchmark occurred in the Energy and Consumer Discretionary sectors. Within Energy, oil and natural gas exploration and production company EOG Resources Inc. detracted from performance. Leading office supply retailer Staples Inc. negatively impacted results in Consumer Discretionary. FUND CHANGES We increased exposure to the Consumer Discretionary sector during the period by purchasing off-price retailer TJX Companies Inc. TJX offers brand name merchandise at prices 20-60% lower than its competitors and is well positioned to benefit from the current environment where consumers want to get high quality merchandise at discounted prices. We also purchased Discovery Communications Inc., a global nonfiction media company with leading cable networks. Discovery has a strong international platform and should benefit from a secular trend of increasing pay TV penetration globally. We maintain an overweight position in Consumer Discretionary as we believe our holdings are strong franchises with good pricing power. Our exposure to the Health Care and Telecommunications sectors were reduced during the period. We sold medical products manufacturer C.R. Bard Inc., clinical research organization Covance Inc. and animal diagnostic test provider Idexx Laboratories Inc. after periods of outperformance. Within Telecommunications, we sold tower operator Crown Castle International Corp. which also contributed to results. We remain overweight the Health Care sector but are now underweight the Telecommunications sector. 25 MEMBERS Mutual Funds | Management’s Discussion of Fund Performance | October 31, 2011 SMALL CAP FUND INVESTMENT STRATEGY HIGHLIGHTS The MEMBERS Small Cap Fund invests primarily in a diversified mix of common stocks of small cap U.S. companies that are believed to be undervalued by various measures and offer sound prospects for capital appreciation. The portfolio managers employ a value-oriented investment approach in selecting stocks, using proprietary fundamental research to identify securities of companies they believe have attractive valuations. The portfolio managers focus on companies with a record of above average rates of profitability that sell at a discount relative to the overall small cap market. Through fundamental research, the portfolio managers seek to identify those companies which possess one or more of the following characteristics: sustainable competitive advantages within a market niche; strong profitability and free cash flows; strong market share positions and trends; quality of and share ownership by management; and financial structures that are more conservative than the relevant industry average. PERFORMANCE HISTORY Cumulative Performance of $10,000 Investment Since Inception1,2 Average Annual Total Return through October 31, 20112 % Return Without Sales Charge % Return After Sales Charge6 1 Year 3 Years Since 12/27/06 Inception Since 1/9/07 Inception 1 Year 3 Years Since Inception Class A Shares3 – Class B Shares4 – Class Y Shares7 – Russell 2000(R) Index NA NA NA See accompanying Notes to Management’s Discussion of Fund Performance. INVESTING ENVIRONMENT Small cap securities were volatile during the twelve-month period ended October 31, 2011. A strong market rally in October helped overcome the upheaval in global asset markets during the later months of the period when prices for most risk assets fell sharply as investors transitioned from excitement over economic strength and the recovery in corporate earnings to apprehension over the risks to global growth. The primary catalysts behind the weakness were the European sovereign debt crisis, U.S. political gridlock, falling consumer confidence, and concerns over sustained growth in emerging markets. Earlier in the period U.S. equities saw gains as strong corporate earnings 26 MEMBERS Mutual Funds | Management’s Discussion of Fund Performance | October 31, 2011 Small Cap Fund (concluded) and generally positive economic data were sufficient to offset civil unrest in the Middle East and North Africa, surging commodity costs, and natural disasters in Japan and Australia. Over the twelve-month period, growth stocks outperformed value stocks, as measured by the Russell 2000(R) Growth Index which returned 9.8% and the Russell 2000(R) Value Index which returned 3.5%. Small cap stocks trailed their larger peers, as measured by the 6.7% return of the Russell 2000(R) Index and the 8.1% return of the S&P 500 Index, respectively. Performance was positive across industries, with all sectors of the benchmark posting gains for the period. Consumer Staples, Energy, and Utilities led the market higher while Materials, Financials, and Telecommunications Services rose modestly. SECTOR ALLOCATION AS A PERCENTAGE OF NET ASSETS As of 10/31/11 Fund Russell 2000(R) Index Consumer Discretionary 16% 13% Consumer Staples 2% 4% Energy 4% 7% Financials 24% 22% Health Care 8% 12% Industrials 24% 15% Information Technology 8% 17% Materials 6% 5% Telecommunication Services – 1% Utilities 5% 4% Cash and Other Net Assets 3% – PERFORMANCE DISCUSSION For the twelve-month period ended October 31, 2011, the MEMBERS Small Cap Fund returned 9.12% (Class A shares at net asset value) while the benchmark, Russell 2000(R) Index returned 6.71%. The fund’s outperformance for the period, relative to the Russell 2000(R) Index, was due to strong security selection. The fund benefited from strong security selection among Industrials and Consumer Discretionary holdings. Positive results in the Industrials sector were driven by investments in Kirby Corp., an inland barge operator, and Mueller Industries Inc., a manufacturer of copper, brass, plastic, and aluminum products. In Consumer Discretionary, Arbitron Inc., a radio ratings firm, was a leading contributor to relative performance. Other standout performers included Carlisle Cos. Inc. (Industrials), Maximus Inc. (Information Technology), and Deltic Timber Corp. (Materials). Among the largest sources of relative weakness were Energy and Health Care holdings. Relative performance suffered in Energy due to positions in Penn Virginia Corp., an oil and gas exploration and production company, and Scorpio Tankers Inc., a transportation firm focused on seaborne shipments of refined petroleum products. Exposure to contract research organization ICON PLC in the Health Care sector also detracted. Other sources of relative weakness included Assured Guaranty, Ltd. and Platinum Underwriters Holdings, Ltd. (Financials), and Zep Inc. (Materials). Relative performance was negatively impacted by relative sector exposures, a residual of our bottom-up stock selection process. A frictional cash position in a rising market and a below-benchmark weight in the Consumer Staples sector detracted from relative results. FUND CHANGES The Small Cap Value investment approach emphasizes individual stock selection; sector weights are a residual of the process. We do, however, carefully consider diversification across economic sectors to limit risk. Based on our two- to three-year time horizon we continue to find opportunities created by the inefficiencies frequently found among small cap companies. Based on individual stock decisions, exposure to Industrials increased and exposure to Consumer Staples fell. Industrials exposure increased as we added to a new position in G&K Services Inc., a provider of branded uniform and facility services programs, and increased our stake in diversified manufacturing company ESCO Technologies Inc. In Consumer Staples, we eliminated positions in nutritional products company Herbalife Ltd. and snack food maker Snyders-Lance Inc. 27 MEMBERS Mutual Funds | Management’s Discussion of Fund Performance | October 31, 2011 INTERNATIONAL STOCK FUND INVESTMENT STRATEGY HIGHLIGHTS The MEMBERS International Stock Fund will invest, under normal market conditions, primarily in foreign equity securities. Typically, a majority of the fund’s assets are invested in relatively large capitalization stocks of companies located or operating in developed countries. The fund may also invest up to 30% of its assets in securities of companies whose principal business activities are located in emerging market countries. The portfolio managers typically maintain this segment of the fund’s portfolio in such stocks which it believes have a low market price relative to their perceived value based on fundamental analysis of the issuing company and its prospects. The fund may also invest in foreign debt and other income bearing securities at times when it believes that income bearing securities have greater capital appreciation potential than equity securities. PERFORMANCE HISTORY Cumulative Performance of $10,000 Investment Since Inception1,2 Average Annual Total Return through October 31, 20112 % Return Without Sales Charge % Return After Sales Charge6 1 Year 3 Years 5 Years 10 Years Since 6/30/06 Inception 1 Year 3 Years 5 Years 10 Years Class A Shares3 – Class B Shares4 – Class Y Shares7 – MSCI EAFE Index NA NA NA NA See accompanying Notes to Management’s Discussion of Fund Performance. INVESTING ENVIRONMENT Over the past twelve months international equity markets were volatile, generally finishing with negative returns. Many events during the period led to intervals of both investor confidence and fear. Positive developments included strong corporate earnings, low interest rates, and abundant liquidity provisions through various central banks’ quantitative easing efforts. Among the negative developments were the deepening of the sovereign debt crisis in Europe, armed uprisings in the Middle East and Northern Africa, and the earthquake, tsunami, and nuclear crises in Japan. For the twelve-month period ended October 31, 2011, sector leadership 28 MEMBERS Mutual Funds | Management’s Discussion of Fund Performance | October 31, 2011 International Stock Fund (concluded) was in the traditionally defensive sectors of Consumer Staples, Health Care, and Telecommunication Services. Cyclical sectors, such as Materials, Industrials, and Consumer Discretionary underperformed, as did Financial stocks. Additionally, emerging market stocks lagged those in developed markets over the period. GEOGRAPHICAL ALLOCATION AS A PERCENTAGE OF NET ASSETS As of 10/31/11 Africa 1% Europe (excluding United Kingdom) 36% Japan 17% Latin America 3% Pacific Basin 7% United Kingdom 29% Other Countries 5% Cash and Other Net Assets 2% PERFORMANCE DISCUSSION The MEMBERS International Stock Fund returned -3.00% (Class A shares at net asset value), outperforming the MSCI EAFE Index return of -3.64% over the last twelve-month period ended October 31, 2011. Strong stock selection was the primary contributor to the relative returns. This was primarily driven by the Financials sector, where positions in Daito Trust Construction Co. Ltd., and insurance companies AIA Group Ltd. and Prudential PLC, performed well. Daito Trust Construction performed well despite the aforementioned crises in Japan, as the company has limited negative exposure to the affected areas and has continued to execute its business strategy well. In addition, it has benefited from post-earthquake reconstruction efforts. AIA and Prudential performed well due to strong demand for their services in Asia. Stock selection in the Telecom Services sector was also a strong contributor to relative returns, led by positions in Telstra Corp. Ltd. Telstra has been performing well as the company continues to successfully implement its fiber-optic infrastructure. Conversely, stock selection in the Industrials sector detracted from relative returns over the last twelve months, as positions in Italian company Atlantia SpA declined amid concerns over regulatory uncertainty and macroeconomic questions surrounding Italy. Stock selection in the banks industry also hurt performance. Positions in BNP Paribas SA, Lloyds Banking Group PLC, and Swedbank AB were the major drivers, as these were variously impacted by the continued uncertainty in Europe stemming from the sovereign debt crisis. Additionally, exposure to emerging markets hurt performance, as these markets lagged developed markets over the period. FUND CHANGES During the last twelve months, as a result of bottom-up stock selection, we reduced the fund’s overweight exposure to the Energy sector to a slight underweight. We increased the fund’s underweight exposure to the Financials sector. Also during the period, we reduced the underweight exposures to the Materials and Telecom Services sectors. 29 MEMBERS Mutual Funds | October 31, 2011 Notes to Management’s Discussion of Fund Performance NANot Applicable. Index returns do not reflect sales charges, fees or expenses. 1This chart compares a $10,000 investment made in the fund to a $10,000 investment made in the index. 2Fund returns are calculated after fund expenses have been subtracted and assume that dividends and capital gains are reinvested in additional shares of the fund. Returns do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Investment return and principal value will fluctuate, so an investor’s shares, when redeemed, may be worth more or less than when purchased. Further information relating to the fund’s performance is contained in the Prospectus and elsewhere in this report. The fund’s past performance is not indicative of future performance. Current performance may be lower or higher than the performance data cited. For fund performance data current to the most recent month-end, please call 1-800-877-6089 or visit www.membersfunds.com. Indices are unmanaged and investors cannot invest in them directly. Index returns do not reflect fees or expenses. 3Maximum sales charge is 5.75% for class A shares for the Conservative, Moderate and Aggressive Allocation Funds and the Diversified Income, Equity Income, Large Cap Value, Large Cap Growth, Mid Cap, Small Cap and International Stock Funds. The maximum sales charge is 4.50% for the Bond and High Income Fund class A shares. 4Maximum contingent deferred sales charge (CDSC) is 4.50% for class B shares, which is reduced after 12 months and eliminated after six years. 5Maximum contingent deferred sales charge (CDSC) is 1% for class C shares, which is eliminated after one year. 6Assumes maximum applicable sales charge. 7Class Y Shares are only available for purchase by MEMBERS Funds and other affiliated asset allocation funds, in managed account programs, and to certain other investors as described in the current Prospectus. 30 MEMBERS Mutual Funds | Notes to Management’s Discussion of Fund Performance | October 31, 2011 BENCHMARK DESCRIPTIONS Allocation Fund Indexes The Conservative Allocation Fund Custom Index consists of 65% Merrill Lynch U.S. Corporate, Government and Mortgage Index, 30% Russell 3000(R) Index and 5% MSCI EAFE Index. See market indexes descriptions below. The Moderate Allocation Fund Custom Index consists of 40% Merrill Lynch U.S. Corporate, Government and Mortgage Index, 45% Russell 3000(R) Index and 15% MSCI EAFE Index. See market indexes descriptions below. The Aggressive Allocation Fund Custom Index consists of 15% Merrill Lynch U.S. Corporate, Government and Mortgage Index, 55% Russell 3000(R) Index and 30% MSCI EAFE Index. See market indexes descriptions below. Hybrid Fund Indexes The Custom Blended Index consists of 50% S&P 500 Index and 50% Bank of America Merrill Lynch U.S. Corporate, Government & Mortgage Index. See market indexes’ descriptions below. Market Indexes The CBOE BuyWrite Monthly Index (BXM) is a benchmark index designed to track the performance of a hypothetical buy-write strategy (i.e. holding a long position in and selling covered call options on that position) on the S&P 500 Index. The Bank of America Merrill Lynch U.S. Corporate, Government & Mortgage Index is a broad-based measure of the total rate of return performance of the U.S. investment-grade bond markets. The index is a capitalization-weighted aggregation of outstanding U.S. treasury, agency and supranational mortgage pass-through, and investment-grade corporate bonds meeting specified selection criteria. The Bank of America Merrill Lynch U.S. High Yield Master II Constrained Index tracks the performance of below investment grade U.S. dollar denominated corporate bonds publicly issued in the U.S. domestic market, but limits any individual issuer to a maximum weighting of 2%. The MSCI EAFE (Europe, Australasia & Far East) Index is a free float-adjusted market capitalization index that is designed to measure developed market equity performance, excluding the U.S. and Canada. The Russell 1000(R) Index is a large-cap market index which measures the performance of the 1,000 largest companies in the Russell 3000(R) Index (see definition below). The Russell 1000(R) Growth Index is a large-cap market index which measures the performance of those Russell 1000 companies with higher price-to-book ratios and higher forecasted growth values. The Russell 1000(R) Value Index is a large-cap market index which measures the performance of those Russell 1000 companies with lower price-to-book ratios and lower forecasted growth values. The Russell 2000(R) Index is a small-cap market index which measures the performance of the smallest 2,000 companies in the Russell 3000(R) Index (see definition below.) The Russell 3000(R) Index measures the performance of the 3,000 largest U.S. companies based on total market capitalization, which represents 98% of the investable U.S. equity market. The Russell Midcap(R) Index is a mid-cap market index which measures the performance of the mid-cap segment of the U.S. equity universe. The S&P 500 Index is a large-cap market index which measures the performance of a representative sample of 500 leading companies in leading industries in the U.S. 31 MEMBERS Mutual Funds | October 31, 2011 Conservative Allocation Fund Portfolio of Investments Shares Value (Note 2) INVESTMENT COMPANIES - 99.8% Bond Funds - 63.2% Franklin Floating Rate Daily Access Fund Advisor Class $  2,669,101 Madison Mosaic Institutional Bond Fund (A) MEMBERS Bond Fund Class Y (A) MEMBERS High Income Fund Class Y (A) PIMCO Investment Grade Corporate Bond Fund Institutional Class PIMCO Total Return Fund Institutional Class Foreign Bond Funds - 5.5% Templeton Global Bond Fund Advisor Class Foreign Stock Funds - 8.4% IVA Worldwide Fund MEMBERS International Stock Fund Class Y (A) Money Market Funds - 3.3% State Street Institutional U.S. Government Money Market Fund $  1,598,876 Stock Funds - 19.4% Calamos Growth and Income Fund Class I Madison Mosaic Disciplined Equity Fund (A) MEMBERS Equity Income Fund Class Y (A) MEMBERS Large Cap Growth Fund Class Y (A) MEMBERS Large Cap Value Fund Class Y (A) TOTAL INVESTMENTS - 99.8% ( Cost $47,235,565** ) NET OTHER ASSETS AND LIABILITIES - 0.2% TOTAL NET ASSETS - 100.0% $ 49,342,098 ** Aggregate cost for Federal tax purposes was $48,309,983. (A) Affiliated Company (see Note 11). See accompanying Notes to Financial Statements. 32 MEMBERS Mutual Funds | October 31, 2011 Moderate Allocation Fund Portfolio of Investments Shares Value (Note 2) INVESTMENT COMPANIES - 100.0% Bond Funds - 39.5% Franklin Floating Rate Daily Access Fund Advisor Class $  4,691,710 Madison Mosaic Institutional Bond Fund (A) MEMBERS Bond Fund Class Y (A) MEMBERS High Income Fund Class Y (A) PIMCO Investment Grade Corporate Bond Fund Institutional Class PIMCO Total Return Fund Institutional Class Foreign Bond Funds - 4.3% Templeton Global Bond Fund Advisor Class Foreign Stock Funds - 12.2% IVA Worldwide Fund Class I Matthews Asian Growth and Income Fund Institutional Shares MEMBERS International Stock Fund Class Y (A) Money Market Funds - 3.0% State Street Institutional U.S. Government Money Market Fund $  3,494,061 Stock Funds - 41.0% Calamos Growth and Income Fund Class I Madison Mosaic Disciplined Equity Fund (A) MEMBERS Equity Income Fund Class Y (A) MEMBERS Large Cap Growth Fund Class Y (A) MEMBERS Large Cap Value Fund Class Y (A) MEMBERS Mid Cap Fund Class Y (A) * MEMBERS Small Cap Fund Class Y (A) T Rowe Price New Era Fund Yacktman Fund/The TOTAL INVESTMENTS - 100.0% ( Cost $108,759,345** ) NET OTHER ASSETS AND LIABILITIES - 0.0% TOTAL NET ASSETS - 100.0% * Non-income producing. ** Aggregate cost for Federal tax purposes was $111,744,992. (A) Affiliated Company (see Note 11). See accompanying Notes to Financial Statements. 33 MEMBERS Mutual Funds | October 31, 2011 Aggressive Allocation Fund Portfolio of Investments Shares Value (Note 2) INVESTMENT COMPANIES - 100.2% Bond Funds - 11.4% MEMBERS High Income Fund Class Y (A) $  2,925,838 PIMCO Investment Grade Corporate Bond Fund Institutional Class Foreign Bond Funds - 2.5% Templeton Global Bond Fund Advisor Class Foreign Stock Funds - 19.5% IVA Worldwide Fund Class I Matthews Asian Growth and Income Fund Institutional Shares MEMBERS International Stock Fund Class Y (A) Money Market Funds - 2.2% State Street Institutional U.S. Government Money Market Fund Stock Funds - 64.6% Calamos Growth and Income Fund Class I $    929,222 Hussman Strategic Growth Fund Madison Mosaic Disciplined Equity Fund (A) MEMBERS Equity Income Fund Class Y (A) MEMBERS Large Cap Growth Fund Class Y (A) MEMBERS Large Cap Value Fund Class Y (A) MEMBERS Mid Cap Fund Class Y (A) * MEMBERS Small Cap Fund Class Y (A) T Rowe Price New Era Fund Yacktman Fund/The TOTAL INVESTMENTS - 100.2% ( Cost $37,995,133** ) NET OTHER ASSETS AND LIABILITIES - (0.2%) TOTAL NET ASSETS - 100.0% $ 40,992,945 * Non-income producing. ** Aggregate cost for Federal tax purposes was $39,193,051. (A) Affiliated Company (see Note 11). See accompanying Notes to Financial Statements. 34 MEMBERS Mutual Funds | October 31, 2011 Cash Reserves Fund Portfolio of Investments Par Value Value (Note 2) U.S. GOVERNMENT AND AGENCY OBLIGATIONS - 94.4% Fannie Mae (A) - 29.3% 0.04%, 11/2/11 $    275,000 0.04%, 11/16/11 0.03%, 12/7/11 0.03%, 12/14/11 0.03%, 12/19/11 0.02%, 12/28/11 0.028%, 1/3/12 0.04%, 1/11/12 Federal Home Loan Bank (A) - 24.8% 0.072%, 11/4/11 0.06%, 11/16/11 0.026%, 11/25/11 0.04%, 11/28/11 0.03%, 12/2/11 0.02%, 12/21/11 0.022%, 12/23/11 0.035%, 12/30/11 Freddie Mac (A) - 33.1% 0.06%, 11/7/11 0.03%, 11/14/11 0.01%, 11/22/11 0.04%, 12/1/11 0.035%, 12/5/11 0.025%, 12/12/11 0.04%, 12/13/11 0.04%, 12/15/11 0.04%, 12/20/11 0.025%, 12/27/11 0.028%, 1/3/12 0.03%, 1/9/12 U.S. Treasury Bill (A) - 7.2% 0.000%, 11/10/11 $  1,000,000 Total U.S. Government and Agency Obligations ( Cost $13,122,577 ) Shares INVESTMENT COMPANIES - 4.4% State Street Institutional U.S. Government Money Market Fund Total Investment Companies( Cost $611,856 ) TOTAL INVESTMENTS - 98.8% ( Cost $13,734,433** ) NET OTHER ASSETS AND LIABILITIES - 1.2% TOTAL NET ASSETS - 100.0% $ 13,898,862 ** Aggregate cost for Federal tax purposes was $13,734,433. (A) Rate noted below represents annualized yield at time of purchase. 35 See accompanying Notes to Financial Statements. MEMBERS Mutual Funds | October 31, 2011 Bond Fund Portfolio of Investments Par Value Value (Note 2) ASSET BACKED SECURITIES - 1.2% ABSC Long Beach Home Equity Loan Trust, Series 2000-LB1, Class AF5 (A), 8.55%, 9/21/30 $   64,040 $     64,919 Chase Issuance Trust, Series 2007-A17, Class A, 5.12%, 10/15/14 New Century Home Equity Loan Trust, Series 2003-5, Class AI5 (B), 5.5%, 11/25/33 Total Asset Backed Securities ( Cost $2,229,074 ) CORPORATE NOTES AND BONDS - 18.2% Consumer Discretionary - 2.7% American Association of Retired Persons (C) (D), 7.5%, 5/1/31 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc., 3.125%, 2/15/16 DR Horton Inc., 5.25%, 2/15/15 ERAC USA Finance LLC (C) (D), 6.7%, 6/1/34 McDonald’s Corp., 5%, 2/1/19 Time Warner Cable Inc., 8.25%, 2/14/14 Consumer Staples - 2.6% Campbell Soup Co., 4.5%, 2/15/19 PepsiCo Inc., 4.65%, 2/15/13 PepsiCo Inc., 7.9%, 11/1/18 Walgreen Co., 5.25%, 1/15/19 WM Wrigley Jr. Co. (C) (D), 3.05%, 6/28/13 Energy - 0.9% Hess Corp., 7.875%, 10/1/29 Transocean Inc. (E), 6%, 3/15/18 Valero Energy Corp., 7.5%, 4/15/32 Financials - 2.5% Caterpillar Financial Services Corp., 7.05%, 10/1/18 Goldman Sachs Group Inc./The, 5.7%, 9/1/12 HCP Inc., 6.7%, 1/30/18 Lehman Brothers Holdings Inc. (F) *, 5.75%, 1/3/17 52 Simon Property Group L.P., 5.875%, 3/1/17 Swiss Re Solutions Holding Corp., 7%, 2/15/26 UBS AG (E), 5.75%, 4/25/18 US Bank NA, 6.3%, 2/4/14 Wells Fargo & Co., 5.25%, 10/23/12 Health Care - 1.5% Eli Lilly & Co., 6.57%, 1/1/16 $  500,000 $    590,561 Genentech Inc., 5.25%, 7/15/35 Johnson & Johnson, 2.95%, 9/1/20 Merck & Co. Inc., 5.75%, 11/15/36 Wyeth, 6.5%, 2/1/34 Industrials - 2.2% Boeing Co./The, 8.625%, 11/15/31 Burlington Northern Santa Fe LLC, 8.125%, 4/15/20 EI du Pont de Nemours & Co., 5%, 1/15/13 General Electric Capital Corp., MTN, 3.35%, 10/17/16 Honeywell International Inc., 3.875%, 2/15/14 Lockheed Martin Corp., 7.65%, 5/1/16 Norfolk Southern Corp., 5.59%, 5/17/25 Norfolk Southern Corp., 7.05%, 5/1/37 Waste Management Inc., 7.125%, 12/15/17 Information Technology - 0.8% Cisco Systems Inc., 5.5%, 2/22/16 Hewlett-Packard Co., 6.125%, 3/1/14 Materials - 0.4% Westvaco Corp., 8.2%, 1/15/30 Weyerhaeuser Co., 7.375%, 3/15/32 Telecommunication Services - 3.2% AT&T Inc., 4.85%, 2/15/14 Cellco Partnership / Verizon Wireless Capital LLC, 8.5%, 11/15/18 Comcast Cable Communications Holdings Inc., 9.455%, 11/15/22 Rogers Communications Inc. (E), 6.25%, 6/15/13 Verizon Communications Inc., 8.75%, 11/1/18 Utilities - 1.4% Interstate Power & Light Co., 6.25%, 7/15/39 Sierra Pacific Power Co., Series M, 6%, 5/15/16 Virginia Electric and Power Co., Series C, 5.1%, 11/30/12 Wisconsin Electric Power Co., 6.5%, 6/1/28 Total Corporate Notes and Bonds( Cost $31,441,862 ) See accompanying Notes to Financial Statements. 36 MEMBERS Mutual Funds | October 31, 2011 Bond Fund Portfolio of Investments Par Value Value (Note 2) MORTGAGE BACKED SECURITIES - 11.3% Fannie Mae - 9.9% 4%, 4/1/15 Pool # 255719 $  237,536 $    244,220 5.5%, 4/1/16 Pool # 745444 6%, 5/1/16 Pool # 582558 5.5%, 2/1/18 Pool # 673194 5%, 5/1/20 Pool # 813965 4.5%, 9/1/20 Pool # 835465 6%, 5/1/21 Pool # 253847 4.5%, 4/1/23 Pool # 974401 4.5%, 6/1/23 Pool # 984075 7%, 12/1/29 Pool # 762813 7%, 11/1/31 Pool # 607515 6.5%, 3/1/32 Pool # 631377 7%, 4/1/32 Pool # 641518 7%, 5/1/32 Pool # 644591 6.5%, 6/1/32 Pool # 545691 6%, 12/1/32 Pool # 676552 5.5%, 4/1/33 Pool # 690206 5%, 10/1/33 Pool # 254903 5.5%, 11/1/33 Pool # 555880 5%, 5/1/34 Pool # 775604 5%, 5/1/34 Pool # 780890 5%, 6/1/34 Pool # 255230 5.5%, 6/1/34 Pool # 780384 7%, 7/1/34 Pool # 792636 5.5%, 8/1/34 Pool # 793647 5.5%, 3/1/35 Pool # 815976 5.5%, 7/1/35 Pool # 825283 5%, 8/1/35 Pool # 829670 5.5%, 8/1/35 Pool # 826872 5%, 9/1/35 Pool # 820347 5%, 9/1/35 Pool # 835699 5%, 10/1/35 Pool # 797669 5.5%, 10/1/35 Pool # 836912 5%, 11/1/35 Pool # 844504 5%, 11/1/35 Pool # 844809 5%, 12/1/35 Pool # 850561 6%, 7/1/36 Pool # 870749 6%, 11/1/36 Pool # 902510 5.5%, 2/1/37 Pool # 905140 5.5%, 5/1/37 Pool # 899323 5.5%, 5/1/37 Pool # 928292 6%, 10/1/37 Pool # 947563 6.5%, 12/1/37 Pool # 889072 5%, 4/1/38 Pool # 257160 5.5%, 7/1/38 Pool # 986805 5.5%, 7/1/38 Pool # 986973 5%, 8/1/38 Pool # 988934 $  704,968 $    761,916 6.5%, 8/1/38 Pool # 987711 Freddie Mac - 1.4% 5%, 5/1/18 Pool # E96322 8%, 6/1/30 Pool # C01005 7%, 3/1/31 Pool # C48133 6.5%, 1/1/32 Pool # C62333 5%, 7/1/33 Pool # A11325 6%, 10/1/34 Pool # A28439 6%, 10/1/34 Pool # A28598 5%, 4/1/35 Pool # A32315 5%, 4/1/35 Pool # A32316 5.5%, 11/1/37 Pool # A68787 Ginnie Mae - 0.0% 8%, 10/20/15 Pool # 2995 6.5%, 2/20/29 Pool # 2714 6.5%, 4/20/31 Pool # 3068 Total Mortgage Backed Securities ( Cost $20,170,638 ) U.S. GOVERNMENT AND AGENCY OBLIGATIONS - 61.3% Fannie Mae - 0.6% 4.625%, 10/15/14 Federal Farm Credit Bank - 0.3% 5.875%, 10/3/16 Freddie Mac - 1.6% 4.875%, 11/15/13 4.500%, 1/15/14 U.S. Treasury Bonds - 5.8% 6.625%, 2/15/27 4.500%, 5/15/38 U.S. Treasury Notes - 53.0% 1.750%, 11/15/11 1.125%, 12/15/11 1.375%, 2/15/12 4.500%, 3/31/12 1.375%, 5/15/12 3.125%, 8/31/13 4.000%, 2/15/14 4.250%, 8/15/14 2.375%, 9/30/14 See accompanying Notes to Financial Statements. 37 MEMBERS Mutual Funds | October 31, 2011 Bond Fund Portfolio of Investments Par Value Value (Note 2) U.S. GOVERNMENT AND AGENCY OBLIGATIONS (continued) U.S. Treasury Notes (continued) 2.250%, 1/31/15 $  9,510,471 2.500%, 3/31/15 4.250%, 8/15/15 2.750%, 11/30/16 3.125%, 1/31/17 2.375%, 7/31/17 4.250%, 11/15/17 2.750%, 2/15/19 3.625%, 8/15/19 3.375%, 11/15/19 2.625%, 11/15/20 Total U.S. Government and Agency Obligations ( Cost $110,277,075 ) Shares INVESTMENT COMPANY - 6.1% State Street Institutional U.S. Government Money Market Fund Total Investment Company ( Cost $11,806,527 ) TOTAL INVESTMENTS - 98.1% ( Cost $175,925,176** ) NET OTHER ASSETS AND LIABILITIES - 1.9% TOTAL NET ASSETS - 100.0% * Non-income producing. ** Aggregate cost for Federal tax purposes was $175,931,238. (A) Represents a security with a specified coupon until a predetermined date, at which time the stated rate is adjusted to a new contract rate. (B) Floating rate or variable rate note. Rate shown is as of October 31, 2011. (C) Security sold within terms of a private placement memorandum exempt from registration under section 144A of the Securities Act of 1933, as amended, and may be sold only to dealers in that program or other "qualified institutional investors." (D) Illiquid security. (See Note 2.) (E) Notes and bonds, issued by foreign entities, denominated in U.S. dollars.The aggregate of these securities is 0.9% of total net assets. (F) In default.Issuer is bankrupt. See accompanying Notes to Financial Statements. 38 MEMBERS Mutual Funds | October 31, 2011 High Income Fund Portfolio of Investments Par Value Value (Note 2) CORPORATE NOTES AND BONDS - 93.4% Consumer Discretionary - 30.0% Auto Components - 1.5% American Axle & Manufacturing Inc., 7.875%, 3/1/17 $  750,000 $    759,375 Lear Corp., 8.125%, 3/15/20 Tenneco Inc., 8.125%, 11/15/15 Automobiles - 1.2% Cooper Standard Automotive Inc., 8.5%, 5/1/18 Ford Motor Credit Co. LLC, 5.875%, 8/2/21 Consumer Finance - 0.2% Ally Financial Inc., 7.5%, 9/15/20 Diversified Consumer Services - 0.2% Education Management LLC / Education Management Finance Corp., 8.75%, 6/1/14 Hotels, Restaurants & Leisure - 3.4% Boyd Gaming Corp., 7.125%, 2/1/16 Felcor Lodging L.P. (A), 6.75%, 6/1/19 Isle of Capri Casinos Inc., 7%, 3/1/14 Pinnacle Entertainment Inc., 8.625%, 8/1/17 Pinnacle Entertainment Inc., 8.75%, 5/15/20 Scientific Games International Inc. (A), 7.875%, 6/15/16 Scientific Games International Inc., 9.25%, 6/15/19 Household Durables - 2.1% Griffon Corp., 7.125%, 4/1/18 Jarden Corp., 8%, 5/1/16 Jarden Corp., 7.5%, 5/1/17 Spectrum Brands Holdings Inc., 9.5%, 6/15/18 Internet & Catalog Retail - 0.8% QVC Inc. (A), 7.5%, 10/1/19 Media - 15.7% Allbritton Communications Co., 8%, 5/15/18 AMC Networks Inc. (A), 7.75%, 7/15/21 Belo Corp., 8%, 11/15/16 Cablevision Systems Corp., 7.75%, 4/15/18 Cablevision Systems Corp., 8%, 4/15/20 CCO Holdings LLC / CCO Holdings Capital Corp., 8.125%, 4/30/20 CCO Holdings LLC / CCO Holdings Capital Corp., 6.5%, 4/30/21 Cequel Communications Holdings I LLC and Cequel Capital Corp. (A), 8.625%, 11/15/17 CSC Holdings LLC, 6.75%, 11/15/21 $  500,000 $    500,000 Cumulus Media Inc. (A), 7.75%, 5/1/19 DISH DBS Corp., 7.875%, 9/1/19 DISH DBS Corp., 6.75%, 6/1/21 EH Holding Corp. (A), 6.5%, 6/15/19 EH Holding Corp. (A), 7.625%, 6/15/21 Gannett Co. Inc., 7.125%, 9/1/18 Gray Television Inc., 10.5%, 6/29/15 Inmarsat Finance PLC (A) (B), 7.375%, 12/1/17 Intelsat Jackson Holdings S.A. (B), 11.25%, 6/15/16 Intelsat Luxembourg S.A. (B), 11.25%, 2/4/17 Intelsat Luxembourg S.A., PIK (A) (B), 11.5%, 2/4/17 Interpublic Group of Cos. Inc./The, 10%, 7/15/17 Lamar Media Corp., 6.625%, 8/15/15 Lamar Media Corp., Series C, 6.625%, 8/15/15 LIN Television Corp., 6.5%, 5/15/13 Mediacom Broadband LLC / Mediacom Broadband Corp., 8.5%, 10/15/15 Mediacom LLC / Mediacom Capital Corp., 9.125%, 8/15/19 Nielsen Finance LLC / Nielsen Finance Co., 11.625%, 2/1/14 Nielsen Finance LLC / Nielsen Finance Co., 7.75%, 10/15/18 Quebecor Media Inc. (B), 7.75%, 3/15/16 Viasat Inc., 8.875%, 9/15/16 Videotron Ltee (B), 6.875%, 1/15/14 XM Satellite Radio Inc. (A), 7.625%, 11/1/18 Specialty Retail - 4.0% Ltd. Brands Inc., 6.9%, 7/15/17 Ltd. Brands Inc., 8.5%, 6/15/19 Michaels Stores Inc., 11.375%, 11/1/16 Pantry Inc./The, 7.75%, 2/15/14 Penske Automotive Group Inc., 7.75%, 12/15/16 Sally Holdings LLC / Sally Capital Inc., 9.25%, 11/15/14 Yankee Acquisition Corp., Series B, 8.5%, 2/15/15 Textiles, Apparel & Luxury Goods - 0.9% Hanesbrands Inc., 6.375%, 12/15/20 Iconix Brand Group Inc. (C), 1.875%, 6/30/12 Iconix Brand Group Inc. (A), 2.5%, 6/1/16 See accompanying Notes to Financial Statements. 39 MEMBERS Mutual Funds | October 31, 2011 High Income Fund Portfolio of Investments Par Value Value (Note 2) CORPORATE NOTES AND BONDS (continued) Consumer Staples - 5.7% ACCO Brands Corp., 10.625%, 3/15/15 $  250,000 $    275,625 ACCO Brands Corp., 7.625%, 8/15/15 Blue Merger Sub Inc. (A), 7.625%, 2/15/19 Central Garden and Pet Co., 8.25%, 3/1/18 Constellation Brands Inc., 7.25%, 5/15/17 Dole Food Co. Inc. (A), 8%, 10/1/16 Ingles Markets Inc., 8.875%, 5/15/17 Pinnacle Foods Finance LLC / Pinnacle Foods Finance Corp., 9.25%, 4/1/15 Pinnacle Foods Finance LLC / Pinnacle Foods Finance Corp., 8.25%, 9/1/17 Sealy Mattress Co., 8.25%, 6/15/14 Stater Brothers Holdings, 7.75%, 4/15/15 SUPERVALU Inc., 8%, 5/1/16 Tops Markets LLC, 10.125%, 10/15/15 Energy - 9.4% AmeriGas Partners L.P. / AmeriGas Finance Corp., 6.25%, 8/20/19 Bill Barrett Corp., 7.625%, 10/1/19 Chaparral Energy Inc., 8.875%, 2/1/17 Chaparral Energy Inc., 8.25%, 9/1/21 Complete Production Services Inc., 8%, 12/15/16 Continental Resources Inc., 8.25%, 10/1/19 Ferrellgas L.P. / Ferrellgas Finance Corp., 9.125%, 10/1/17 Ferrellgas Partners L.P. / Ferrellgas Partners Finance Corp., 8.625%, 6/15/20 Frac Tech Services LLC / Frac Tech Finance Inc. (A), 7.125%, 11/15/18 Helix Energy Solutions Group Inc. (A), 9.5%, 1/15/16 Helix Energy Solutions Group Inc. (C), 3.25%, 12/15/25 Inergy L.P. / Inergy Finance Corp., 7%, 10/1/18 Inergy L.P. / Inergy Finance Corp., 6.875%, 8/1/21 Linn Energy LLC / Linn Energy Finance Corp. (A), 6.5%, 5/15/19 MarkWest Energy Partners L.P. / MarkWest Energy Finance Corp., 6.75%, 11/1/20 MarkWest Energy Partners L.P. / MarkWest Energy Finance Corp., 6.25%, 6/15/22 Precision Drilling Corp. (A) (B), 6.5%, 12/15/21 Regency Energy Partners L.P. / Regency Energy Finance Corp., 6.875%, 12/1/18 Regency Energy Partners L.P. / Regency Energy Finance Corp., 6.5%, 7/15/21 $  750,000 $    780,000 Unit Corp., 6.625%, 5/15/21 Financials - 3.1% CIT Group Inc., 7%, 5/2/16 CIT Group Inc., 7%, 5/2/17 MPT Operating Partnership L.P. / MPT Finance Corp. (A), 6.875%, 5/1/21 Nuveen Investments Inc., 10.5%, 11/15/15 Trans Union LLC / TransUnion Financing Corp., 11.375%, 6/15/18 Health Care - 8.5% AMGH Merger Sub Inc. (A), 9.25%, 11/1/18 Biomet Inc., 10%, 10/15/17 Biomet Inc., 11.625%, 10/15/17 DaVita Inc., 6.375%, 11/1/18 DaVita Inc., 6.625%, 11/1/20 Endo Pharmaceuticals Holdings Inc. (A), 7%, 12/15/20 Endo Pharmaceuticals Holdings Inc. (A), 7.25%, 1/15/22 HCA Inc., 6.5%, 2/15/20 HCA Inc., 7.5%, 2/15/22 Hologic Inc. (C) (D), 2%, 12/15/37 MedAssets Inc. (A), 8%, 11/15/18 Multiplan Inc. (A), 9.875%, 9/1/18 Mylan Inc/PA (A), 6%, 11/15/18 Tenet Healthcare Corp., 8%, 8/1/20 Valeant Pharmaceuticals International (A), 6.75%, 10/1/17 Vanguard Health Holding Co. II LLC / Vanguard Holding Co. II Inc., 7.75%, 2/1/19 Industrials - 13.4% Affinion Group Inc. (E), 11.5%, 10/15/15 ARAMARK Corp., 8.5%, 2/1/15 Avis Budget Car Rental LLC / Avis Budget Finance Inc., 9.625%, 3/15/18 Avis Budget Car Rental LLC / Avis Budget Finance Inc., 8.25%, 1/15/19 Bristow Group Inc., 7.5%, 9/15/17 FTI Consulting Inc., 7.75%, 10/1/16 Geo Group Inc/The, 7.75%, 10/15/17 Gulfmark Offshore Inc. (E), 7.75%, 7/15/14 Hertz Corp./The, 8.875%, 1/1/14 Hertz Corp./The, 6.75%, 4/15/19 See accompanying Notes to Financial Statements. 40 MEMBERS Mutual Funds | October 31, 2011 High Income Fund Portfolio of Investments Par Value Value (Note 2) CORPORATE NOTES AND BONDS (continued) Industrials (continued) Hornbeck Offshore Services Inc., Series B, 6.125%, 12/1/14 $  500,000 $    503,750 Huntington Ingalls Industries Inc. (A), 6.875%, 3/15/18 Huntington Ingalls Industries Inc. (A), 7.125%, 3/15/21 Iron Mountain Inc., 6.625%, 1/1/16 Mac-Gray Corp., 7.625%, 8/15/15 Moog Inc., 7.25%, 6/15/18 Pinafore LLC / Pinafore Inc. (A), 9.25%, 10/1/18 RBS Global Inc. / Rexnord LLC, 8.5%, 5/1/18 RR Donnelley & Sons Co., 7.25%, 5/15/18 RSC Equipment Rental Inc. / RSC Holdings III LLC, 9.5%, 12/1/14 RSC Equipment Rental Inc. / RSC Holdings III LLC, 8.25%, 2/1/21 ServiceMaster Co./The, PIK (A), 10.75%, 7/15/15 Terex Corp., 8%, 11/15/17 Trinity Industries Inc. (C), 3.875%, 6/1/36 United Rentals North America Inc., 10.875%, 6/15/16 United Rentals North America Inc., 9.25%, 12/15/19 United Rentals North America Inc., 8.375%, 9/15/20 West Corp./Old, 11%, 10/15/16 Information Technology - 4.0% Advanced Micro Devices Inc. (C), 6%, 5/1/15 Advanced Micro Devices Inc., 8.125%, 12/15/17 General Cable Corp. (C), 0.875%, 11/15/13 Level 3 Financing Inc., 9.25%, 11/1/14 Linear Technology Corp., Series A (C), 3%, 5/1/27 SanDisk Corp. (C), 1%, 5/15/13 Sensata Technologies BV (A) (B), 6.5%, 5/15/19 SunGard Data Systems Inc., 10.25%, 8/15/15 SunGard Data Systems Inc., 7.375%, 11/15/18 Syniverse Holdings Inc., 9.125%, 1/15/19 Materials - 9.4% Alpha Natural Resources Inc., 6.25%, 6/1/21 Arch Coal Inc., 7.25%, 10/1/20 Arch Western Finance LLC, 6.75%, 7/1/13 $  213,000 $    215,130 Calcipar S.A. (A) (B), 6.875%, 5/1/18 Crown Americas LLC / Crown Americas Capital Corp. II, 7.625%, 5/15/17 Ferro Corp., 7.875%, 8/15/18 FMG Resources August 2006 Pty Ltd. (A) (B), 7%, 11/1/15 Graham Packaging Co. L.P. / GPC Capital Corp. I, 9.875%, 10/15/14 Graphic Packaging International Inc., 9.5%, 6/15/17 Greif Inc., 6.75%, 2/1/17 Huntsman International LLC, 5.5%, 6/30/16 JMC Steel Group (A), 8.25%, 3/15/18 Lyondell Chemical Co., 8%, 11/1/17 Reynolds Group Holdings Ltd. (A), 8.25%, 2/15/21 Reynolds Group Issuer Inc. / Reynolds Group Issuer LLC (A), 8.75%, 5/15/18 Reynolds Group Issuer Inc. / Reynolds Group Issuer LLC (A), 9%, 4/15/19 Rock-Tenn Co., 9.25%, 3/15/16 Sealed Air Corp. (A), 8.375%, 9/15/21 Steel Dynamics Inc., 7.375%, 11/1/12 Telecommunication Services - 7.1% CommScope Inc. (A), 8.25%, 1/15/19 Crown Castle International Corp., 7.125%, 11/1/19 Equinix Inc., 7%, 7/15/21 Frontier Communications Corp., 8.25%, 5/1/14 Frontier Communications Corp., 8.5%, 4/15/20 Nextel Communications Inc., Series D, 7.375%, 8/1/15 Nextel Communications Inc., Series E, 6.875%, 10/31/13 PAETEC Holding Corp., 8.875%, 6/30/17 Qwest Communications International Inc., 7.5%, 2/15/14 Qwest Communications International Inc., 7.125%, 4/1/18 Qwest Communications International Inc., Series B, 7.5%, 2/15/14 tw telecom holdings, Inc., 8%, 3/1/18 Windstream Corp., 7.875%, 11/1/17 Windstream Corp., 7%, 3/15/19 Windstream Corp., 7.75%, 10/15/20 See accompanying Notes to Financial Statements. 41 MEMBERS Mutual Funds | October 31, 2011 High Income Fund Portfolio of Investments Par Value Value (Note 2) CORPORATE NOTES AND BONDS (continued) Utilities - 2.8% AES Corp./The, 8%, 10/15/17 $  250,000 $    274,375 AES Corp./The, 8%, 6/1/20 Calpine Corp. (A), 7.25%, 10/15/17 Calpine Corp. (A), 7.5%, 2/15/21 GenOn Energy Inc., 7.875%, 6/15/17 Mirant Americas Generation LLC, 8.5%, 10/1/21 NRG Energy Inc., 8.25%, 9/1/20 Total Corporate Notes and Bonds ( Cost $98,672,982 ) Shares PREFERRED STOCK - 0.7% Information Technology - 0.7% Lucent Technologies Capital Trust I Total Preferred Stocks ( Cost $873,407 ) INVESTMENT COMPANIY- 5.5% State Street Institutional U.S. Government Money Market Fund Total Investment Company ( Cost $6,006,384 ) TOTAL INVESTMENTS - 99.6% ( Cost $105,552,773** ) NET OTHER ASSETS AND LIABILITIES - 0.4% TOTAL NET ASSETS - 100.0% ** Aggregate cost for Federal tax purposes was $105,718,138. (A) Security sold within terms of a private placement memorandum exempt from registration under section 144A of the Securities Act of 1933, as amended, and may be sold only to dealers in that program or other "qualified institutional investors." (B) Notes and bonds, issued by foreign entities, denominated in U.S. dollars. The aggregate of these securities is 4.2% of total net assets. (C) Convertible. (D) Floating rate or variable rate note. Rate shown isas of October 31, 2011. (E) Illiquid security. (See Note 2.) PIK Payment in Kind. PLC Public Limited Company. See accompanying Notes to Financial Statements. 42 MEMBERS Mutual Funds | October 31, 2011 Diversified Income Fund Portfolio of Investments Shares Value (Note 2) COMMON STOCKS - 52.2% Consumer Discretionary - 3.5% McDonald’s Corp. $    742,800 Omnicom Group Inc. Target Corp. Time Warner Inc. Consumer Staples - 7.5% Altria Group Inc. Coca-Cola Co./The Diageo PLC, ADR Kraft Foods Inc., Class A PepsiCo Inc. Philip Morris International Inc. Procter & Gamble Co./The Sysco Corp. Wal-Mart Stores Inc. Energy - 6.2% Chevron Corp. ConocoPhillips Ensco PLC, ADR Financials - 8.6% Axis Capital Holdings Ltd. Bank of New York Mellon Corp./The BlackRock Inc. M&T Bank Corp. Northern Trust Corp. PartnerRe Ltd. Travelers Cos. Inc./The US Bancorp Wells Fargo & Co. Health Care - 7.7% Johnson & Johnson Medtronic Inc. Merck & Co. Inc. Novartis AG, ADR Pfizer Inc. Industrials - 6.5% 3M Co. Boeing Co./The Emerson Electric Co. Illinois Tool Works Inc. Lockheed Martin Corp. Norfolk Southern Corp. United Parcel Service Inc., Class B $    772,640 Waste Management Inc. Information Technology - 6.8% Broadridge Financial Solutions Inc. Intel Corp. International Business Machines Corp. Linear Technology Corp. Microsoft Corp. Paychex Inc. Materials - 1.5% Air Products & Chemicals Inc. Nucor Corp. Telecommunication Service - 2.0% AT&T Inc. Utilities - 1.9% Exelon Corp. FirstEnergy Corp. Total Common Stocks ( Cost $42,094,125 ) Par Value ASSET BACKED SECURITIES - 0.6% ABSC Long Beach Home Equity Loan Trust, Series 2000-LB1, Class AF5 (A), 8.55%, 9/21/30 $  98,971 Chase Issuance Trust, Series 2007-A17, Class A, 5.12%, 10/15/14 Total Asset Backed Securities ( Cost $566,670 ) CORPORATE NOTES AND BONDS - 17.2% Consumer Discretionary - 2.2% American Association of Retired Persons (B) (C), 7.5%, 5/1/31 DR Horton Inc., 5.25%, 2/15/15 ERAC USA Finance LLC (B) (C), 6.7%, 6/1/34 Royal Caribbean Cruises Ltd. (D), 7.25%, 6/15/16 Consumer Staples - 1.0% Kraft Foods Inc., 6.5%, 11/1/31 WM Wrigley Jr. Co. (B) (C), 3.05%, 6/28/13 Energy - 0.7% Hess Corp., 7.875%, 10/1/29 Transocean Inc. (D), 7.5%, 4/15/31 See accompanying Notes to Financial Statements. 43 MEMBERS Mutual Funds | October 31, 2011 Diversified Income Fund Portfolio of Investments Par Value Value (Note 2) CORPORATE NOTES AND BONDS(continued) Financials - 3.0% HCP Inc., 6.7%, 1/30/18 $  335,000 $    362,847 Lehman Brothers Holdings Inc. (E) *, 5.75%, 1/3/17 41 National Rural Utilities Cooperative Finance Corp., Series C, 7.25%, 3/1/12 Nationwide Health Properties Inc., Series D, 8.25%, 7/1/12 Simon Property Group L.P., 5.875%, 3/1/17 Swiss Re Solutions Holding Corp., 7%, 2/15/26 US Bank NA, 6.3%, 2/4/14 Wells Fargo & Co., 5.25%, 10/23/12 Health Care - 2.6% Amgen Inc., 5.85%, 6/1/17 Eli Lilly & Co., 6.57%, 1/1/16 Genentech Inc., 5.25%, 7/15/35 Merck & Co. Inc., 5.75%, 11/15/36 Wyeth, 6.5%, 2/1/34 Industrials - 1.4% Boeing Co./The, 8.625%, 11/15/31 Burlington Northern Santa Fe LLC, 8.125%, 4/15/20 Norfolk Southern Corp., 5.59%, 5/17/25 Norfolk Southern Corp., 7.05%, 5/1/37 Waste Management Inc., 7.125%, 12/15/17 Information Technology - 0.3% Cisco Systems Inc., 5.5%, 2/22/16 Materials - 0.2% Westvaco Corp., 8.2%, 1/15/30 Telecommunication Services - 1.1% Comcast Cable Communications Holdings Inc., 9.455%, 11/15/22 Rogers Communications Inc. (D), 6.25%, 6/15/13 Utilities - 4.7% Interstate Power & Light Co., 6.25%, 7/15/39 MidAmerican Energy Co., 5.65%, 7/15/12 Nevada Power Co., Series R, 6.75%, 7/1/37 Sierra Pacific Power Co., Series M, 6%, 5/15/16 Southwestern Electric Power Co., Series E, 5.55%, 1/15/17 Westar Energy Inc., 6%, 7/1/14 Wisconsin Electric Power Co., 6.5%, 6/1/28 $  750,000 $    993,943 Total Corporate Notes and Bonds ( Cost $13,861,899 ) MORTGAGE BACKED SECURITIES - 9.7% Fannie Mae - 8.3% 4%, 4/1/15 Pool # 255719 5.5%, 4/1/16 Pool # 745444 6%, 5/1/16 Pool # 582558 5%, 12/1/17 Pool # 672243 5%, 5/1/20 Pool # 813965 4.5%, 9/1/20 Pool # 835465 6%, 5/1/21 Pool # 253847 7%, 12/1/29 Pool # 762813 7%, 11/1/31 Pool # 607515 7%, 5/1/32 Pool # 644591 5.5%, 10/1/33 Pool # 254904 5%, 5/1/34 Pool # 782214 5%, 6/1/34 Pool # 255230 7%, 7/1/34 Pool # 792636 5.5%, 8/1/34 Pool # 793647 5.5%, 3/1/35 Pool # 810075 5.5%, 3/1/35 Pool # 815976 5%, 8/1/35 Pool # 829670 5%, 9/1/35 Pool # 820347 5%, 9/1/35 Pool # 835699 5%, 10/1/35 Pool # 797669 5%, 11/1/35 Pool # 844504 5%, 11/1/35 Pool # 844809 5%, 12/1/35 Pool # 850561 5.5%, 2/1/36 Pool # 851330 5.5%, 9/1/36 Pool # 831820 6%, 9/1/36 Pool # 831741 5.5%, 10/1/36 Pool # 896340 5.5%, 10/1/36 Pool # 901723 5.5%, 12/1/36 Pool # 902853 5.5%, 12/1/36 Pool # 903059 5.5%, 12/1/36 Pool # 907512 5.5%, 12/1/36 Pool # 907635 Freddie Mac - 1.3% 8%, 6/1/30 Pool # C01005 6.5%, 1/1/32 Pool # C62333 5%, 7/1/33 Pool # A11325 6%, 10/1/34 Pool # A28439 6%, 10/1/34 Pool # A28598 5%, 4/1/35 Pool # A32315 5%, 4/1/35 Pool # A32316 See accompanying Notes to Financial Statements. 44 MEMBERS Mutual Funds | October 31, 2011 Diversified Income Fund Portfolio of Investments Par Value Value (Note 2) MORTGAGE BACKED SECURITIES(continued) Ginnie Mae - 0.1% 8%, 10/20/15 Pool # 2995 $   7,139 $      7,786 6.5%, 2/20/29 Pool # 2714 6.5%, 4/20/31 Pool # 3068 Total Mortgage Backed Securities ( Cost $7,923,839 ) U.S. GOVERNMENT AND AGENCY OBLIGATIONS - 14.0% U.S. Treasury Bond - 1.4% 6.625%, 2/15/27 U.S. Treasury Notes - 12.6% 4.625%, 12/31/11 1.375%, 5/15/12 3.125%, 8/31/13 4.000%, 2/15/14 4.250%, 8/15/14 4.250%, 11/15/14 2.500%, 3/31/15 4.250%, 8/15/15 3.125%, 1/31/17 2.375%, 7/31/17 4.250%, 11/15/17 2.625%, 11/15/20 Total U.S. Government and AgencyObligations ( Cost $11,734,043 ) Shares INVESTMENT COMPANY - 5.8% State Street Institutional U.S. Government Money Market Fund Total Investment Company ( Cost $5,118,672 ) TOTAL INVESTMENTS - 99.5% ( Cost $81,299,248** ) NET OTHER ASSETS AND LIABILITIES - 0.5% TOTAL NET ASSETS - 100.0% * Non-income producing. ** Aggregate cost for Federal tax purposes was $81,489,322. (A) Represents a security with a specified coupon until a predetermined date, at which time the stated rate is adjusted to a new contract rate. (B) Security sold within terms of a private placement memorandum exempt from registration under section 144A of the Securities Act of 1933, as amended, and may be sold only to dealers in that program or other "qualified institutional investors." (C) Illiquid security. (See Note 2.) (D) Notes and bonds, issued by foreign entities, denominated in U.S. dollars.The aggregate of these securities is 1.4% of total net assets. (E) In default. Issuer is bankrupt. ADR American Depositary Receipt. PLC Public Limited Company. See accompanying Notes to Financial Statements. 45 MEMBERS Mutual Funds | October 31, 2011 Equity Income Fund Portfolio of Investments Shares Value (Note 2) COMMON STOCK - 72.5%*** Consumer Discretionary - 6.9% American Eagle Outfitters Inc. $    787,800 Best Buy Co. Inc. Kohl’s Corp. Staples Inc. Energy - 16.7% Apache Corp. Canadian Natural Resources Ltd. Noble Corp.* Occidental Petroleum Corp. Petroleo Brasileiro S.A., ADR Schlumberger Ltd. Southwestern Energy Co.* Financials - 14.5% Bank of New York Mellon Corp./The Franklin Resources Inc. Morgan Stanley State Street Corp. T Rowe Price Group Inc. Wells Fargo & Co. Health Care - 12.9% Community Health Systems Inc.* Gilead Sciences Inc.* Mylan Inc./PA* Pfizer Inc. St Jude Medical Inc. Stryker Corp. Teva Pharmaceutical Industries Ltd., ADR Industrials - 4.3% Expeditors International of Washington Inc. Jacobs Engineering Group Inc.* Information Technology - 14.5% Adobe Systems Inc.* $  1,764,600 Brocade Communications Systems Inc.* Cisco Systems Inc. eBay Inc.* EMC Corp./Massachusetts* Microsoft Corp. QUALCOMM Inc. Yahoo! Inc.* Materials - 2.7% Freeport-McMoRan Copper & Gold Inc. Total Common Stock (Cost $51,072,916) INVESTMENT COMPANIES - 2.6% Powershares QQQ Trust Series 1 Total Investment Companies (Cost $1,666,299) Repurchase Agreement - 27.8% With U.S. Bank National Association issued 10/31/11 at 0.01%, due 11/1/11, collateralized by $19,117,248 in Fannie Mae Pool # 555745 due 09/01/18. Proceeds at maturity are $18,742,214 (Cost $18,742,208) TOTAL INVESTMENTS - 102.9% (Cost $71,481,423**) NET OTHER ASSETS AND LIABILITIES - 0.0% TOTAL CALL OPTIONS WRITTEN - (2.9%) TOTAL NET ASSETS - 100.0% $ 67,466,736 * Non-income producing. ** Aggregate Cost for Federal Tax purposes was $71,481,423. *** All or a portion of these securities’ positions represent covers (directly or through conversion rights) for outstanding options written. ADR American Depository Receipt See accompanying Notes to Financial Statements. 46 MEMBERS Mutual Funds | October 31, 2011 Equity Income Fund Portfolio of Investments Call Options Written Contracts(100 shares per contract) Expiration Date Exercise Price Value (Note 2) American Eagle Outfitters Inc. February 2012 $ 13.00 $ 69,000 Apache Corp. January 2012 Bank of New York Mellon Corp./The March 2012 Best Buy Co. Inc. March 2012 Canadian Natural Resources Ltd. December 2011 Community Health Systems Inc. March 2012 eBay Inc. January 2012 EMC Corp./Massachusetts January 2012 Franklin Resources Inc. January 2012 Gilead Sciences Inc. January 2012 Jacobs Engineering Group Inc. January 2012 Kohl’s Corp. April 2012 Microsoft Corp. January 2012 Morgan Stanley January 2012 Mylan Inc./PA January 2012 Mylan Inc./PA April 2012 Noble Corp. January 2012 Noble Corp. March 2012 Occidental Petroleum Corp. January 2012 Occidental Petroleum Corp. January 2012 Powershares QQQ Trust Series 1 December 2011 QUALCOMM Inc. January 2012 Southwestern Energy Co. January 2012 Southwestern Energy Co. March 2012 Staples Inc. March 2012 State Street Corp. January 2012 State Street Corp. February 2012 T Rowe Price Group Inc. January 2012 Teva Pharmaceutical Industries Ltd. January 2012 Wells Fargo & Co. January 2012 Total Call Options Written (Premiums received $1,745,499) See accompanying Notes to Financial Statements. 47 MEMBERS Mutual Funds | October 31, 2011 Large Cap Value Fund Portfolio of Investments Shares Value (Note2) COMMON STOCKS - 97.5% Consumer Discretionary - 6.2% Omnicom Group Inc. $  2,147,406 Target Corp. Time Warner Inc. TJX Cos. Inc. Consumer Staples - 11.3% Diageo PLC, ADR Kraft Foods Inc., Class A PepsiCo Inc. Philip Morris International Inc. Procter & Gamble Co./The Sysco Corp. Wal-Mart Stores Inc. Energy - 14.3% Apache Corp. Canadian Natural Resources Ltd. Chevron Corp. ConocoPhillips Ensco PLC, ADR Noble Corp. * Occidental Petroleum Corp. Financials - 22.0% Arch Capital Group Ltd. * Bank of New York Mellon Corp./The Berkshire Hathaway Inc., Class B * BlackRock Inc. Brookfield Asset Management Inc., Class A Franklin Resources Inc. M&T Bank Corp. Markel Corp. * Travelers Cos. Inc./The US Bancorp Wells Fargo & Co. WR Berkley Corp. Health Care - 14.3% Johnson & Johnson Medtronic Inc. Merck & Co. Inc. Novartis AG, ADR Pfizer Inc. Industrials - 9.8% 3M Co. $  3,401,258 Boeing Co./The Emerson Electric Co. Illinois Tool Works Inc. Lockheed Martin Corp. Norfolk Southern Corp. United Parcel Service Inc., Class B Information Technology - 10.8% Broadridge Financial Solutions Inc. Cisco Systems Inc. * Intel Corp. International Business Machines Corp. Microsoft Corp. Western Union Co./The Materials - 2.6% Air Products & Chemicals Inc. Nucor Corp. Telecommunication Service - 2.5% AT&T Inc. Utilities - 3.7% Exelon Corp. NextEra Energy Inc. Total Common Stocks ( Cost $124,858,787 ) INVESTMENT COMPANY - 2.5% State Street Institutional U.S. Government Money Market Fund Total Investment Company ( Cost $3,455,499 ) TOTAL INVESTMENTS - 100.0% ( Cost $128,314,286** ) NET OTHER ASSETS AND LIABILITIES - 0.0% TOTAL NET ASSETS - 100.0% * Non-income producing. ** Aggregate cost for Federal tax purposes was $128,663,924. ADR American Depositary Receipt. PLC Public Limited Company. See accompanying Notes to Financial Statements. 48 MEMBERS Mutual Funds | October 31, 2011 Large Cap Growth Fund Portfolio of Investments Shares Value (Note2) COMMON STOCKS - 95.3% Consumer Discretionary - 12.7% Amazon.com Inc. * $  2,663,537 CarMax Inc. * Comcast Corp., Class A Ctrip.com International Ltd., ADR * Netflix Inc. * Omnicom Group Inc. Panera Bread Co., Class A * priceline.com Inc. * Starbucks Corp. Yum! Brands Inc. Consumer Staples - 6.2% Costco Wholesale Corp. Diageo PLC, ADR Mead Johnson Nutrition Co. PepsiCo Inc. Energy - 10.6% Apache Corp. Ensco PLC, ADR Occidental Petroleum Corp. Petroleo Brasileiro S.A., ADR Schlumberger Ltd. Financials - 5.9% Brookfield Asset Management Inc., Class A IntercontinentalExchange Inc. * T Rowe Price Group Inc. Health Care - 9.0% Allergan Inc. Allscripts Healthcare Solutions Inc. * CareFusion Corp. * Celgene Corp. * Cerner Corp. * Industrials - 9.1% Boeing Co./The Emerson Electric Co. Expeditors International of Washington Inc. Roper Industries Inc. Sensata Technologies Holding N.V. * United Parcel Service Inc., Class B Information Technology - 37.6% Communications Equipment - 5.3% Acme Packet Inc. * $  1,583,789 QUALCOMM Inc. Riverbed Technology Inc. * Computers & Peripherals - 11.2% Apple Inc. * EMC Corp. * SanDisk Corp. * Electronic Equipment, Instruments & Components - 0.5% FLIR Systems Inc. * Internet Software & Services - 6.8% Google Inc., Class A * Renren Inc., ADR * IT Services - 8.7% Accenture PLC, Class A Sapient Corp. * Visa Inc., Class A Semiconductors & Semiconductor Equipment - 2.1% Cavium Inc. * Cree Inc. * Software - 3.0% Ariba Inc. * MICROS Systems Inc. * Oracle Corp. Salesforce.com Inc. * Materials - 4.2% Ecolab Inc. International Flavors & Fragrances Inc. Molycorp Inc. * Total Common Stocks ( Cost $98,509,764 ) See accompanying Notes to Financial Statements. 49 MEMBERS Mutual Funds | October 31, 2011 Large Cap Growth Fund Portfolio of Investments Shares Value (Note2) INVESTMENT COMPANIES - 3.8% State Street Institutional U.S. Government Money Market Fund $  4,456,158 Total Investment Companies ( Cost $4,456,158 ) TOTAL INVESTMENTS - 99.1% ( Cost $102,965,922** ) NET OTHER ASSETS AND LIABILITIES - 0.9% TOTAL NET ASSETS - 100.0% * Non-income producing. ** Aggregate cost for Federal tax purposes was $103,742,254. ADR American Depositary Receipt. PLC Public Limited Company. See accompanying Notes to Financial Statements. 50 MEMBERS Mutual Funds | October 31, 2011 Mid Cap Fund Portfolio of Investments Shares Value (Note2) COMMON STOCKS - 94.9% Consumer Discretionary - 19.3% Bed Bath & Beyond Inc. * $  2,870,180 CarMax Inc. * Discovery Communications Inc., Class C * Liberty Global Inc., Series C * Omnicom Group Inc. Staples Inc. TJX Cos. Inc. Consumer Staples - 3.9% Brown-Forman Corp., Class B McCormick & Co. Inc. Energy - 6.7% Ensco PLC, ADR EOG Resources Inc. Noble Corp. * Financials - 25.9% Capital Markets - 3.5% Northern Trust Corp. T Rowe Price Group Inc. Commercial Banks - 3.2% Glacier Bancorp Inc. M&T Bank Corp. Diversified Financial Services - 2.1% Leucadia National Corp. Insurance - 12.8% Arch Capital Group Ltd. * Brown & Brown Inc. Markel Corp. * WR Berkley Corp. Real Estate Management & Development - 4.3% Brookfield Asset Management Inc., Class A Health Care - 9.3% DENTSPLY International Inc. $  3,862,690 Laboratory Corp. of America Holdings * Techne Corp. Industrials - 13.5% Copart Inc. * IDEX Corp. Jacobs Engineering Group Inc. * Ritchie Bros Auctioneers Inc. Wabtec Corp. Information Technology - 9.6% Amphenol Corp., Class A Broadridge Financial Solutions Inc. FLIR Systems Inc. * Western Union Co./The Materials - 6.7% Ecolab Inc. Valspar Corp. Total Common Stocks( Cost $96,890,318 ) INVESTMENT COMPANY - 5.4% State Street Institutional U.S. Government Money Market Fund Total Investment Company( Cost $5,993,941 ) TOTAL INVESTMENTS - 100.3% ( Cost $102,884,259** ) NET OTHER ASSETS AND LIABILITIES - (0.3%) TOTAL NET ASSETS - 100.0% * Non-income producing. ** Aggregate cost for Federal tax purposes was $102,993,912. ADR American Depositary Receipt. PLC Public Limited Company. See accompanying Notes to Financial Statements. 51 MEMBERS Mutual Funds | October 31, 2011 Small Cap Fund Portfolio of Investments Shares Value (Note2) COMMON STOCKS - 96.8% Consumer Discretionary - 16.2% Arbitron Inc. $    488,679 Cato Corp./The, Class A CEC Entertainment Inc. * Choice Hotels International Inc. Ascena Retail Group Inc. * Fred’s Inc., Class A Helen of Troy Ltd. * Matthews International Corp., Class A Skechers U.S.A. Inc., Class A * Sonic Corp. * Stage Stores Inc. Consumer Staples - 1.6% Casey’s General Stores Inc. Energy - 4.3% Bristow Group Inc. * Georesources Inc. * Penn Virginia Corp. Scorpio Tankers Inc. * SEACOR Holdings Inc. * Financials - 23.7% Alleghany Corp. * AMERISAFE Inc. * Ares Capital Corp. Assured Guaranty Ltd. Campus Crest Communities Inc., REIT Delphi Financial Group Inc., Class A DiamondRock Hospitality Co., REIT * Education Realty Trust Inc., REIT First Busey Corp. First Midwest Bancorp Inc. First Niagara Financial Group Inc. Flushing Financial Corp. Hancock Holding Co. International Bancshares Corp. Mack-Cali Realty Corp., REIT MB Financial Inc. Northwest Bancshares Inc. Platinum Underwriters Holdings Ltd. Primerica Inc. Webster Financial Corp. Westamerica Bancorporation Health Care - 8.3% Amsurg Corp. * $    331,823 Charles River Laboratories International Inc. * Corvel Corp. * Haemonetics Corp. * ICON PLC, ADR * ICU Medical Inc. * Industrials - 23.8% ACCO Brands Corp. * Acuity Brands Inc. Albany International Corp., Class A Belden Inc. Carlisle Cos. Inc. ESCO Technologies Inc. G&K Services Inc., Class A GATX Corp. Genesee & Wyoming Inc., Class A * Kirby Corp. * Mueller Industries Inc. Standard Parking Corp. * Sterling Construction Co. Inc. * Unifirst Corp./MA United Stationers Inc. * Information Technology - 8.1% Coherent Inc. * Diebold Inc. MAXIMUS Inc. MTS Systems Corp. Websense Inc. * Zebra Technologies Corp., Class A * Materials - 5.4% Aptargroup Inc. Deltic Timber Corp. Koppers Holdings Inc. Zep Inc. Utilities - 5.4% Atmos Energy Corp. New Jersey Resources Corp. Unisource Energy Corp. Westar Energy Inc. WGL Holdings Inc. Total Common Stocks ( Cost $14,755,124 ) See accompanying Notes to Financial Statements. 52 MEMBERS Mutual Funds | October 31, 2011 Small Cap Fund Portfolio of Investments Shares Value (Note2) INVESTMENT COMPANY - 1.3% State Street Institutional U.S. Government Money Market Fund $    266,002 Total Investment Company ( Cost $266,002 ) TOTAL INVESTMENTS - 98.1% ( Cost $15,021,126** ) NET OTHER ASSETS AND LIABILITIES - 1.9% TOTAL NET ASSETS - 100.0% $ 20,505,842 * Non-income producing. ** Aggregate cost for Federal tax purposes was $15,442,529. ADR American Depositary Receipt. PLC Public Limited Company. REIT Real Estate Investment Trust. See accompanying Notes to Financial Statements. 53 MEMBERS Mutual Funds | October 31, 2011 International Stock Fund Portfolio of Investments Shares Value (Note2) COMMON STOCKS - 97.5% Australia - 4.3% James Hardie Industries SE (A) * $    848,488 QBE Insurance Group Ltd. (A) Telstra Corp. Ltd. (A) Belgium - 2.6% Anheuser-Busch InBev N.V. (A) Brazil - 3.3% Banco do Brasil S.A. Cielo S.A. MRV Engenharia e Participacoes S.A. Canada - 1.7% Potash Corp. of Saskatchewan Inc. Rogers Communications Inc. China - 0.8% Weichai Power Co. Ltd. (A) Finland - 1.3% Sampo OYJ (A) France - 10.6% AXA S.A. (A) BNP Paribas (A) Danone (A) Sanofi-Aventis S.A. (A) Technip S.A. (A) Total S.A. (A) Valeo S.A. (A) Germany - 7.0% Bayerische Motoren Werke AG (A) GEA Group AG (A) Merck KGaA (A) SAP AG (A) Siemens AG (A) Ireland - 1.0% Ryanair Holdings PLC, ADR * Italy - 1.0% Atlantia SpA (A) Japan - 16.6% Asics Corp. (A) Canon Inc. (A) Daito Trust Construction Co. Ltd. (A) Don Quijote Co. Ltd. (A) $  1,194,537 eAccess Ltd. (A) FANUC Corp. (A) JS Group Corp. (A) Mitsubishi Corp. (A) Mitsubishi Estate Co. Ltd. (A) Sumitomo Mitsui Financial Group Inc. (A) Yahoo! Japan Corp. (A) Yamada Denki Co. Ltd. (A) Netherlands - 1.7% ING Groep N.V. (A) * New Zealand - 0.9% Telecom Corp. of New Zealand Ltd. (A) Norway - 0.7% Aker Solutions ASA (A) Russia - 1.5% Sberbank of Russia (A) South Africa - 0.7% Mr Price Group Ltd., ADR * South Korea - 2.5% Hyundai Mobis (A) Samsung Electronics Co. Ltd., GDR (A) Spain - 1.8% Amadeus IT Holding S.A. (A) Mediaset Espana Comunicacion S.A. (A) Sweden - 2.4% Assa Abloy AB (A) Swedbank AB (A) Switzerland - 5.1% Julius Baer Group Ltd. (A) * Novartis AG (A) Turkey - 1.1% KOC Holding AS (A) Turkiye Garanti Bankasi AS, ADR See accompanying Notes to Financial Statements. 54 MEMBERS Mutual Funds | October 31, 2011 International Stock Fund Portfolio of Investments Shares Value (Note2) COMMON STOCKS (continued) United Kingdom - 28.9% BG Group PLC (A) $    885,276 BHP Billiton PLC (A) British American Tobacco PLC (A) British Sky Broadcasting Group PLC (A) GlaxoSmithKline PLC (A) Informa PLC (A) International Power PLC (A) Prudential PLC (A) Rexam PLC (A) Royal Dutch Shell PLC (A) Standard Chartered PLC (A) Tullow Oil PLC (A) Unilever PLC (A) Vodafone Group PLC (A) WM Morrison Supermarkets PLC (A) WPP PLC (A) Xstrata PLC (A) Total Common Stocks ( Cost $60,306,845 ) INVESTMENT COMPANY - 2.4% United States - 2.4% State Street Institutional U.S. Government Money Market Fund Total Investment Company ( Cost $1,672,283 ) TOTAL INVESTMENTS - 99.9% ( Cost $61,979,128** ) NET OTHER ASSETS AND LIABILITIES - 0.1% TOTAL NET ASSETS - 100.0% $ 68,992,523 * Non-income producing. ** Aggregate cost for Federal tax purposes was $62,889,308. (A) International security traded on a foreign exchange.The fair value trigger was hit and these securities were fair valued at October 31, 2011, using procedures approved by the Board of Trustees (See Note 2). ADR American Depositary Receipt. GDR Global Depositary Receipt. PLC Public Limited Company. OTHER INFORMATION: Industry Concentration % of Net Assets Consumer Discretionary 14% Consumer Staples 10% Energy 9% Financials 20% Health Care 11% Industrials 11% Information Technology 9% Materials 8% Money Market Funds 2% Telecommunication Services 5% Utilities 1% Net Other Assets & Liabilities 0% 100% See accompanying Notes to Financial Statements. 55 MEMBERS Mutual Funds | October 31, 2011 Statements of Assets and Liabilities as of October 31, 2011 Conservative Allocation Fund Moderate Allocation Fund Aggressive Allocation Fund Assets: Investments: Investments at cost Unaffiliated issuers $ 23,222,917 $ 44,570,023 $ 17,942,584 Affiliated issuers3 Net unrealized appreciation (depreciation) Unaffiliated issuers Affiliated issuers3 Total investments at value Receivables: Fund shares sold Dividends and interest Total assets Liabilities: Payables: Fund shares repurchased Advisory agreement fees Service agreement fees Distribution fees - Class B Distribution fees - Class C Shareholder servicing fees Total liabilities Net Assets $ 49,342,098 $ 40,992,945 Net Assets consist of: Paid-in capital $ 50,644,031 $ 44,515,190 Accumulated undistributed net investment income Accumulated net realized loss on investments sold and foreign currency related transactions Net unrealized appreciation of investments (including appreciation (depreciation) of foreign currency related transactions) Net Assets $ 49,342,098 $ 40,992,945 Class A Shares: Net Assets $ 35,293,368 $ 84,320,910 $ 30,189,757 Shares of beneficial interest outstanding Net Asset Value and redemption price per share1 Sales charge of offering price2 Maximum offering price per share $      10.55 $      10.36 $      9.89 Class B Shares: Net Assets $  8,202,550 $ 26,927,936 $  9,974,842 Shares of beneficial interest outstanding Net Asset Value and redemption price per share1 $      9.94 $      9.70 $      9.23 Class C Shares: Net Assets $  5,846,180 $  3,939,360 $    828,346 Shares of beneficial interest outstanding Net Asset Value and redemption price per share1 $      9.95 $      9.71 $      9.24 1 If applicable, redemption price per share may be reduced by a contingent deferred sales charge and/or redemption fee. 2 Sales charge of offering price is 5.75% for the Conservative Allocation, Moderate Allocation and Aggressive Allocation Funds. 3 See Note 11 for information on affiliated issuers. See accompanying Notes to Financial Statements. 56 MEMBERS Mutual Funds | October 31, 2011 Statements of Assets and Liabilities as of October 31, 2011 Cash Reserves Fund Bond Fund High Income Fund Assets: Investments: Investments at cost Unaffiliated issuers $ 13,734,433 Net unrealized appreciation (depreciation) Unaffiliated issuers – Total investments at value Receivables: Investments sold – – Fund shares sold Dividends and interest – Due from Adviser – – Total assets Liabilities: Payables: Investments purchased – – Fund shares repurchased Advisory agreement fees Service agreement fees Distribution fees - Class B Shareholder servicing fees – Dividends payable – Total liabilities Net Assets $ 13,898,862 Net Assets consist of: Paid-in capital $ 13,898,867 Accumulated net investment income – Accumulated net realized loss on investments sold and foreign currency related transactions Net unrealized appreciation of investments (including appreciation (depreciation) of foreign currency related transactions) – Net Assets $ 13,898,862 Class A Shares: Net Assets $ 12,297,485 $ 43,774,765 $ 25,298,809 Shares of beneficial interest outstanding Net Asset Value and redemption price per share1 Sales charge of offering price2 – Maximum offering price per share $      1.00 $      11.09 $      7.28 Class B Shares:3 Net Assets $  1,601,377 $  5,677,951 $  3,023,089 Shares of beneficial interest outstanding Net Asset Value and redemption price per share1 $      1.00 $      10.59 $      7.05 Class Y Shares:3 Net Assets $ 81,572,287 Shares of beneficial interest outstanding Net Asset Value and redemption price per share1 $      10.58 $      6.92 1 If applicable, redemption price per share may be reduced by a contingent deferred sales charge and/or redemption fee. 2 Sales charge of offering price is 4.50% for the Bond and High Income Funds. 3 The Cash Reserves Fund does not have Class Y shares. See accompanying Notes to Financial Statements. 57 MEMBERS Mutual Funds | October 31, 2011 Statements of Assets and Liabilities as of October 31, 2011 Diversified Income Fund Equity Income Fund Large Cap Value Fund Assets: Investments: Investments at cost Unaffiliated issuers $ 81,299,248 $ 52,739,215 Repurchase agreement – – Net unrealized appreciation (depreciation) Unaffiliated issuers Total investments at value Receivables: Investments sold – – – Fund shares sold Dividends and interest Due from Adviser – – – Other assets – Total assets Liabilities: Foreign currency (cost of $59,179)(Note 2) – – – Payables: Investments purchased – – – Fund shares repurchased Advisory agreement fees – Service agreement fees – Distribution fees - Class B – Shareholder servicing fees – Dividends payable – – Options written, at value (premium received $1,745,499) – – Total liabilities Net Assets $ 88,819,418 $ 67,466,736 Net Assets consist of: Paid-in capital Accumulated net investment income – Accumulated net realized gain (loss) on investments sold, options and foreign currency related transactions Net unrealized appreciation (depreciation) of investments (including appreciation (depreciation) of options and foreign currency related transactions) Net Assets $ 88,819,418 $ 67,466,736 Class A Shares: Net Assets $ 72,913,447 $  4,072,216 $ 54,270,442 Shares of beneficial interest outstanding Net Asset Value and redemption price per share1 Sales charge of offering price2 Maximum offering price per share $      12.39 $      10.36 $      13.18 Class B Shares:3 Net Assets $ 15,905,971 $  7,199,262 Shares of beneficial interest outstanding Net Asset Value and redemption price per share1 $      11.74 $      12.21 Class Y Shares:4 Net Assets $ 63,394,520 $ 78,343,843 Shares of beneficial interest outstanding Net Asset Value and redemption price per share1 $      9.81 $      12.44 1 If applicable, redemption price per share may be reduced by a contingent deferred sales charge and/or redemption fee. 2 Sales charge of offering price is 5.75% for the Diversified Income, Large Cap Value, Large Cap Growth, Mid Cap, Small Cap and International Stock Funds. 3 The Equity Income Fund does not have Class B shares. 4 The Diversified Income Fund does not have Class Y shares. See accompanying Notes to Financial Statements. 58 MEMBERS Mutual Funds | October 31, 2011 Statements of Assets and Liabilities as of October 31, 2011 Large Cap Growth Fund Mid Cap Fund Small Cap Fund International Stock Fund $ 15,021,126 $ 61,979,128 – $ 20,505,842 $ 68,992,523 – $ 20,505,842 $ 68,992,523 $ 48,067,772 $ 43,864,867 $  3,200,716 $ 20,762,782 $      16.98 $      7.00 $      11.45 $      10.74 $  7,581,050 $  8,181,586 $    265,622 $  3,872,073 $      14.64 $      6.04 $      10.55 $      9.92 $ 61,121,716 $ 59,256,608 $ 17,039,504 $ 44,357,668 $      16.11 $      6.69 $      10.77 $      10.13 See accompanying Notes to Financial Statements. 59 MEMBERS Mutual Funds | October 31, 2011 Statements of Operations for the Year Ended October 31, 2011 Conservative Allocation Fund Moderate Allocation Fund Aggressive Allocation Fund Cash Reserves Fund Bond Fund Investment Income: Interest $        224 $        443 $        189 $     12,781 $  6,632,043 Dividends Unaffiliated issuers – 11 Affiliated issuers1 – – Less: Foreign taxes withheld – Total investment income Expenses: Advisory agreement fees Service agreement fees2 Distribution fees - Class B Distribution fees - Class C – – Shareholder servicing fees - Class A – Shareholder servicing fees - Class B – Shareholder servicing fees - Class C – – Other expenses – Total expenses before reimbursement/waiver Less reimbursement/waiver3 – Total expenses net of reimbursement/waiver Net Investment Income (Loss) – Net Realized and Unrealized Gain (Loss) on Investments Net realized gain (loss) on investments (including net realized gain (loss) on options and foreign currency related transactions) Options – Unaffiliated issuers 5 Affiliated issuers1 – – Capital gain distributions received from underlying funds Unaffiliated issuers – – Affiliated issuers1 – – Net change in unrealized appreciation (depreciation) on investments (including net unrealized appreciation (depreciation) on options and foreign currency related transactions) Options – Unaffiliated issuers – Affiliated issuers1 – – Net Realized and Unrealized Gain (Loss) on Investments and Option Transactions 5 Net Increase (Decrease) in Net Assets from Operations $  1,285,106 $  4,028,401 $  1,513,856 $     5 $  6,726,678 1 See Note 11 for information on affiliated issuers. 2 See Note 3 for information on service agreement fees. 3 Waiver includes advisory agreement fees of $53,380, service agreement fees of $7,256, and distribution fees of $12,592 for the Cash Reserves Fund. See Note 3 for more information on these waivers. See accompanying Notes to Financial Statements. 60 Statements of Operations for the Year Ended October 31, 2011 High Income Fund Diversified Income Fund Equity Income Fund Large Cap Value Fund Large Cap Growth Fund Mid Cap Fund Small Cap Fund International Stock Fund $  8,678,017 $  1,694,089 $      1,468 $        650 $      1,717 $      1,551 $        335 $      4,463 – $  5,658,716 $  6,185,786 $  2,860,449 $ 15,000,356 $  7,803,823 $  9,091,950 $  3,269,223 $  (1,623,769) See accompanying Notes to Financial Statements. 61 MEMBERS Mutual Funds | October 31, 2011 Statements of Changes in Net Assets Conservative Allocation Fund Year Ended October 31, Net Assets at beginning of period $ 47,054,462 $ 36,923,992 Increase in net assets from operations: Net investment income Net realized gain (loss) Net change in unrealized appreciation (depreciation) Net increase in net assets from operations Distributions to shareholders from: Net investment income Class A Class B Class C Total distributions Capital Stock transactions: Class A Shares Shares sold Issued to shareholders in reinvestment of distributions Shares redeemed Net increase from capital stock transactions Class B Shares Shares sold Issued to shareholders in reinvestment of distributions Shares redeemed Net increase (decrease) from capital stock transactions Class C Shares Shares sold Issued to shareholders in reinvestment of distributions Shares redeemed Net increase (decrease) from capital stock transactions Total net increase from capital stock transactions Total increase in net assets Net Assets at end of period $ 49,342,098 $ 47,054,462 Undistributed net investment income (loss) $      4,157 $        (1) Capital Share transactions: Class A Shares Shares sold Issued to shareholders in reinvestment of distributions Shares redeemed Net increase from capital stock transactions Class B Shares Shares sold Issued to shareholders in reinvestment of distributions Shares redeemed Net increase (decrease) from capital stock transactions Class C Shares Shares sold Issued to shareholders in reinvestment of distributions Shares redeemed Net increase (decrease) from capital stock transactions See accompanying Notes to Financial Statements. 62 MEMBERS Mutual Funds | October 31, 2011 Statements of Changes in Net Assets Moderate Allocation Fund Aggressive Allocation Fund $ 87,946,377 $ 37,440,131 $ 29,842,818 $ 40,992,945 $ 37,440,131 $  1,069,200 $  1,042,512 $    136,547 $    151,318 See accompanying Notes to Financial Statements. 63 MEMBERS Mutual Funds | October 31, 2011 Statements of Changes in Net Assets Cash Reserves Fund BondFund Year Ended October 31, Net Assets at beginning of period $ 13,743,471 $ 16,940,254 Increase (decrease) in net assets from operations: Net investment income (loss) – – Net realized gain (loss) on investments and options transactions 5 Net unrealized appreciation (depreciation) on investments and options transactions – – Net increase (decrease) in net assets from operations 5 Distributions to shareholders from: Net investment income Class A – – Class B1 – – Class Y1 – – Net realized gains Class A – Class Y1 – Total distributions – – Capital Stock transactions: Class A Shares Shares sold Issued to shareholders in reinvestment of distributions – – Shares redeemed Net increase (decrease) from capital stock transactions Class B Shares1 Shares sold Issued to shareholders in reinvestment of distributions – – Shares redeemed Net decrease from capital stock transactions Class Y Shares1 Shares sold Issued to shareholders in reinvestment of distributions Shares redeemed Net increase (decrease) from capital stock transactions Total net increase (decrease) from capital stock transactions Total increase (decrease) in net assets Net Assets at end of period $ 13,898,862 $ 13,743,471 Undistributed net investment income $      – $      – $     83,385 $     79,320 Capital Share transactions: Class A Shares Shares sold Issued to shareholders in reinvestment of distributions – – Shares redeemed Net increase (decrease) from capital stock transactions Class B Shares1 Shares sold Issued to shareholders in reinvestment of distributions – – Shares redeemed Net decrease in shares outstanding Class Y Shares1 Shares sold Issued to shareholders in reinvestment of distributions Shares redeemed Net increase (decrease) from capital stock transactions 1 Class Y shares are not available for the Cash Reserves and Diversified Income Funds. Class B shares are not available for the Equity Income Fund. See accompanying Notes to Financial Statements. 64 MEMBERS Mutual Funds | October 31, 2011 Statements of Changes in Net Assets High IncomeFund Diversified IncomeFund Equity IncomeFund Large Cap Value Fund $ 91,550,650 $ 89,335,868 $ 35,520,264 $    100,000 – $ 88,819,418 $ 91,550,650 $ 67,466,736 $ 35,520,264 $    150,065 $     88,964 $      3,645 $      4,151 $      – $      – $  1,860,913 $  1,560,083 - – See accompanying Notes to Financial Statements. 65 Statements of Changes in Net Assets Large Cap Growth Fund Mid Cap Fund Year Ended October 31, Net Assets at beginning of period $ 78,606,852 $ 44,757,843 Increase in net assets from operations: Net investment income (loss) Net realized gain (loss) Net change in unrealized appreciation (depreciation) Net increase (decrease) in net assets from operations Distributions to shareholders from: Net investment income Class A – – Class B – Class Y – – Total distributions – – Capital Stock transactions: Class A Shares Shares sold1 Issued to shareholders in reinvestment of distributions – 3 Shares redeemed Redemption fees – Net increase (decrease) from capital stock transactions Class B Shares Shares sold1 Issued to shareholders in reinvestment of distributions – Shares redeemed Redemption fees – Net increase (decrease) from capital stock transactions Class Y Shares Shares sold1 Issued to shareholders in reinvestment of distributions – – Shares redeemed Net increase (decrease) from capital stock transactions Total net increase (decrease) from capital stock transactions Total increase (decrease) in net assets Net Assets at end of period $ 78,606,852 Undistributed net investment income $     79,708 $    359,530 $         – $         – Capital Share transactions: Class A Shares Shares sold1 Issued to shareholders in reinvestment of distributions – 1 Shares redeemed Net increase (decrease) in shares outstanding Class B Shares Shares sold1 Issued to shareholders in reinvestment of distributions – Shares redeemed Net increase (decrease) in shares outstanding Class Y Shares Shares sold1 Issued to shareholders in reinvestment of distributions 7 – – Shares redeemed Net increase (decrease) from capital stock transactions 1 A portion of the shares sold in fiscal year 2010 for the Mid Cap and Small Cap Funds are merger related. See Note 12. See accompanying Notes to Financial Statements. 66 MEMBERS Mutual Funds | October 31, 2011 Statements of Changes in Net Assets Small Cap Fund International Stock Fund $ 32,042,388 $ 21,790,142 – 44 – – 2 – 2 – – $ 20,505,842 $ 32,042,388 $ 68,992,523 $     498 $     28,684 $  1,428,662 $    872,468 79 – – – See accompanying Notes to Financial Statements. 67 MEMBERS Mutual Funds | October 31, 2011 Financial Highlights for a Share of Beneficial Interest Outstanding CONSERVATIVE ALLOCATION FUND Year Ended October 31, CLASS A Net Asset Value at beginning of period Income from Investment Operations: Net investment income3 Net realized and unrealized gain (loss) on investments Total from investment operations Less Distributions: Distributions from net investment income Distributions from capital gains – – - Total distributions Net increase (decrease) in net asset value Net Asset Value at end of period $ 9.94 $ 9.34 $ 8.53 Total Return (%)1 Ratios/Supplemental Data: Net Assets at end of period (in 000’s) Ratios of expenses to average net assets: Before reimbursement of expenses by Adviser (%) After reimbursement of expenses by Adviser (%) Ratio of net investment income to average net assets After reimbursement of expenses by Adviser (%) Portfolio Turnover (%)2 26 50 38 90 39 CLASS B Net Asset Value at beginning of period $ 8.48 Income from Investment Operations: Net investment income3 Net realized and unrealized gain (loss) on investments Total from investment operations Less Distributions: Distributions from net investment income Distributions from capital gains – – – Total distributions Net increase (decrease) in net asset value Net Asset Value at end of period $ 9.94 $ 9.34 $ 8.48 Total Return (%)1 Ratios/Supplemental Data: Net Assets at end of period (in 000’s) $ 8,203 Ratios of expenses to average net assets: Before reimbursement of expenses by Adviser (%) After reimbursement of expenses by Adviser (%) Ratio of net investment income to average net assets After reimbursement of expenses by Adviser (%) Portfolio Turnover (%)2 26 50 38 90 39 1 Total return without applicable sales charge. 2 Portfolio Turnover is calculated at the fund level and represents the entire fiscal year or period. 3 Net investment income calculated excluding permanent tax adjustments to undistributed net investment income. See accompanying Notes to Financial Statements. 68 MEMBERS Mutual Funds | October 31, 2011 Financial Highlights for a Share of Beneficial Interest Outstanding CONSERVATIVE ALLOCATION FUND (continued) Year Ended October 31, Inception to 10/31/081 CLASS C Net Asset Value at beginning of period $ 9.35 $ 8.48 Income from Investment Operations: Net investment income7 Net realized and unrealized gain (loss) on investments Total from investment operations Less Distributions: Distributions from net investment income – Total distributions – Net increase (decrease) in net asset value Net Asset Value at end of period $ 9.95 $ 9.35 $ 8.48 Total Return (%)2 Ratios/Supplemental Data: Net Assets at end of period (in 000’s) Ratios of expenses to average net assets: Before reimbursement of expenses by Adviser (%) After reimbursement of expenses by Adviser (%) Ratio of net investment income to average net assets After reimbursement of expenses by Adviser (%) Portfolio Turnover (%)6 26 50 38 MODERATE ALLOCATION FUND Year Ended October 31, CLASS A Net Asset Value at beginning of period $  9.63 $ 8.77 $ 7.84 Income from Investment Operations: Net investment income7 Net realized and unrealized gain (loss) on investments Total from investment operations Less Distributions: Distributions from net investment income Distributions from capital gains – – – Total distributions Net increase (decrease) in net asset value Net Asset Value at end of period $ 9.76 $ 9.63 $ 8.77 $ 7.84 Total Return (%)2 Ratios/Supplemental Data: Net Assets at end of period (in 000’s) $ 84,321 Ratios of expenses to average net assets: Before reimbursement of expenses by Adviser (%) After reimbursement of expenses by Adviser (%) Ratio of net investment income to average net assets After reimbursement of expenses by Adviser (%) Portfolio Turnover (%)6 20 54 30 83 21 1 Commenced investment operations February 29, 2008. 5 Amounts represent less than $0.005 per share. 2 Total return without applicable sales charge. 6 Portfolio Turnover is calculated at the fund level and represents the entire fiscal year or period. 3 4 Not annualized. Annualized. 7 Net investment income calculated excluding permanent tax adjustments to undistributed net investment income. See accompanying Notes to Financial Statements. 69 MEMBERS Mutual Funds | October 31, 2011 Financial Highlights for a Share of Beneficial Interest Outstanding MODERATE ALLOCATION FUND (continued) Year Ended October 31, CLASS B Net Asset Value at beginning of period $ 9.58 $ 8.72 $ 7.80 Income from Investment Operations: Net investment income6 Net realized and unrealized gain (loss) on investments Total from investment operations Less Distributions: Distributions from net investment income Distributions from capital gains – Total distributions Net increase (decrease) in net asset value Net Asset Value at end of period $ 9.70 $ 9.58 $ 8.72 $ 7.80 Total Return (%)2 Ratios/Supplemental Data: Net Assets at end of period (in 000’s) $ 26,928 Ratios of expenses to average net assets: Before reimbursement of expenses by Adviser (%) After reimbursement of expenses by Adviser (%) Ratio of net investment income to average net assets After reimbursement of expenses by Adviser (%) Portfolio Turnover (%)5 20 54 30 83 21 Year Ended October 31, Inception to 10/31/081 CLASS C Net Asset Value at beginning of period $ 9.58 $ 8.72 $ 7.80 Income from Investment Operations: Net investment income6 Net realized and unrealized gain (loss) on investments Total from investment operations Less Distributions: Distributions from net investment income – Distributions from capital gains – Total distributions – Net increase (decrease) in net asset value Net Asset Value at end of period $ 9.71 $ 9.58 $ 8.72 $ 7.80 Total Return (%)2 Ratios/Supplemental Data: Net Assets at end of period (in 000’s) $ 3,939 Ratios of expenses to average net assets: Before reimbursement of expenses by Adviser (%) After reimbursement of expenses by Adviser (%) Ratio of net investment income to average net assets After reimbursement of expenses by Adviser (%) Portfolio Turnover (%)5 20 54 30 1 Commenced investment operations February 29, 2008. 2 Total return without applicable sales charge. 3 Not annualized. 4 Annualized. 5 Portfolio Turnover is calculated at the fund level and represents the entire fiscal year or period. 6 Net investment income calculated excluding permanent tax adjustments to undistributed net investment income. See accompanying Notes to Financial Statements. 70 MEMBERS Mutual Funds | October 31, 2011 Financial Highlights for a Share of Beneficial Interest Outstanding AGGRESSIVE ALLOCATION FUND Year Ended October 31, CLASS A Net Asset Value at beginning of period $ 9.04 $ 8.12 $ 7.16 Income from Investment Operations: Net investment income4 Net realized and unrealized gain (loss) on investments Total from investment operations Less Distributions: Distributions from net investment income Distributions from capital gains – Total distributions Net increase (decrease) in net asset value Net Asset Value at end of period $ 9.32 $ 9.04 $ 8.12 $ 7.16 Total Return (%)2 Ratios/Supplemental Data: Net Assets at end of period (in 000’s) $ 30,190 Ratios of expenses to average net assets: Before reimbursement of expenses by Adviser (%) After reimbursement of expenses by Adviser (%) Ratio of net investment income to average net assets After reimbursement of expenses by Adviser (%) Portfolio Turnover (%)3 29 62 17 91 24 CLASS B Net Asset Value at beginning of period $ 8.96 $ 8.05 $ 7.12 Income from Investment Operations: Net investment income (loss)4 Net realized and unrealized gain (loss) on investments Total from investment operations Less Distributions: Distributions from net investment income – Distributions from capital gains – Total distributions – Net increase (decrease) in net asset value Net Asset Value at end of period $ 9.23 $ 8.96 $ 8.05 $ 7.12 Total Return (%)2 Ratios/Supplemental Data: Net Assets at end of period (in 000’s) $ 9,975 Ratios of expenses to average net assets: Before reimbursement of expenses by Adviser (%) After reimbursement of expenses by Adviser (%) Ratio of net investment income to average net assets After reimbursement of expenses by Adviser (%) Portfolio Turnover (%)3 29 62 17 90 24 1 Amounts represent less than $0.005 per share. 2 Total return without applicable sales charge. 3 Portfolio Turnover is calculated at the fund level and represents the entire fiscal year or period. 4 Net investment income (loss) calculated excluding permanent tax adjustments to undistributed net investment income. See accompanying Notes to Financial Statements. 71 MEMBERS Mutual Funds | October 31, 2011 Financial Highlights for a Share of Beneficial Interest Outstanding AGGRESSIVE ALLOCATION FUND (continued) Year Ended October 31, Inception to 10/31/081 CLASS C Net Asset Value at beginning of period $ 8.97 $ 8.06 $ 7.12 Income from Investment Operations: Net investment income (loss)8 Net realized and unrealized gain (loss) on investments Total from investment operations Less Distributions: Distributions from net investment income – – Total distributions – – Net increase (decrease) in net asset value Net Asset Value at end of period $ 9.24 $ 8.97 $ 8.06 $ 7.12 Total Return (%)2 Ratios/Supplemental Data: Net Assets at end of period (in 000’s) $ 470 $  229 Ratios of expenses to average net assets: Before reimbursement of expenses by Adviser (%) After reimbursement of expenses by Adviser (%) Ratio of net investment income to average net assets After reimbursement of expenses by Adviser (%) Portfolio Turnover (%)6 29 62 17 CASH RESERVES FUND Year Ended October 31, CLASS A Net Asset Value at beginning of period $ 1.00 $ 1.00 $ 1.00 $ 1.00 $ 1.00 Income from Investment Operations: Net investment income (loss)8 Total from investment operations Less Distributions: Distributions from net investment income – – Total distributions – – Net increase (decrease) in net asset value – – Net Asset Value at end of period $ 1.00 $ 1.00 $ 1.00 $ 1.00 $ 1.00 Total Return (%)2 Ratios/Supplemental Data: Net Assets at end of period (in 000’s) Ratios of expenses to average net assets: Before reimbursement and waiver of expenses by Adviser (%) After reimbursement and waiver of expenses by Adviser (%) Ratio of net investment income to average net assets After reimbursement and waiver of expenses by Adviser (%) 1 Commenced investment operations February 29, 2008. 2 Total return without applicable sales charge. 3 Not annualized. 4 Annualized. 5 Amounts represent less than $0.005 per share. 6 Portfolio Turnover is calculated at the fund level and represents the entire fiscal year or period. 7 Ratio is net of fees waived by the adviser and distributor (See Note 3). 8 Net investment income (loss) calculated excluding permanent tax adjustments to undistributed net investment income. See accompanying Notes to Financial Statements. 72 MEMBERS Mutual Funds | October 31, 2011 Financial Highlights for a Share of Beneficial Interest Outstanding CASH RESERVES FUND (continued) Year Ended October 31, CLASS B Net Asset Value at beginning of period $ 1.00 $ 1.00 $ 1.00 $ 1.00 $ 1.00 Income from Investment Operations: Net investment income (loss)6 Total from investment operations Less Distributions: Distributions from net investment income – – Total distributions Net increase (decrease) in net asset value – – Net Asset Value at end of period $ 1.00 $ 1.00 $ 1.00 $ 1.00 $ 1.00 Total Return (%)2 Ratios/Supplemental Data: Net Assets at end of period (in 000’s) Ratios of expenses to average net assets: Before reimbursement and waiver of expenses by Adviser (%) After reimbursement and waiver of expenses by Adviser (%) Ratio of net investment income to average net assets After reimbursement and waiver of expenses by Adviser (%) For the Period Ended 6/14/071 CLASS Y Net Asset Value at beginning of period $ 1.00 Income from Investment Operations: Net investment income6 Total from investment operations Less Distributions: Distributions from net investment income Total distributions Net increase (decrease) in net asset value Net Asset Value at end of period $ 1.00 Total Return (%)2 N/A Ratios/Supplemental Data: Net Assets at end of period (in 000’s) $ – Ratios of expenses to average net assets: Before reimbursement of expenses by Adviser (%) After reimbursement of expenses by Adviser (%) Ratio of net investment income to average net assets After reimbursement of expenses by Adviser (%) 1 Cash Reserves Fund Class Y shares were liquidated June 14, 2007. 2 Total return without applicable sales charge. 3 Not annualized. 4 Amounts represent less than $0.005 per share. 5 Ratio is net of fees waived by the adviser and distributor (see Note 3). 6 Net investment income (loss) calculated excluding permanent tax adjustments to undistributed net investment income. See accompanying Notes to Financial Statements. 73 MEMBERS Mutual Funds | October 31, 2011 Financial Highlights for a Share of Beneficial Interest Outstanding BOND FUND Year Ended October 31, CLASS A Net Asset Value at beginning of period $ 9.48 $ 9.78 $ 9.88 Income from Investment Operations: Net investment income3 Net realized and unrealized gain (loss) on investments Total from investment operations Less Distributions: Distributions from net investment income Return of capital – Total distributions Net increase (decrease) in net asset value Net Asset Value at end of period $ 9.48 $ 9.78 Total Return (%)1 Ratios/Supplemental Data: Net Assets at end of period (in 000’s) Ratios of expenses to average net assets: Before reimbursement of expenses by Adviser (%) After reimbursement of expenses by Adviser (%) Ratio of net investment income to average net assets After reimbursement of expenses by Adviser (%) Portfolio Turnover (%)2 12 7 37 22 40 CLASS B Net Asset Value at beginning of period $ 9.48 $ 9.78 $ 9.88 Income from Investment Operations: Net investment income3 Net realized and unrealized gain (loss) on investments Total from investment operations Less Distributions: Distributions from net investment income Return of capital – Total distributions Net increase (decrease) in net asset value Net Asset Value at end of period $ 9.48 $ 9.78 Total Return (%)1 Ratios/Supplemental Data: Net Assets at end of period (in 000’s) Ratios of expenses to average net assets: Before reimbursement of expenses by Adviser (%) After reimbursement of expenses by Adviser (%) Ratio of net investment income to average net assets After reimbursement of expenses by Adviser (%) Portfolio Turnover (%)2 12 7 37 22 40 1 Total return without applicable sales charge. 2 Portfolio Turnover is calculated at the fund level and represents the entire fiscal year or period. 3 Net investment income calculated excluding permanent tax adjustments to undistributed net investment income. See accompanying Notes to Financial Statements. 74 MEMBERS Mutual Funds | October 31, 2011 Financial Highlights for a Share of Beneficial Interest Outstanding BOND FUND (continued) Year Ended October 31, CLASS Y Net Asset Value at beginning of period $ 9.47 $ 9.77 $ 9.88 Income from Investment Operations: Net investment income3 Net realized and unrealized gain (loss) on investments Total from investment operations Less Distributions: Distributions from net investment income Return of capital – Total distributions Net increase (decrease) in net asset value Net Asset Value at end of period $ 9.47 $ 9.77 Total Return (%)1 Ratios/Supplemental Data: Net Assets at end of period (in 000’s) Ratios of expenses to average net assets: Before reimbursement of expenses by Adviser (%) After reimbursement of expenses by Adviser (%) Ratio of net investment income to average net assets After reimbursement of expenses by Adviser (%) Portfolio Turnover (%)2 12 7 37 22 40 HIGH INCOME FUND Year Ended October 31, CLASS A Net Asset Value at beginning of period $ 7.10 $ 6.66 $ 5.57 $ 7.29 $ 7.36 Income from Investment Operations: Net investment income3 Net realized and unrealized gain (loss) on investments Total from investment operations Less Distributions: Distributions from net investment income Total distributions Net increase (decrease) in net asset value Net Asset Value at end of period $ 6.95 $ 7.10 $ 6.66 $ 5.57 $ 7.29 Total Return (%)1 Ratios/Supplemental Data: Net Assets at end of period (in 000’s) Ratios of expenses to average net assets: Before reimbursement of expenses by Adviser (%) After reimbursement of expenses by Adviser (%) Ratio of net investment income to average net assets After reimbursement of expenses by Adviser (%) Portfolio Turnover (%)2 55 47 73 59 74 1 Total return without applicable sales charge. 2 Portfolio Turnover is calculated at the fund level and represents the entire fiscal year or period. 3 Net investment income calculated excluding permanent tax adjustments to undistributed net investment income. See accompanying Notes to Financial Statements. 75 MEMBERS Mutual Funds | October 31, 2011 Financial Highlights for a Share of Beneficial Interest Outstanding HIGH INCOME FUND (continued) Year Ended October 31, CLASS B Net Asset Value at beginning of period $ 7.19 $ 6.74 $ 5.63 $ 7.32 $ 7.39 Income from Investment Operations: Net investment income3 Net realized and unrealized gain (loss) on investments Total from investment operations Less Distributions: Distributions from net investment income Total distributions Net increase (decrease) in net asset value Net Asset Value at end of period $ 7.05 $ 7.19 $ 6.74 $ 5.63 $ 7.32 Total Return (%)1 Ratios/Supplemental Data: Net Assets at end of period (in 000’s) $ 5,833 Ratios of expenses to average net assets: Before reimbursement of expenses by Adviser (%) After reimbursement of expenses by Adviser (%) Ratio of net investment income to average net assets After reimbursement of expenses by Adviser (%) Portfolio Turnover (%)2 55 47 73 59 74 Year Ended October 31, CLASS Y Net Asset Value at beginning of period $ 7.09 $ 6.65 $ 5.56 $ 7.30 $ 7.36 Income from Investment Operations: Net investment income3 Net realized and unrealized gain (loss) on investments Total from investment operations Less Distributions: Distributions from net investment income Total distributions Net increase (decrease) in net asset value Net Asset Value at end of period $ 6.92 $ 7.09 $ 6.65 $ 5.56 $ 7.30 Total Return (%)1 Ratios/Supplemental Data: Net Assets at end of period (in 000’s) Ratios of expenses to average net assets: Before reimbursement of expenses by Adviser (%) After reimbursement of expenses by Adviser (%) Ratio of net investment income to average net assets After reimbursement of expenses by Adviser (%) Portfolio Turnover (%)2 55 47 73 59 74 1 Total return without applicable sales charge. 2 Portfolio Turnover is calculated at the fund level and represents the entire fiscal year or period. 3 Net investment income calculated excluding permanent tax adjustments to undistributed net investment income. See accompanying Notes to Financial Statements. 76 MEMBERS Mutual Funds | October 31, 2011 Financial Highlights for a Share of Beneficial Interest Outstanding DIVERSIFIED INCOME FUND Year Ended October 31, CLASS A Net Asset Value at beginning of period $ 9.92 Income from Investment Operations: Net investment income3 Net realized and unrealized gain (loss) on investments Total from investment operations Less Distributions: Distributions from net investment income Distributions from capital gains – – – Total distributions Net increase (decrease) in net asset value Net Asset Value at end of period $ 9.92 Total Return (%)1 Ratios/Supplemental Data: Net Assets at end of period (in 000’s) Ratios of expenses to average net assets: Before reimbursement of expenses by Adviser (%) After reimbursement of expenses by Adviser (%) Ratio of net investment income to average net assets After reimbursement of expenses by Adviser (%) Portfolio Turnover (%)2 17 24 28 15 62 CLASS B Net Asset Value at beginning of period $ 9.96 Income from Investment Operations: Net investment income3 Net realized and unrealized gain (loss) on investments Total from investment operations Less Distributions: Distributions from net investment income Distributions from capital gains – – – Total distributions Net increase (decrease) in net asset value Net Asset Value at end of period Total Return (%)1 Ratios/Supplemental Data: Net Assets at end of period (in 000’s) Ratios of expenses to average net assets: Before reimbursement of expenses by Adviser (%) After reimbursement of expenses by Adviser (%) Ratio of net investment income to average net assets After reimbursement of expenses by Adviser (%) Portfolio Turnover (%)2 17 24 28 15 62 1 Total return without applicable sales charge. 2 Portfolio Turnover is calculated at the fund level and represents the entire fiscal year or period. 3 Net investment income calculated excluding permanent tax adjustments to undistributed net investment income. See accompanying Notes to Financial Statements. 77 MEMBERS Mutual Funds | October 31, 2011 Financial Highlights for a Share of Beneficial Interest Outstanding EQUITY INCOME FUND Year Ended 10/31/11 Inception to 10/31/101 CLASS A Net Asset Value at beginning of period Income from Investment Operations: Net investment loss4 – Net realized and unrealized gain on investments Total from investment operations Less Distributions: Distributions from capital gains Total distributions Net increase in net asset value Net Asset Value at end of period $ 9.76 Total Return (%)2 Ratios/Supplemental Data: Net Assets at end of period (in 000’s) Ratios of expenses to average net assets: Ratio of net investment income to average net assets Portfolio Turnover (%)3 58 CLASS Y Net Asset Value at beginning of period Income from Investment Operations: Net investment income (loss)4 Net realized and unrealized gain on investments Total from investment operations Less Distributions: Distributions from capital gains Total distributions Net increase in net asset value Net Asset Value at end of period $ 9.81 Total Return (%)2 Ratios/Supplemental Data: Net Assets at end of period (in 000’s) Ratios of expenses to average net assets Ratio of net investment income to average net assets Portfolio Turnover (%)3 58 1 Fund was seeded on October 31, 2009. 2 Total return without applicable sales charge. 3 Portfolio Turnover is calculated at the fund level and represents the entire period. 4 Net investment income (loss) calculated excluding permanent tax adjustments to undistributed net investment income. See accompanying Notes to Financial Statements. 78 MEMBERS Mutual Funds | October 31, 2011 Financial Highlights for a Share of Beneficial Interest Outstanding LARGE CAP VALUE FUND Year Ended October 31, CLASS A Net Asset Value at beginning of period Income from Investment Operations: Net investment income3 Net realized and unrealized gain (loss) on investments Total from investment operations Less Distributions: Distributions from net investment income Distributions from capital gains – Total distributions Net increase (decrease) in net asset value Net Asset Value at end of period Total Return (%)1 Ratios/Supplemental Data: Net Assets at end of period (in 000’s) Ratios of expenses to average net assets: Before reimbursement of expenses by Adviser (%) After reimbursement of expenses by Adviser (%) Ratio of net investment income to average net assets After reimbursement of expenses by Adviser (%) Portfolio Turnover (%)2 39 70 86 55 47 CLASS B Net Asset Value at beginning of period Income from Investment Operations: Net investment income3 Net realized and unrealized gain (loss) on investments Total from investment operations Less Distributions: Distributions from net investment income Distributions from capital gains – Total distributions Net increase (decrease) in net asset value Net Asset Value at end of period Total Return (%)1 Ratios/Supplemental Data: Net Assets at end of period (in 000’s) Ratios of expenses to average net assets: Before reimbursement of expenses by Adviser (%) After reimbursement of expenses by Adviser (%) Ratio of net investment income to average net assets After reimbursement of expenses by Adviser (%) Portfolio Turnover (%)2 39 70 86 55 47 1 Total return without applicable sales charge. 2 Portfolio Turnover is calculated at the fund level and represents the entire fiscal year or period. 3 Net investment income calculated excluding permanent tax adjustments to undistributed net investment income. See accompanying Notes to Financial Statements. 79 MEMBERS Mutual Funds | October 31, 2011 Financial Highlights for a Share of Beneficial Interest Outstanding LARGE CAP VALUE FUND (continued) Year Ended October 31, CLASS Y Net Asset Value at beginning of period Income from Investment Operations: Net investment income4 Net realized and unrealized gain (loss) on investments Total from investment operations Less Distributions: Distributions from net investment income Return of capital – Total distributions Net increase (decrease) in net asset value Net Asset Value at end of period Total Return (%)1 Ratios/Supplemental Data: Net Assets at end of period (in 000’s) Ratios of expenses to average net assets: Before reimbursement of expenses by Adviser (%) After reimbursement of expenses by Adviser (%) Ratio of net investment income to average net assets After reimbursement of expenses by Adviser (%) Portfolio Turnover (%)3 39 70 86 55 47 LARGE CAP GROWTH FUND Year Ended October 31, CLASS A Net Asset Value at beginning of period Income from Investment Operations: Net investment income (loss)4 Net realized and unrealized gain (loss) on investments Total from investment operations Less Distributions: Distributions from net investment income – – Total distributions – – Net increase (decrease) in net asset value Net Asset Value at end of period Total Return (%)1 Ratios/Supplemental Data: Net Assets at end of period (in 000’s) Ratios of expenses to average net assets: Before reimbursement of expenses by Adviser (%) After reimbursement of expenses by Adviser (%) Ratio of net investment income to average net assets After reimbursement of expenses by Adviser (%) Portfolio Turnover (%)3 77 79 93 1 Total return without applicable sales charge. 2 Amounts represent less than $0.005 per share. 3 Portfolio Turnover is calculated at the fund level and represents the entire fiscal year or period. 4 Net investment income (loss) calculated excluding permanent tax adjustments to undistributed net investment income. See accompanying Notes to Financial Statements. 80 MEMBERS Mutual Funds | October 31, 2011 Financial Highlights for a Share of Beneficial Interest Outstanding LARGE CAP GROWTH FUND (continued) Year Ended October 31, CLASS B Net Asset Value at beginning of period Income from Investment Operations: Net investment income (loss)3 Net realized and unrealized gain (loss) on investments Total from investment operations Net increase (decrease) in net asset value Net Asset Value at end of period Total Return (%)1 Ratios/Supplemental Data: Net Assets at end of period (in 000’s) Ratios of expenses to average net assets: Before reimbursement of expenses by Adviser (%) After reimbursement of expenses by Adviser (%) Ratio of net investment income to average net assets After reimbursement of expenses by Adviser (%) Portfolio Turnover (%)2 77 79 93 Year Ended October 31, CLASS Y Net Asset Value at beginning of period Income from Investment Operations: Net investment income3 Net realized and unrealized gain (loss) on investments Total from investment operations Less Distributions: Distributions from net investment income – – Total distributions – – Net increase (decrease) in net asset value Net Asset Value at end of period Total Return (%)1 Ratios/Supplemental Data: Net Assets at end of period (in 000’s) Ratios of expenses to average net assets: Before reimbursement of expenses by Adviser (%) After reimbursement of expenses by Adviser (%) Ratio of net investment income to average net assets After reimbursement of expenses by Adviser (%) Portfolio Turnover (%) 2 77 79 93 1 Total return without applicable sales charge. 2 Portfolio Turnover is calculated at the fund level and represents the entire fiscal year or period. 3 Net investment income (loss) calculated excluding permanent tax adjustments to undistributed net investment income. See accompanying Notes to Financial Statements. 81 MEMBERS Mutual Funds | October 31, 2011 Financial Highlights for a Share of Beneficial Interest Outstanding MID CAP FUND Year Ended October 31, CLASS A Net Asset Value at beginning of period $ 5.95 $ 4.95 $ 4.08 $ 7.45 $ 6.27 Income from Investment Operations: Net investment loss4 Net realized and unrealized gain (loss) on investments Total from investment operations Less Distributions: Distributions from capital gains – – - – Total distributions – Net increase (decrease) in net asset value Net Asset Value at end of period $ 6.60 $ 5.95 $ 4.95 $ 4.08 $ 7.45 Total Return (%)2 Ratios/Supplemental Data: Net Assets at end of period (in 000’s) Ratios of expenses to average net assets: Before reimbursement of expenses by Adviser (%) After reimbursement of expenses by Adviser (%) Ratio of net investment income to average net assets After reimbursement of expenses by Adviser (%) Portfolio Turnover (%)3 70 68 CLASS B Net Asset Value at beginning of period $ 5.49 $ 4.60 $ 3.83 $ 7.04 $ 5.96 Income from Investment Operations: Net investment loss4 Net realized and unrealized gain (loss) on investments Total from investment operations Less Distributions: Distributions from capital gains – – – (0.05) – Total distributions – Net increase (decrease) in net asset value Net Asset Value at end of period $ 6.04 $ 5.49 $ 4.60 $ 3.83 $ 7.04 Total Return (%)2 Ratios/Supplemental Data: Net Assets at end of period (in 000’s) Ratios of expenses to average net assets: Before reimbursement of expenses by Adviser (%) After reimbursement of expenses by Adviser (%) Ratio of net investment income to average net assets After reimbursement of expenses by Adviser (%) Portfolio Turnover (%)3 70 68 1 Amounts represent less than $0.005 per share. 2 Total return without applicable sales charge. 3 Portfolio Turnover is calculated at the fund level and represents the entire fiscal year or period. 4 Net investment loss calculated excluding permanent tax adjustments to undistributed net investment income. See accompanying Notes to Financial Statements. 82 MEMBERS Mutual Funds | October 31, 2011 Financial Highlights for a Share of Beneficial Interest Outstanding MID CAP FUND (continued) Year Ended October 31, CLASS Y Net Asset Value at beginning of period $ 6.01 $ 5.00 $ 4.11 $ 7.47 $ 6.27 Income from Investment Operations: Net investment income (loss)7 Net realized and unrealized gain (loss) on investments Total from investment operations Less Distributions: Distributions from capital gains – Total distributions – – – Net increase (decrease) in net asset value Net Asset Value at end of period $ 6.69 $ 6.01 $ 5.00 $ 4.11 $ 7.47 Total Return (%)2 Ratios/Supplemental Data: Net Assets at end of period (in 000’s) Ratios of expenses to average net assets: Before reimbursement of expenses by Adviser (%) After reimbursement of expenses by Adviser (%) Ratio of net investment income to average net assets After reimbursement of expenses by Adviser (%) Portfolio Turnover (%)5 70 68 SMALL CAP FUND Year Ended October 31, Inception to 10/31/071 CLASS A Net Asset Value at beginning of period $ 9.93 $ 8.24 $ 7.29 Income from Investment Operations: Net investment income7 Net realized and unrealized gain (loss) on investments Total from investment operations Redemption Fees (see Note 2) – Less Distributions: Distributions from investment income – Distributions from capital gains – Total distributions – Net increase (decrease) in net asset value Net Asset Value at end of period $ 9.93 $ 8.24 $ 7.29 Total Return (%)2 Ratios/Supplemental Data: Net Assets at end of period (in 000’s) $  883 Ratios of expenses to average net assets: Before reimbursement of expenses by Adviser (%) After reimbursement of expenses by Adviser (%) Ratio of net investment income to average net assets After reimbursement of expenses by Adviser (%) Portfolio Turnover (%)5 15 40 21 55 1 Commenced investment operations December 27, 2006. 5 Portfolio Turnover is calculated at the fund level and represents the entire fiscal year or period. 2 Total return without applicable sales charge. 6 Amounts represent less than $0.005 per share. 3 4 Not annualized. Annualized. 7 Net investment income (loss) calculated excluding permanent tax adjustments to undistributed net investment income. See accompanying Notes to Financial Statements. 83 MEMBERS Mutual Funds | October 31, 2011 Financial Highlights for a Share of Beneficial Interest Outstanding SMALL CAP FUND (continued) Year Ended October 31, Inception to 10/31/071 CLASS B Net Asset Value at beginning of period $ 9.78 $ 8.18 $ 7.24 Income from Investment Operations: Net investment income (loss)7 Net realized and unrealized gain (loss) on investments Total from investment operations Redemption Fees (see Note 2) – – Less Distributions: Distributions from net investment income – Distributions from capital gains – Total distributions – – Net increase (decrease) in net asset value Net Asset Value at end of period $ 9.78 $ 8.18 $ 7.24 Total Return (%)2 Ratios/Supplemental Data: Net Assets at end of period (in 000’s) $ 67 $ 200 Ratios of expenses to average net assets: Before reimbursement of expenses by Adviser (%) After reimbursement of expenses by Adviser (%) Ratio of net investment income to average net assets After reimbursement of expenses by Adviser (%) Portfolio Turnover (%)6 15 40 21 55 Year Ended October 31, Inception to 10/31/071 CLASS Y Net Asset Value at beginning of period $ 9.91 $ 8.22 $ 7.31 $ 9.82 Income from Investment Operations: Net investment income7 Net realized and unrealized gain (loss) on investments Total from investment operations Less Distributions: Distributions from net investment income – Distributions from capital gains – Total distributions – Net increase (decrease) in net asset value Net Asset Value at end of period $ 9.91 $ 8.22 $ 7.31 Total Return (%)2 Ratios/Supplemental Data: Net Assets at end of period (in 000’s) Ratios of expenses to average net assets: Before reimbursement of expenses by Adviser (%) After reimbursement of expenses by Adviser (%) Ratio of net investment income to average net assets After reimbursement of expenses by Adviser (%) Portfolio Turnover (%)6 15 40 21 55 1 Commenced investment operations December 27, 2006. 5 Amounts represent less than $0.005 per share. 2 Total return without applicable sales charge. 6 Portfolio Turnover is calculated at the fund level and represents the entire fiscal year or period. 3 4 Not annualized. Annualized. 7 Net investment income (loss) calculated excluding permanent tax adjustments to undistributed net investment income. See accompanying Notes to Financial Statements. 84 MEMBERS Mutual Funds | October 31, 2011 Financial Highlights for a Share of Beneficial Interest Outstanding INTERNATIONAL STOCK FUND Year Ended October 31, CLASS A Net Asset Value at beginning of period $ 9.94 $ 8.47 Income from Investment Operations: Net investment income4 Net realized and unrealized gain (loss) on investments Total from investment operations Redemption Fees (see Note 2) – Less Distributions: Distributions from net investment income Distributions from capital gains – – Total distributions Net increase (decrease) in net asset value Net Asset Value at end of period $ 9.94 $ 8.47 Total Return (%)2 Ratios/Supplemental Data: Net Assets at end of period (in 000’s) Ratios of expenses to average net assets: Before reimbursement of expenses by Adviser (%) After reimbursement of expenses by Adviser (%) Ratio of net investment income to average net assets After reimbursement of expenses by Adviser (%) Portfolio Turnover (%)3 44 52 82 69 79 CLASS B Net Asset Value at beginning of period $ 9.76 $ 8.33 Income from Investment Operations: Net investment income4 Net realized and unrealized gain (loss) on investments Total from investment operations Less Distributions: Distributions from net investment income – Distributions from capital gains – – Total distributions Net increase (decrease) in net asset value Net Asset Value at end of period $ 9.92 $ 9.76 $ 8.33 Total Return (%)2 Ratios/Supplemental Data: Net Assets at end of period (in 000’s) $ 6,237 Ratios of expenses to average net assets: Before reimbursement of expenses by Adviser (%) After reimbursement of expenses by Adviser (%) Ratio of net investment income to average net assets After reimbursement of expenses by Adviser (%) Portfolio Turnover (%)3 44 52 82 69 79 1 Amounts represent less than $0.005 per share. 2 Total return without applicable sales charge. 3 Portfolio Turnover is calculated at the fund level and represents the entire fiscal year or period. 4 Net investment income calculated excluding permanent tax adjustments to undistributed net investment income. See accompanying Notes to Financial Statements. 85 MEMBERS Mutual Funds | October 31, 2011 Financial Highlights for a Share of Beneficial Interest Outstanding INTERNATIONAL STOCK FUND (continued) Year Ended October 31, CLASS Y Net Asset Value at beginning of period $ 9.95 $ 8.48 Income from Investment Operations: Net investment income3 Net realized and unrealized gain (loss) on investments Total from investment operations Less Distributions: Distributions from net investment income Distributions from capital gains – – Total distributions Net increase (decrease) in net asset value Net Asset Value at end of period $ 9.95 $ 8.48 Total Return (%)1 Ratios/Supplemental Data: Net Assets at end of period (in 000’s) Ratios of expenses to average net assets: Before reimbursement of expenses by Adviser (%) After reimbursement of expenses by Adviser (%) Ratio of net investment income to average net assets After reimbursement of expenses by Adviser (%) Portfolio Turnover (%)2 44 52 82 69 79 1 Total return without applicable sales charge. 2 Portfolio Turnover is calculated at the fund level and represents the entire fiscal year or period. 3 Net investment income calculated excluding permanent tax adjustments to undistributed net investment income. See accompanying Notes to Financial Statements. 86 MEMBERS Mutual Funds | October 31, 2011 Notes to Financial Statements 1. ORGANIZATION The MEMBERS Mutual Funds, a Delaware business trust (the "Trust"), is registered under the Investment Company Act of 1940, as amended (the "1940 Act"), as a diversified, open-end, management investment company. As of the date of this report, the Trust offers thirteen funds (individually, a "Fund," collectively, the "Funds"). The Declaration of Trust permits the Trustees to issue an unlimited number of shares of beneficial interest of the Trust without par value. The Trust has entered into an Investment Advisory Agreement with Madison Asset Management, LLC (the "Investment Adviser"). The Investment Adviser, in turn, has entered into subadvisory agreements with certain subadvisers ("Subadvisers") for the management of the investments of the High Income Fund, Small Cap Fund, and the International Stock Fund. The accompanying financial statements include the Cash Reserves, Bond, High Income, Diversified Income, Equity Income, Large Cap Value, Large Cap Growth, Mid Cap, Small Cap and International Stock Funds (collectively, the "Core Funds"), and the Conservative Allocation, Moderate Allocation, and Aggressive Allocation Funds (collectively, the "Allocation Funds"). The Core Funds, excluding the Cash Reserves, Diversified Income and Equity Income Funds, offer three classes of shares: Class A, B and Y, the Allocation Funds offer three classes of shares: Class A, B and C. The Cash Reserves Fund and the Diversified Income Fund offer two classes of shares: Class A and B, and the Equity Income Fund offers two classes of shares: Class A and Y. Each class of shares represents an interest in the assets of the respective Fund and has identical voting, dividend, liquidation and other rights, except that each class of shares bears its own distribution fees and servicing fees, if any, and its proportional share of Fund level expenses, is subject to its own sales charges, if any, and has exclusive voting rights on matters pertaining to Rule 12b-1 of the 1940 Act as it relates to that class and other class-specific matters. 2. SIGNIFICANT ACCOUNTING POLICIES The preparation of financial statements requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of income and expenses during the reported period. Actual results could differ from those estimates. The following is a summary of significant accounting policies consistently followed by each Fund in the preparation of its financial statements. Portfolio Valuation: Securities and other investments are valued as follows: Equity securities and exchange-traded funds ("ETFs") listed on any U.S. or foreign stock exchange or quoted on the National Association of Securities Dealers Automated Quotation System ("NASDAQ") are valued at the last quoted sale price or official closing price on that exchange or NASDAQ on the valuation day (provided that, for securities traded on NASDAQ, the Funds utilize the NASDAQ Official Closing Price). If no sale occurs, (a) equities traded on a U.S. exchange or on NASDAQ are valued at the mean between the closing bid and closing asked prices and (b) equity securities traded on a foreign exchange are valued at the official bid price. Debt securities purchased with a remaining maturity of 61 days or more are valued on the basis of last available bid prices or current market quotations provided by dealers or pricing services approved by the Trust. In determining the value of a particular investment, pricing services may use certain information with respect to transactions in such investments, quotations from dealers, pricing matrixes, market transactions in comparable investments, various relationships observed in the market between investments and calculated yield measures based on valuation technology commonly employed in the market for such investments. Asset-backed and mortgage-backed securities are valued by independent pricing services using models that consider estimated cash flows of each tranche of the security, establish a benchmark yield and develop an estimated tranche specific spread to the benchmark yield based on the unique attributes of the tranche. Investments in shares of open-end mutual funds, including money market funds, are valued at their daily net asset value ("NAV") which is calculated as of the close of regular trading on the New York Stock Exchange (usually 4:00 p.m. Eastern Standard Time) on each day on which the New York Stock Exchange is open for business. NAV per share is determined by dividing each Fund’s total net assets by the number of shares of such Fund outstanding at the time of calculation. Total net assets are determined by adding 87 MEMBERS Mutual Funds | October 31, 2011 Notes to Financial Statements the total current value of portfolio securities, cash, receivables, and other assets and subtracting liabilities. Because the assets of the Allocation Funds consist primarily of shares of underlying funds, the NAV of each Allocation Fund is determined based on the NAVs of the underlying funds. Short-term instruments having maturities of 60 days or less and all securities in the Cash Reserves Fund are valued on an amortized cost basis, which approximates market value. Over-the-counter securities not listed or traded on NASDAQ are valued at the last sale price on the valuation day. If no sale occurs on the valuation day, an over-the-counter security is valued at the mean between the last bid and asked prices. Over-the-counter options are valued based upon prices provided by market makers in such securities or dealers in such currencies. Exchange traded options are valued at the last sale or bid price on the exchange where such option contract is principally traded except for the Equity Income Fund, where they are valued at the mean of the best bid and best ask prices across all option exchanges. Financial futures contracts generally are valued at the settlement price established by the exchange(s) on which the contracts are primarily traded. The Funds’ Pricing Committee (the "Committee") shall estimate the fair value of futures positions affected by the daily limit by using its valuation procedures for determining fair value, when necessary. Spot and forward foreign currency exchange contracts are valued based on quotations supplied by dealers in such contracts. Overnight repurchase agreements are valued at cost, and term repurchase agreements (i.e., those whose maturity exceeds seven days), swaps, caps, collars and floors are valued at the average of the closing bids obtained daily from at least one dealer. Through the end of this reporting period, the value of all assets and liabilities expressed in foreign currencies was converted into U.S. dollar values using the then current exchange rate at the close of regular trading on the New York Stock Exchange (usually 4:00 p.m. Eastern Standard Time). All other securities for which either quotations are not readily available, no other sales have occurred, or in the Investment Adviser’s opinion, do not reflect the current market value, are appraised at their fair values as determined in good faith by the Committee and under the general supervision of the Board of Trustees. When fair value pricing of securities is employed, the prices of securities used by the Funds to calculate NAV may differ from market quotations or official closing prices. Because the Allocation Funds primarily invest in underlying funds, government securities and short-term paper, it is not anticipated that the Investment Adviser will need to "fair" value any of the investments of these Funds. However, an underlying fund may need to "fair" value one or more of its investments, which may, in turn, require a Allocation Fund to do the same because of delays in obtaining the underlying fund’s NAV. A Fund’s investments (or underlying fund) will be valued at fair value if, in the judgment of the Committee, an event impacting the value of an investment occurred between the closing time of a security’s primary market or exchange (for example, a foreign exchange or market) and the time the Fund’s share price is calculated at as of the close of regular trading on the New York Stock Exchange (usually 4:00 p.m. Eastern Standard Time). Significant events may include, but are not limited to, the following: (1) significant fluctuations in domestic markets, foreign markets or foreign currencies; (2) occurrences not directly tied to the securities markets such as natural disasters, armed conflicts or significant government actions; and (3) major announcements affecting a single issuer or an entire market or market sector. In responding to a significant event, the Committee would determine the fair value of affected securities considering factors including, but not limited to: fundamental analytical data relating to the investment; the nature and duration of any restrictions on the disposition of the investment; and the forces influencing the market(s) in which the investment is purchased or sold. The Committee may rely on an independent fair valuation service to adjust the valuations of foreign equity securities based on specific market-movement parameters (generally, tracking valuation correlations between the U.S. market and each non-U.S. security) established by the Committee and approved by the Funds. Security Transactions and Investment Income: Security transactions are accounted for on a trade date basis. Net realized gains or losses on sales are determined by the identified cost method. Interest income is recorded on an accrual basis. Dividend income is recorded on ex-dividend date. Amortization and accretion are recorded on the effective yield method. 88 MEMBERS Mutual Funds | October 31, 2011 Notes to Financial Statements Expenses: Expenses that are directly related to one Fund are charged directly to that Fund. Other operating expenses are prorated to the Funds on the basis of relative net assets. Class-specific expenses are borne by that class. Classes: Income and realized and unrealized gains/losses are allocated to the respective classes on the basis of relative net assets. Repurchase Agreements: Each Fund may engage in repurchase agreements. In a repurchase agreement, a security is purchased for a relatively short period (usually not more than 7 days) subject to the obligation to sell it back to the issuer at a fixed time and price plus accrued interest. The Funds will enter into repurchase agreements only with members of the Federal Reserve System and with "primary dealers" in U.S. Government securities. As of October 31, 2011, only the Equity Income Fund had open repurchase agreements. The Trust has established a procedure providing that the securities serving as collateral for each repurchase agreement must be delivered to the Funds’ custodian either physically or in book-entry form and that the collateral must be marked to market daily to ensure that each repurchase agreement is fully collateralized at all times. In the event of bankruptcy or other default by a seller of a repurchase agreement, a Fund could experience one of the following: delays in liquidating the underlying securities during the period in which the Fund seeks to enforce its rights thereto, possible subnormal levels of income, declines in value of the underlying securities, or lack of access to income during this period and the expense of enforcing its rights. In April 2011, the Financial Accounting Standards Board ("FASB") issued Accounting Standards Update ("ASU") No. 2011-03 "Reconsideration of Effective Control of Repurchase Agreements". ASU 2011-03 is an amendment to Topic 860 "Transfers and Servicing". These amendments simplify the accounting for repurchase agreements by eliminating the requirement that the transferor demonstrate it has adequate collateral to fund substantially all the cost of purchasing replacement assets. As a result, more arrangements could be accounted for as secured borrowings rather than sales. The guidance applies to public and nonpublic companies and is effective for interim and annual reporting periods beginning on or after December 15, 2011. The guidance should be applied prospectively to transactions or modifications of existing transactions that occur on or after the effective date. At this time, management is evaluating the implications of ASU 2011-03 and its impact on the Funds’financial statements. Foreign Currency Transactions: The books and records are maintained in U.S. dollars. Foreign currency denominated transactions (i.e., market value of investment securities, assets and liabilities, purchases and sales of investment securities, and income and expenses) are translated into U.S. dollars at the current rate of exchange. Each Fund, except the Cash Reserves Fund, reports certain foreign currency-related transactions as components of realized gains or losses for financial reporting purposes, whereas such components are treated as ordinary income for federal income tax purposes. Net realized gains of $3,040,357 are included in the Statements of Operations under the heading "Net realized loss on investments" for the International Stock Fund. The Cash Reserves Fund can only invest in U.S. dollar-denominated foreign money market securities. The Funds do not isolate the portion of gains and losses on investments in securities that is due to changes in the foreign exchange rates from that which is due to change in market prices of securities. Such amounts are categorized as gain or loss on investments for financial reporting purposes. Forward Foreign Currency Exchange Contracts: Each Fund, except the Cash Reserves Fund, may purchase and sell forward foreign currency exchange contracts for defensive or hedging purposes. When entering into forward foreign currency exchange contracts, the Funds agree to receive or deliver a fixed quantity of foreign currency for an agreed-upon price on an agreed future date. These contracts are valued daily. The Funds’ net assets reflect unrealized gains or losses on the contracts as measured by the difference between the forward foreign currency exchange rates at the dates of entry into the contracts and the forward rates at the reporting date. The Funds realize a gain or a loss at the time the forward foreign currency exchange contracts are settled or 89 MEMBERS Mutual Funds | October 31, 2011 Notes to Financial Statements closed out with an offsetting contract. Realized and unrealized gains and losses are included in the Statements of Operations. As of October 31, 2011, none of the Funds had open forward foreign currency exchange contracts. If a Fund enters into a forward foreign currency exchange contract to buy foreign currency for any purpose, the Fund will be required to place cash or other liquid assets in a segregated account with the Fund’s custodian in an amount equal to the value of the Fund’s total assets committed to the consummation of the forward contract. If the value of the securities in the segregated account declines, additional cash or securities will be placed in the segregated account so that the value of the account will equal the amount of the Fund’s commitment with respect to the contract. Futures Contracts: Each Fund, except the Cash Reserves Fund, may purchase and sell futures contracts and purchase and write options on futures contracts. The Funds will engage in futures contracts or related options transactions to hedge certain market positions. Upon entering into a futures contract, the Fund is required to pledge to the broker an amount of cash, U.S. Government securities or other assets, equal to a certain percentage of the contract (initial margin deposit). Subsequent payments, known as "variation margin," are made or received by the Fund each day, depending on the daily fluctuations in the fair value of the futures contract. When a Fund enters into a futures contract, the Fund segregates cash or other liquid securities, of any type or maturity, equal in value to the Fund’s commitment. The Fund recognizes a gain or loss equal to the daily change in the value of the futures contracts. Should market conditions move unexpectedly, the Fund may not achieve the anticipated benefits of the futures contracts and may realize a loss. As of October 31, 2011, none of the Funds had open futures contracts. Illiquid Securities: Each Fund currently limits investments in illiquid securities to 15% of net assets at the time of purchase, except for Money Market which limits the investment in illiquid securities to 5% of net assets. At October 31, 2011, investments in securities of the Bond, High Income and Diversified Income Funds include issues that are illiquid. The aggregate values of illiquid securities held by Bond, High Income and Diversified Income were $2,938,256, $867,750 and $1,682,031, respectively, which represent 1.5%, 0.8% and 1.9% of net assets, respectively. Pursuant to guidelines adopted by the Board of Trustees, certain unregistered securities are determined to be liquid and are not included within the percent limitations specified above. Information concerning the illiquid securities held at October 31, 2011, which includes cost and acquisition date, is as follows: Security: Acquisition Date Acquisition Cost Bond Fund American Association of Retired Persons 5/16/02 ERAC USA Finance LLC 12/16/04 WM Wrigley Jr. Co. 6/21/10 High Income Fund Affinion Group Inc. Various Gulfmark Offshore Inc. Various $  870,416 Diversified Income Fund American Association of Retired Persons 5/16/02 ERAC USA Finance LLC 12/16/04 WM Wrigley Jr. Co. 6/21/10 Delayed Delivery Securities: Each Fund may purchase securities on a when-issued or delayed delivery basis. "When-issued" refers to securities whose terms are available and for which a market exists, but that have not been issued. For when-issued or delayed delivery transactions, no payment is made until delivery date, which is typically longer than the normal course of settlement, and often a month or more after the purchase. When a Fund enters into an agreement to purchase securities on a when-issued or delayed delivery basis, the Fund segregates cash or other liquid securities, of any type or maturity, equal in value to the Fund’s commitment. Losses may arise due to changes in the market value of the underlying securities, if the counterparty 90 MEMBERS Mutual Funds | October 31, 2011 Notes to Financial Statements does not perform under the contract, or if the issuer does not issue the securities due to political, economic or other factors. As of October 31, 2011, none of the Funds had entered into such transactions. Reclassification Adjustments: Paid-in capital, undistributed net investment income, and accumulated net realized gain (loss) have been adjusted in the Statements of Assets and Liabilities for permanent book-tax differences for all Funds. Differences primarily relate to the tax treatment of net operating losses, paydown gains and losses, foreign currency gains and losses, and distributions from real estate investment trusts and passive foreign investment companies. To the extent these book and tax differences are permanent in nature, such amounts are reclassified at the end of the fiscal year among paid-in capital in excess of par value, undistributed net investment income (loss) and undistributed net realized gain (loss) on investments and foreign currency translations. Accordingly, at October 31, 2011 reclassifications were recorded as follows: Fund Paid-in Capital Undistributed Net Investment Income (Loss) Accumulated Net Realized Gain (Loss) Conservative Allocation $  (198) Moderate Allocation Aggressive Allocation Cash Reserves Bond High Income 1 Diversified Income 2 Equity Income Large Cap Value 3 Large Cap Growth 5 Mid Cap 12 Small Cap International Stock Redemption Fees: The Small Cap and the International Stock Funds will deduct a fee of 2% from redemption proceeds on Class A and Class B shares held 30 calendar days or less. Redemption fees are treated as additional paid-in capital to the Fund from which the shares are redeemed and are designed to help offset any costs associated with short-term shareholder trading. Fair Value Measurements: Each Fund has adopted the Financial Accounting Standards Board ("FASB") guidance on fair value measurements. Fair value is defined as the price that each Fund would receive upon selling an investment in, or pay to transfer a liability in, an orderly transaction with an independent buyer in the principal or most advantageous market of the investment or liability. A three-tier hierarchy is used to maximize the use of observable market data "inputs" and minimize the use of unobservable "inputs" and to establish classification of fair value measurements for disclosure purposes. Inputs refer broadly to the assumptions that market participants would use in pricing the asset or liability, including assumptions about risk (for example, the risk inherent in a particular valuation technique used to measure fair value including such a pricing model and/or the risk inherent in the inputs to the valuation technique). Inputs may be observable or unobservable. Observable inputs are inputs that reflect the assumptions market participants would use in pricing the asset or liability developed based on market data obtained from sources independent of the reporting entity. Unobservable inputs are inputs that reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability developed based on the best information available in the circumstances. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below: Level 1 – unadjusted quoted prices in active markets for identical investments 91 MEMBERS Mutual Funds | October 31, 2011 Notes to Financial Statements Level 2 – other significant observable inputs (including quoted prices for similar investments, interest rate volatilities, prepayment speeds, credit risk, benchmark yields, transactions, bids, offers, new issues, spreads and other relationships observed in the markets among comparable securities, underlying equity of the issuer; and proprietary pricing models such as yield measures calculated using factors such as cash flows, financial or collateral performance and other reference data, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The valuation techniques used by the Funds to measure fair value for the period ended October 31, 2011 maximized the use of observable inputs and minimized the use of unobservable inputs. The Funds utilized the following fair value techniques: multi-dimensional relational pricing model and option adjusted spread pricing; the Funds estimated the price that would have prevailed in a liquid market for an international equity security given information available at the time of evaluation. As of October 31, 2011, none of the Funds held securities deemed as a Level 3. The following is a summary of the inputs used as of October 31, 2011 in valuing the Funds’ investments carried at market value (please see the Portfolio of Investments for each Fund for a listing of all securities within each caption): Fund Quoted Prices in Active Markets for Identical Investments (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Value at 10/31/2011 Conservative Allocation $ 49,234,591 $        – $        – $ 49,234,591 Moderate Allocation – – Aggressive Allocation – – Cash Reserves1 – Bond Asset Backed – – Corporate Notes and Bonds – – Mortgage Backed – – U.S. Government and Agency Obligations – – Investment Companies – – – High Income Preferred Stocks – Corporate Notes and Bonds – – Investment Companies – – – Diversified Income Common Stocks – – Asset Backed – – Corporate Notes and Bonds – – Mortgage Backed – – U.S. Government and Agency Obligations – – Investment Companies – – – 1 At October 31, 2011, all Level 2 securities held are Short Term Investments, see respective Portfolio of Investments. 92 MEMBERS Mutual Funds | October 31, 2011 Notes to Financial Statements Fund Quoted Prices in Active Markets for Identical Investments (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Value at 10/31/2011 Equity Income Assets: Common Stocks –– – Repurchase Agreement – – Investment Companies – – – Liabilities: Options Written – – Large Cap Value Common Stocks – – Investment Companies – Large Cap Growth Common Stocks – – Investment Companies – Mid Cap Common Stocks – – Investment Companies – Small Cap Common Stocks $ 19,859,804 $        – $        – $ 19,859,804 Investment Companies – International Stock Common Stocks Australia – – Belgium – – Brazil – – Canada – – China – – Finland – – France – – Germany – – Ireland – – Italy – – Japan – – Netherland – – New Zealand – Norway – – Russia – – South Africa – – South Korea – – Spain – – Sweden – Switzerland – – Turkey – United Kingdom – – Investment Companies – – – 93 MEMBERS Mutual Funds | October 31, 2011 Notes to Financial Statements The Funds have adopted the Accounting Standard Update, Fair Value Measurements and Disclosures; Improving Disclosures about Fair Value Measurements, which provides guidance on how investment assets and liabilities are to be valued and disclosed. Specifically, the amendment requires reporting entities to disclose i) the input and valuation techniques used to measure fair value for both recurring and nonrecurring fair value measurements, for Level 2 or Level 3 positions, ii) transfers between all levels (including Level 1 and Level 2) will be required to be disclosed on a gross basis (i.e. transfers out must be disclosed separately from transfers in) as well as the reason(s) for the transfer and iii) purchases, sales, issuances and settlements must be shown on a gross basis in the Level 3 rollforward rather than as one net number. The effective date of the amendment is for interim and annual periods beginning after December 15, 2009, however, the requirement to provide the Level 3 activity for purchases, sales, issuance and settlements on a gross basis will be effective for interim and annual period beginning after December 15, 2010. There were no transfers between classification levels during the period ended October 31, 2011. Derivatives:The FASB issued guidance intended to enhance financial statement disclosures for derivative instruments and hedging activities and enable investors to understand: a) how and why a Fund uses derivative instruments, b) how derivative instruments and related hedge fund items are accounted for, and c) how derivative instruments and related hedge items affect a Fund’s financial position, results of operations and cash flows. The following table presents the types of derivatives in the Equity Income Fund by location as presented on the Statement of Assets and Liabilities as of October 31, 2011: Statement of Asset & Liability Presentation of Fair Values of Derivative Instruments Asset Derivatives Liability Derivatives Derivatives not accounted for as hedging instruments Statement of Assets and Liabilities Location Fair Value Statement of Assets and Liabilities Location Fair Value Equity contracts – Options written The following table presents the effect of Derivative Instruments on the Statement of Operations for the period ended October 31, 2011: Derivatives not accounted for as hedging instruments Realized Gain on Derivatives: Change in Unrealized Depreciation on Derivatives Equity contracts Management has determined that there is no impact on the financial statements of the other Funds held in the Trust as they currently do not hold derivative financial instruments. In May 2011, FASB issued ASU 2011-04, modifying Topic 820, Fair Value Measurements and Disclosures. At the same time, the International Accounting Standards Board ("IASB") issued International Financial Reporting Standard ("IFRS") 13, Fair Value Measurement. The objective by the FASB and IASB is convergence of their guidance on fair value measurements and disclosures. The effective date of the ASU is for Interim and annual periods beginning after December 15, 2011 and therefore not effective for the current fiscal year. The adviser is in the process of assessing the impact of the updated standards on the Trust’s financial statements. 3. ADVISORY, ADMINISTRATION AND DISTRIBUTION AGREEMENTS Advisory Agreement: For its investment advisory services to the Funds, the Investment Adviser is entitled to receive a fee, which is computed daily and paid monthly, at an annualized percentage rate of the average daily value of the net assets of each Fund as follows: 0.20% for the Conservative, Moderate and Aggressive Allocation Funds (collectively, the "Allocation Funds"); 94 MEMBERS Mutual Funds | October 31, 2011 Notes to Financial Statements 0.40% for the Cash Reserves Fund; 0.50% for the Bond Fund; 0.55% for the High Income Fund; 0.65% for the Diversified Income Fund; 0.85% for the Equity Income Fund; 0.55% for the Large Cap Value Fund; 0.75% for the Large Cap Growth Fund; 0.75% for the Mid Cap Fund; 1.00% for the Small Cap Fund; and 1.05% for the International Stock Fund. Except for the Allocations Funds and the Equity Income Fund, each Fund’s management fee will be reduced by 0.05% on assets exceeding $500 million, and by another 0.05% on assets exceeding $1 billion. The Investment Adviser is solely responsible for the payment of all fees to the Subadvisers. The Subadvisers for the Funds at October 31, 2011, are Shenkman Capital Management, Inc. for the High Income Fund, Wellington Management Company, LLP for the Small Cap Fund, and Lazard Asset Management LLC for the International Stock Fund. The Investment Adviser may from time to time voluntarily agree to waive a portion of its fees or expenses related to the Funds. In that regard, the Investment Adviser waived a portion of management fees on the Cash Reserves Fund Class A Shares and Class B Shares for the purpose of maintaining a one–day yield of zero. The amount of the daily waiver is equal to the amount required to maintain a minimum daily distribution rate of zero. For the year ended October 31, 2011, the waivers totaled $46,666 for Class A Shares and $6,713 for Class B Shares and are reflected as fees waived in the accompanying Statement of Operations. The Investment Adviser does not have the right to recoup these waived fees. Services Agreement. The Investment Adviser provides or arranges for each Fund to have all of the necessary operational and support services it needs for a fee. These fees are computed daily and paid monthly, at an annualized percentage rate of the average daily value of the net assets of each Fund as follows: 0.25% for each of the Conservative, Moderate and Aggressive Allocation Funds; 0.15% for the Cash Reserves Fund; 0.15% for the Bond Fund; 0.20% for the High Income Fund; 0.20% for the Diversified Income Fund; 0.15% for the Equity Income Fund; 0.36% for the Large Cap Value Fund; 0.20% for the Large Cap Growth Fund; 0.40% for the Mid Cap Fund; 0.25% for the Small Cap Fund; and 0.30% for the International Stock Fund. The direct expenses of the Funds’ Independent Trustees and independent auditors are paid out of this fee by the Funds. The Investment Adviser may from time to time voluntarily agree to waive a portion of its fees or expenses related to the Funds. In that regard, the Investment Adviser waived a portion of service agreement fees on the Cash Reserves Fund Class A Shares and Class B Shares for the purpose of maintaining a one–day yield of zero. The amount of the daily waiver is equal to the amount required to maintain a minimum daily distribution rate of zero. For the year ended October 31, 2011, the waivers totaled $6,416 for Class A Shares and $840 for Class B Shares and are reflected as fees waived in the accompanying Statement of Operations. The Investment Adviser does not have the right to recoup these waived fees. Distribution Agreement. Mosaic Funds Distributor, LLC ("MFD") serves as distributor of the Funds. The Trust adopted distribution and/or service plans (the "Plans") with respect to the Trust’s Class A, B, and C shares pursuant to Rule 12b–1 under the 1940 Act. Under the Plans, the Trust will pay service fees to MFD for Class A, Class B, and Class C shares at an aggregate annual rate of 0.25% of each Fund’s daily net assets attributable to the respective class of shares for all Funds except the Cash Reserves Fund. The Trust will also pay distribution fees to MFD for Class B and Class C shares at an aggregate annual rate of 0.75% of each Fund’s daily net assets attributable to their respective classes. The distribution fees are used to reimburse MFD for its distribution expenses with respect to Class B and Class C shares only, including but not limited to: (1) initial and ongoing sales compensation to selling brokers and others engaged in the sale of Fund shares, (2) marketing, promotional and overhead expenses incurred in connection with the distribution of Fund shares, and (3) interest expenses on unreimbursed distribution expenses. The service fees are used by MFD to compensate selling brokers and others for providing personal and account maintenance services to shareholders. Fees incurred by the Funds under the Plans are detailed in the statement of operations. Front-end sales charges and contingent deferred sales charges ("CDSC") do not represent expenses of the Funds. Rather, they are deducted from the proceeds of sales of Fund shares prior to investment (Class A shares) or from redemption proceeds prior to remittance (Class A, B and C shares), as applicable. MFD, in turn, uses a portion of these fees to pay financial advisors who sell 95 MEMBERS Mutual Funds | October 31, 2011 Notes to Financial Statements Fund shares, as disclosed in the prospectus. The sales charges and CDSC collected and retained for the period November 1, 2010 through October 31, 2011, were as follows: Amount Collected Amount Retained Fund Class A Class B Class C Class A Class B Class C Conservative Allocation Moderate Allocation Aggressive Allocation Cash Reserves – – Bond High Income Diversified Income Equity Income – – Large Cap Value Large Cap Growth Mid Cap Small Cap International Stock The distributor may from time to time voluntarily agree to waive a portion of its fees or expenses related to the Funds. In that regard, the distributor waived a portion of 12b-1 fees on the Cash Reserves Fund Class B Shares for the purpose of maintaining a one-day yield of zero. The amount of the daily waiver is equal to the amount required to maintain a minimum daily distribution rate of zero. For the year ended October 31, 2011, the waivers totaled $12,592 and are reflected as fees waived in the accompanying Statement of Operations. The distributor does not have the right to recoup these waived fees. Officers and Trustees: Certain officers and trustees of the Funds are also officers of the Investment Adviser. The Funds do not compensate their officers or affiliated trustees. Unaffiliated trustees receive from the Trust an attendance fee for each Board or Committee meeting attended, with additional remuneration paid to the Audit Committee and Nominating and Governance Committee chairpersons. 4. DIVIDENDS FROM NET INCOME AND DISTRIBUTIONS OF CAPITAL GAINS With respect to dividends from net investment income, the Cash Reserves Fund declares dividends, if any, daily and reinvests monthly. The Bond Fund, High Income Fund and Diversified Income Fund declare and reinvest dividends, if any, monthly. The Conservative Allocation and Equity Income Funds declare and reinvest dividends, if any, quarterly. The Moderate Allocation, Aggressive Allocation, Large Cap Value Fund, Large Cap Growth Fund, Mid Cap Fund, Small Cap Fund, and the International Stock Fund declare and reinvest dividends, if any, annually. The Funds distribute net realized gains from investment transactions, if any, to shareholders annually. Income and capital gain distributions, if any, are determined in accordance with federal income tax regulations, which may differ from accounting principles generally accepted in the United States of America. Taxable distributions from income and realized capital gains in the Funds differ from book amounts earned during the period due to differences in the timing of capital gains recognition, and due to the reclassification of certain gains or losses from capital to income. Dividends from net investment income are determined on a class level. Capital gains are determined on a fund level. 5. SECURITIES TRANSACTIONS For the year ended October 31, 2011, aggregate cost of purchases and proceeds from sales of securities, other than short-term investments, were as follows: 96 MEMBERS Mutual Funds | October 31, 2011 Notes to Financial Statements U.S. Government Securities Other Investment Securities Fund Purchases Sales Purchases Sales Conservative Allocation $       – $       – Moderate Allocation – – Aggressive Allocation – – Bond High Income – – Diversified Income Equity Income – – Large Cap Value – – Large Cap Growth – – Mid Cap – – Small Cap – – International Stock – – 6. COVERED CALL OPTIONS The Equity Income Fund will pursue its primary objective by employing an option strategy of writing (selling) covered call options on common stocks. The number of call options the Fund can write (sell) is limited by the amount of equity securities the Fund holds in its portfolio. The Fund will not write (sell) "naked" or uncovered call options. The Fund seeks to produce a high level of current income and gains generated from option writing premiums and, to a lesser extent, from dividends. Covered call writing also helps to reduce volatility (and risk profile) of the fund by providing protection from declining stock prices. Transactions in option contracts during the period ended October 31, 2011 were as follows: Number of Contracts Premiums Received Options outstanding, beginning of period Options written during the period Options expired during the period Options closed during the period Options assigned during the period Options outstanding, end of period 7. FOREIGN SECURITIES Each Fund may invest in foreign securities, however, the Cash Reserves Fund is limited to U.S. dollar–denominated foreign money market securities. Foreign securities refer to securities that are: (1) issued by companies organized outside the U.S. or whose principal operations are outside the U.S., (2) issued by foreign governments or their agencies or instrumentalities, (3) principally traded outside the U.S., or (4) quoted or denominated in a foreign currency. Foreign securities include American Depositary Receipts ("ADRs"), European Depositary Receipts ("EDRs"), Global Depositary Receipts ("GDRs"), Swedish Depositary Receipts ("SDRs") and foreign money market securities. Dollar–denominated securities that are part of the Merrill Lynch U.S. Domestic Master Index are not considered a foreign security. Certain of the Funds have reclaim receivable balances, in which the Funds are due a reclaim on the taxes that have been paid to some foreign jurisdictions. The values of all reclaims are not significant for any of the Funds and are reflected in Other Assets on the Statement of Assets and Liabilities. These receivables are reviewed to ensure the current receivable balance is reflective of the amount deemed to be collectible. 97 MEMBERS Mutual Funds | October 31, 2011 Notes to Financial Statements 8. SECURITIES LENDING Each Fund, except the Allocation, Cash Reserves, Small Cap and Equity Income Funds, entered into a Securities Lending Agreement (the "Agreement") with State Street Bank and Trust Company ("State Street"). Under the terms of the Agreement, the Funds may lend portfolio securities to qualified borrowers in order to earn additional income. The Agreement requires that loans are collateralized at all times by cash or other liquid assets at least equal to 102% of the value of the securities, which is determined on a daily basis. At October 31, 2011, none of the Funds had securities out on loan. Amounts earned as interest on investments of cash collateral, net of rebates and fees, if any, are included in the Statement of Operations. The primary risk associated with securities lending is if the borrower defaults on its obligation to return the securities loaned because of insolvency or other reasons, the Funds could experience delays and costs in recovering securities loaned or in gaining access to the collateral. 9. FEDERAL INCOME TAX INFORMATION It is each Fund’s policy to comply with the requirements of Subchapter M of the Internal Revenue Code of 1986 applicable to regulated investment companies and to distribute substantially all it’s taxable income to its shareholders. Accordingly, no provisions for federal income taxes are recorded in the accompanying financial statements. The Funds have not recorded any liabilities for material unrecognized tax benefits as of October 31, 2011. It is the Funds’ policy to recognize accrued interest and penalties related to uncertain tax benefits in income taxes, as appropriate. Tax years that remain open to examination by major tax jurisdictions include tax years ended October 31, 2008 through October 31, 2011. The tax character of distributions paid during the years ended October 31, 2011 and 2010 was as follows: Ordinary Income Ordinary Income Fund Fund Conservative Allocation Equity Income Moderate Allocation Large Cap Value Aggressive Allocation Large Cap Growth Cash Reserves – – Mid Cap – – Bond Small Cap High Income International Stock Diversified Income No long-term capital gain distributions were paid during the fiscal years ended October 31, 2011 or 2010. As of October 31, 2011, the components of distributable earnings on a tax basis were as follows: Fund Ordinary Income Fund Ordinary Income Capital Gain Conservative Allocation $    4,157 Equity Income Moderate Allocation Large Cap Value – Aggressive Allocation Large Cap Growth – Cash Reserves – Mid Cap – – Bond Small Cap High Income International Stock – Diversified Income 98 MEMBERS Mutual Funds | October 31, 2011 Notes to Financial Statements For federal income tax purposes, the Funds listed below have capital loss carryovers as of October 31, 2011, which are available to offset future capital gains, if any: Fund 2011 2012 2013 2014 2015 Conservative Allocation $       – $       – $       – $       – $       – $  610,919 $ 1,619,779 $       – Moderate Allocation – Aggressive Allocation – Cash Reserves – 5 Bond – – – 107,855 57,909 – – High Income – Diversified Income – Large Cap Value – Large Cap Growth – Mid Cap – Small Cap – International Stock – Included in the net capital loss carryovers for Mid Cap Fund and Small Cap Fund is $6,223,470 and $3,379,470, respectively, of capital loss carryovers subject to certain limitations upon availability, to offset future gains, if any, as the successor of a merger. For the year-ended October 31, 2011, capital losses utilized for each fund were as follows: Fund Amount Utilized Fund Amount Utilized Conservative Allocation $    45,181 Diversified Income $ 3,854,108 Moderate Allocation Large Cap Value Aggressive Allocation Large Cap Growth Cash Reserves 5 Mid Cap Bond Small Cap High Income International Stock At October 31, 2011, the aggregate gross unrealized appreciation (depreciation) and net unrealized appreciation (depreciation) for all securities as computed on a federal income tax basis for each Fund were as follows: Fund Appreciation Depreciation Net Conservative Allocation $ 1,411,396 $  486,788 $  924,608 Moderate Allocation Aggressive Allocation Cash Reserves – – – Bond High Income Diversified Income Equity Income Large Cap Value Large Cap Growth Mid Cap Small Cap International Stock The differences between cost amounts for book purposes and tax purposes are primarily due to the tax deferral of wash sales. The Regulated Investment Company ("RIC") Modernization Act of 2010 (the "Modernization Act") modernizes several of the federal income and excise tax provisions related to RICs. The Modernization Act contains simplification provisions effective for 99 MEMBERS Mutual Funds | October 31, 2011 Notes to Financial Statements taxable years beginning after December 22, 2010, which are aimed at preventing disqualification of a RIC for "inadvertent" failures of the asset diversification and/or qualifying income tests. Additionally, the Modernization Act allows capital losses to be carried forward indefinitely, and retain the character of the original loss, exempts RICs from the preferential dividend rule, and repealed the 60-day designation requirement for certain types of pay-through income and gains. The Modernization Act provides that losses arising in taxable years after December 22, 2010 (which are carried forward indefinitely) would be utilized before loss carryover arising in taxable years beginning prior to December 22, 2010. 10. CONCENTRATION OF RISK Investing in certain financial instruments, including forward foreign currency contracts and futures contracts, involves certain risks, other than that reflected in the Statements of Assets and Liabilities. Risks associated with these instruments include potential for an illiquid secondary market for the instruments or inability of counterparties to perform under the terms of the contracts, changes in the value of foreign currency relative to the U.S. dollar and financial statement volatility resulting from an imperfectcorrelation between the movements in the prices of the instruments and the prices of the underlying securities and interest rates being hedged. The High Income Fund, Mid Cap Fund, and International Stock Fund may enter into these contracts primarily to protect these Funds from adverse currency movements. Investing in foreign securities involves certain risks not necessarily found in U.S. markets. These include risks associated with adverse changes in economic, political, regulatory and other conditions, changes in currency exchange rates, exchange control regulations, expropriation of assets or nationalization, imposition of withholding taxes on dividend or interest payments or capital gains, and possible difficulty in obtaining and enforcing judgments against foreign entities. Further, issuers of foreign securities are subject to different, and often less comprehensive, accounting, reporting and disclosure requirements than domestic issuers. The High Income Fund invests in securities offering high current income which generally will include bonds in the below investment grade categories of recognized rating agencies (so-called "junk bonds"). These securities generally involve more credit risk than securities in the higher rating categories. In addition, the trading market for high yield securities may be relatively less liquid than the market for higher-rated securities. The Fund generally invests at least 80% of its assets in high yield securities. The Equity Income Fund invests in options on securities. As the writer of a covered call option, the Fund forgoes, during the option’s life, the opportunity to profit from increases in the market value of the security covering the call option above the sum of the premium and the strike price of the call, but has retained the risk of loss should the price of the underlying security decline. The writer of an option has no control over the time when it may be required to fulfill its obligation as writer of the option. Once an option writer has received an exercise notice, it cannot effect a closing purchase transaction in order to terminate its obligation under the option and must deliver the underlying security at the exercise price. Each Allocation Fund is structured as a fund of funds, meaning that each invests primarily in the shares of other registered investment companies (the "underlying funds"), including ETFs. Thus, each Fund’s investment performance and its ability to achieve its investment goal are directly related to the performance of the underlying funds in which it invests; and the underlying fund’s performance, in turn, depends on the particular securities in which that underlying fund invests and the expenses of that fund. Accordingly, the Allocation Funds are subject to the risks of the underlying funds in direct proportion to the allocation of their respective assets among the underlying funds. Additionally, the Allocation Funds are subject to asset allocation risk and manager risk. Manager risk (i.e., fund selection risk) is the risk that the fund(s) selected to fulfill a particular asset class underperforms their peers. Asset allocation risk is the risk that the allocation of the Fund’s assets among the various asset classes and market segments will cause the Fund to underperform other funds with a similar investment objective. MEMBERS Mutual Funds | October 31, 2011 Notes to Financial Statements 11. CAPITAL SHARES AND AFFILIATED OWNERSHIP The Allocation Funds invest in underlying funds, of which certain underlying funds may be deemed to be under common control because of the same or affiliated investment adviser and membership in a common family of investment companies (the "affiliated underlying funds’’). A summary of the transactions with each affiliated underlying fund during the year ended October 31, 2011 follows: Fund/Underlying Fund Balance of Shares Held at 10/31/2010 Gross Additions Gross Sales Balance of Shares Held at 10/31/2011 Value at 10/31/2011 Realized Gain/ (Loss ) Distributions Received1 Conservative Allocation Fund Madison Mosaic Disciplined Equity Fund $ 2,688,024 $  24,670 $   23,007 Madison Mosaic Institutional Bond Fund – – MEMBERS Bond Fund Class Y MEMBERS High Income Fund Class Y MEMBERS International Stock Fund Class Y – MEMBERS Equity Income Fund, Class Y – – MEMBERS Large Cap Growth Fund Class Y MEMBERS Large Cap Value Fund Class Y Totals Moderate Allocation Fund Madison Mosaic Institutional Bond Fund – $ 5,702,521 $      – MEMBERS Bond Fund Class Y MEMBERS High Income Fund Class Y MEMBERS International Stock Fund Class Y – Madison Mosaic Disciplined Equity Fund – MEMBERS Equity Income Fund Class Y MEMBERS Large Cap Growth Fund Class Y – MEMBERS Large Cap Value Fund Class Y MEMBERS Mid Cap Fund Class Y – – MEMBERS Small Cap Fund Class Y – Totals Aggressive Allocation Fund MEMBERS Bond Fund Class Y – – $     – $   3,042 $    1,635 MEMBERS High Income Fund Class Y – – MEMBERS International Stock Fund Class Y – Madison Mosaic Disciplined Equity Fund MEMBERS Equity Income Fund Class Y – MEMBERS Large Cap Growth Fund Class Y MEMBERS Large Cap Value Fund Class Y MEMBERS Mid Cap Fund Class Y – – MEMBERS Small Cap Fund Class Y – Totals $ 472,964 1 Distributions received include distributions from net investment income and from capital gains from the underlying funds. MEMBERS Mutual Funds | October 31, 2011 Notes to Financial Statements 12. Merger Related Capital Stock Transactions Effective November 30, 2009, the Small Cap Growth Fund was merged into the Small Cap Value Fund with the surviving Fund changing its name on that date to the Small Cap Fund. Also, effective March 1, 2010, the Mid Cap Value Fund was merged into the Mid Cap Growth Fund with the surviving Fund changing its name on that date to the Mid Cap Fund. A summary of the shares issued to the shareholders of the merged Fund and value of those shares by Class is summarized below: Small Cap Shares Value A $   197,309 B $    71,190 Y Mid Cap Shares Value A B $ 5,617,588 Y $ 3,043,093 The amounts above are included in the Shares Sold on the Statement of Changes in Net Assets for each respective Fund. 13. Subsequent Events The Trust is aware of litigation relating to attempts by certain fixed income security-holders of Lyondell Chemical Company (LYO) to retrieve proceeds from the sale by equity security-holders of LYO shares occurring pursuant to its acquisition by merger in December 2007. The Midcap Fund received proceeds of approximately $389,000 from the sale of its LYO equity securities in December 2007. The Trust has not been named as a defendant in this litigation as of the date of this report. Management has evaluated the effects of all subsequent events that provide additional evidence about conditions that existed at the date of the Statement of Assets and Liabilities. There were no additional events or transactions that impacted the amounts or disclosures in the Funds’ financial statements. MEMBERS Mutual Funds | October 31, 2011 Report of Independent Registered Public Accounting Firm To the Shareholders and Board of Trustees of MEMBERS Mutual Funds: We have audited the accompanying statements of assets and liabilities, including the portfolios of investments, of MEMBERS Mutual Funds, comprising the Conservative Allocation Fund, Moderate Allocation Fund, Aggressive Allocation Fund, Cash Reserves Fund, Bond Fund, High Income Fund, Diversified Income Fund, Equity Income Fund, Large Cap Value Fund, Large Cap Growth Fund, Mid Cap Fund, Small Cap Fund, and International Stock Fund (collectively, the "Funds") as of October 31, 2011, and the related statements of operations for the year then ended, and the statements of changes in net assets and the financial highlights for each of the periods presented. These financial statements and financial highlights are the responsibility of the Funds’ management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. The Funds are not required to have, nor were we engaged to perform, an audit of their internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Funds’ internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of October 31, 2011, by correspondence with the custodian and brokers; where replies were not received from brokers, we performed other auditing procedures. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of each of the Funds as of October 31, 2011, the results of their operations for the year then ended, and the changes in their net assets and the financial highlights for each of the periods presented, in conformity with accounting principles generally accepted in the United States of America. /s/ Deloitte & Touche LLP Milwaukee, WI December 22, 2011 MEMBERS Mutual Funds | October 31, 2011 Other Information BOARD APPROVAL OF ADVISORY AND SUBADVISORY CONTRACTS The Fund’s Trustees considered a number of factors when the Board approved the renewal of the advisory contract between the Adviser and the Trust during its meeting in July 2011 (the "Meeting"). Rather than providing you with a list of factors or conclusory statements that explained the Board’s decision-making process, the following discussion is designed to describe what you would have seen and heard if you had been at the Meeting when it renewed the Trust’s advisory contract and applicable subadvisory contracts: With regard to thenature, extent and quality of the services to be provided by the Adviser and each subadviser, the Board reviewed the biographies and tenure of the personnel involved in Trust management and the experience of the Adviser (and applicable subadviser) and its affiliates as investment manager to other investment companies with similar investment strategies or to individual or institutional clients with similar investment strategies. They recognized the wide array of investment professionals employed by the respective firm or firms. Representatives of the Adviser and each subadviser discussed their respective firms’ ongoing investment philosophies and strategies intended to provide superior performance consistent with each Trust portfolio’s (each, a "Fund," and collectively, the "Funds") investment objectives under various market scenarios. The Trustees also noted their familiarity with the Adviser and its affiliates due to the Advisers’ history of providing advisory services to the Funds. The Board also discussed the quality of services provided to the Trust by its applicable transfer agent, fund administrator and custodian as well as the various administrative services provided directly by the Adviser. Such services included arranging for third party service providers to provide all necessary administration as well as supervising any subadvisers to the Funds. With regard to theinvestment performance of the Trust and the investment adviser, the Board reviewed current performance information provided in the written Board materials. They discussed the reasons for both outperformance and underperformance of the Funds compared with their respective peer groups and applicable indices and benchmarks. They reviewed both long-term and short-term performance and considered the effect on long-term performance that may have been attributable to any previous investment advisers to any Fund. The Board performed this review in connection with the Adviser and each subadviser that manages a subadvised Fund. A comprehensive discussion of individual Fund performance and market conditions followed. Representatives of the Adviser and each subadviser discussed with the Board the methodology for arriving at peer groups and indices used for performance comparisons. With regard to the costs of the services to be provided and the profits to be realized by the investment adviser and its affiliates from their relationship with the Trust, the Board reviewed the expense ratios for a variety of other funds in each Fund’s peer group with similar investment objectives. Again, the Board reviewed these matters in connection with the Adviser and each subadviser that manages a subadvised Fund. The Board noted that the Adviser or its affiliates, and, as applicable, each subaviser, provided investment management services to other investment company and/or non-investment company clients and considered the fees charged by the Adviser (and respective subadviser) to such funds and clients for purposes of determining whether the given advisory fee was disproportionately large under the so-called "Gartenberg" standard traditionally used by investment company boards in connection with contract renewal considerations. The Board took those fees into account and considered the differences in services and time required by the various types of funds and clients to which the Adviser (or subadviser, if applicable) provided services. The Board recognized that significant differences may exist between the services provided to one type of fund or client and those provided to others, such as those resulting from a greater frequency of shareholder redemptions in a mutual fund and the higher turnover of mutual fund assets. The Board gave such comparisons the weight that they merit in light of the similarities and differences between the services that the various Funds require and were wary of"inapt comparisons."The Board considered that, if the services rendered by the Adviser (or subadviser, if applicable) to one type of fund or client differed significantly from others, MEMBERS Mutual Funds | October 31, 2011 Other Information then the comparison should not  "be given significant weight."  In the case of non-investment company clients for which the Adviser (or subadviser, if applicable) may act as either investment adviser or subadviser, the Board noted that the fee may be lower than the fee charged to the Trust. The Board noted too the various administrative, operational, compliance, legal and corporate communication services required to be handled by the Adviser (or subadviser, if applicable) which are performed for investment company clients but are not performed for other institutional clients. The Trustees reviewed each Fund’s fee structure based on its total expense ratio as well as by comparing advisory fees to theadvisory fees of other funds or accounts. The Board noted the simple expense structure maintained by the Trust (i.e. an advisory fee and a capped administrative "services" expense). The Board noted the total expense ratios paid by other funds with similar investment objectives, recognizing that such a comparison, while not dispositive, was an important consideration. The Trustees sought to ensure that fees paid by the Trust were appropriate. The Board reviewed materials demonstrating that although the Adviser is compensated for a variety of the administrative services it provides or arranges to provide to the Trust pursuant to its administrative services agreement, such compensation does not always cover all costs due to the cap on administrative expenses. Administrative, operational, regulatory and compliance fees and costs in excess of the Services Agreement fees are paid by the Adviser from the investment advisory fees earned. In this regard, the Trustees noted that examination of each Fund’s total expense ratio compared to those of other investment companies was more meaningful than a simple comparison of basic "investment management only" fee schedules. The Board recognized that to the extent a Fund invests in other mutual funds also managed by the Adviser (or its affiliates), the Adviser (or an affiliate) receives investment advisory fees from both the Fund and the underlying mutual fund. The Board was satisfied in this regard that the Adviser (or an affiliate) provides separate services to each respective  "Fund of funds"  and the underlying mutual funds in which each such Fund invests in exchange for the fees received from them. In reviewing the Adviser’s costs and profits, the Board noted that the salaries of all portfolio management personnel, trading desk personnel, corporate accounting personnel and employees of the Adviser who serve as Trust officers, as well as facility costs (rent), could not be supported by fees received from the Funds alone. However, the Board recognized that the Funds are profitable to the Adviser because such salaries and fixed costs are already paid in whole or in part from revenue generated by the Adviser’s management of other client assets. The Trustees noted that total assets managed by the Adviser and its affiliates approximated $16 billion at the time of the meeting. As a result, although the fees paid by each Fund at its present size might not be sufficient to profitably support a stand-alone fund, the Trust is reasonably profitable to the Adviser as part of the Adviser’s larger, diversified organization. In sum, the Trustees recognized that the Trust is important to the Adviser and is managed with the attention given to the Adviser’s other clients. With regard to the extent to which economies of scalewould be realized as each Fund grows, the Trustees recognized that at their current sizes, it was premature to discuss any economies of scale not already factored into existing advisory and services agreements. The Trustees also recognized that the Adviser was currently waiving fees with regard to the Trust’s money market fund. Counsel to the Independent Trustees confirmed that the Trust’s Independent Trustees met in advance of the Meeting and reviewed the written contract renewal materials provided by the Adviser. Counsel noted that the Independent Trustees had considered such materials in light of the aforementioned Gartenberg standards as well as criteria either set forth or discussed in the recent Supreme Court decision in Jones v. Harris regarding the investment company contract renewal process under Section 15(c) of the Investment Company Act of 1940, as amended. The Independent Trustees made a variety of additional inquiries regarding such written materials to the Adviser and the subadvisers and representatives of the Adviser and subadvisers, respectively, discussed each matter raised. MEMBERS Mutual Funds | October 31, 2011 Other Information After further discussion, analysis and review of the totality of the information presented, including the information set forth above and the other information considered by the Board of Trustees, the Trustees, including a majority of the Independent Trustees, concluded that the Trust’s advisory fees (including applicable subadvisory fees) are fair and reasonable for each respective Fund and that renewal of their respective Advisory, Subadvisory and Services Agreements are in the best interests of each respective Fund and its shareholders. In the course of their review of the contract renewal materials, the Board also reviewed and discussed with counsel the "Rule 12b-1" plans adopted by the Trust, which plans support the distribution of the Funds. The Board reviewed written materials regarding these matters during the course of the Board’s consideration of the Rule 12b-1 plans. Finally, the Board also reviewed the Trust’s distribution agreements and the information provided in written materials regarding the distributor as well as applicable Codes of Ethics. FUND EXPENSES PAID BY SHAREHOLDERS As a shareholder of the Funds, you incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments, and redemption fees; and (2) ongoing costs, including management fees; distribution and/or service (12b-1) fees; and other fund expenses. The examples below are intended to help you understand your ongoing costs (in dollars) of investing in the Funds and to compare these costs with the ongoing costs of investing in other mutual funds. The examples below are based on an investment of $1,000 invested at the beginning of the period and held for the entire six-month period ended October 31, 2011. Expenses paid during the period in the tables below are equal to the Fund’s annualized expense ratio, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half fiscal year period). Actual Expenses The table below provides information about actual account values using actual expenses and actual returns for the Funds. You may use the information in this table, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the table for the fund you own under the heading entitled "Expenses Paid During Period" to estimate the expenses you paid on your account during this period. CLASS A CLASS B Fund Beginning Account Value Ending Account Value Annual Expense Ratio Expenses Paid During Period Ending Account Value Annual Expense Ratio Expenses Paid During Period Conservative Allocation 0.70% 1.45% Moderate Allocation 0.70% 1.45% Aggressive Allocation 0.70% 1.45% Cash Reserves 0.05% 0.05% Bond 0.90% 1.65% High Income 1.00% 1.75% Diversified Income 1.10% 1.85% Equity Income 1.25% N/A N/A N/A Large Cap Value 1.16% 1.91% Large Cap Growth 1.21% 1.96% Mid Cap Value 1.40% 2.15% Small Cap 1.50% 2.26% International Stock 1.60% 2.36% MEMBERS Mutual Funds | October 31, 2011 Other Information CLASS C Fund Beginning Account Value Ending Account Value Annual Expense Ratio Expenses Paid During Period Conservative Allocation 1.45% Moderate Allocation 1.45% Aggressive Allocation 1.45% CLASS Y Fund Beginning Account Value Ending Account Value Annual Expense Ratio Expenses Paid During Period Bond 0.65% High Income 0.75% Equity Income 1.00% Large Cap Value 0.91% Large Cap Growth 0.96% Mid Cap 1.15% Small Cap 1.25% International Stock 1.35% Hypothetical Example for Comparison Purposes The table below provides information about hypothetical account values and hypothetical expenses based on the Funds’ actual expense ratios and an assumed rate of return of 5% per year before expenses, which are not the Funds’ actual returns. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Funds and other funds. To do so, compare the 5% hypothetical example of the funds you own with the 5% hypothetical examples that appear in the shareholder reports of other similar funds. CLASS A CLASS B Fund Beginning Account Value Ending Account Value Annual Expense Ratio Expenses Paid During Period Ending Account Value Annual Expense Ratio Expenses Paid During Period Conservative Allocation 0.70% 1.45% $ 7.44 Moderate Allocation 0.70% 1.45% Aggressive Allocation 0.70% 1.45% Cash Reserves 0.05% 0.05% Bond 0.90% 1.65% High Income 1.00% 1.75% Diversified Income 1.10% 1.85% Equity Income 1.25% N/A N/A N/A Large Cap Value 1.16% 1.91% Large Cap Growth 1.21% 1.96% Mid Cap 1.40% 2.15% Small Cap 1.50% 2.26% International Stock 1.60% 2.36% MEMBERS Mutual Funds | October 31, 2011 Other Information CLASS C Fund Beginning Account Value Ending Account Value Annual Expense Ratio Expenses Paid During Period Conservative Allocation 1.45% Moderate Allocation 1.45% Aggressive Allocation 1.45% CLASS Y Fund Beginning Account Value Ending Account Value Annual Expense Ratio Expenses Paid During Period Bond 0.65% High Income 0.75% Equity Income 1.00% Large Cap Value 0.91% Large Cap Growth 0.96% Mid Cap 1.15% Small Cap 1.25% International Stock 1.35% Please note that the expenses shown in both tables are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), or redemption fees. The information provided in the hypothetical example table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. AVAILABILITY OF QUARTERLY PORTFOLIO SCHEDULES The funds file their complete schedule of portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Form N-Q is available to shareholders at no cost by calling 1-800-877-6089 or on the SEC’s website at www.sec.gov. Form N-Q may also be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. More information on the operation of the Public Reference Room may be obtained by calling 1-800-732-0330. PROXY VOTING POLICIES, PROCEDURES AND RECORDS A description of the policies and procedures used by the Funds to vote proxies related to portfolio securities is available to shareholders at no cost on the Funds’ website at www.membersfunds.com or by calling 1-800-877-6089. The proxy voting records for the Funds for the most recent twelve-month period ended June 30 are available to shareholders at no cost on the SEC’s website at www.sec.gov. FORWARD-LOOKING STATEMENT DISCLOSURE One of our most important responsibilities as investment company managers is to communicate with shareholders in an open and direct manner. Some of our comments in our letters to shareholders are based on current management expectations and are considered "forward-looking statements." Actual future results, however, may prove to be different from our expectations. You can identify forward-looking statements by words such as "estimate," "may," "will," "expect," "believe," "plan" and other similar terms. We cannot promise future returns. Our opinions are a reflection of our best judgment at the time this report is compiled, and we disclaim any obligation to update or alter forward-looking statements as a result of new information, future events, or otherwise. MEMBERS Mutual Funds | October 31, 2011 Other Information TAX INFORMATION Foreign Tax Credits:The International Stock Fund expects to make an election under Internal Revenue Code Section 853 to pass through foreign taxes paid by the Fund to its shareholders. For the year ended October 31, 2011, the total amount of foreign taxes that is expected to pass through to shareholders and foreign source income for information reporting purposes will be $204,076 (all of which represents taxes withheld) and $2,882,049, respectively. Complete information regarding the Fund’s foreign tax credit pass through to shareholders for 2011 will be reported in conjunction with Form 1099-DIV. Corporate Dividends Received Deduction: Of the dividends paid by the Conservative Allocation, Moderate Allocation, Aggressive Allocation, Diversified Income, Large Cap Value, Large Cap Growth and Small Cap Funds, 4.12%, 14.38%, 41.24%, 67.36%, 100%, 100%, and 100%, respectively, qualify for the corporate dividends received deduction. Qualified Dividend Income:For the fiscal year ended October 31, 2011, the Conservative Allocation, Moderate Allocation, Aggressive Allocation, Diversified Income, Large Cap Value, Large Cap Growth, Small Cap and the International Stock Funds paid dividend income totaling $126,259, $670,444, $234,797, $1,523,601, $1,976,498, $359,526, $190,416, and $1,725,216 respectively. The Funds hereby designate the maximum amount of dividends allowable pursuant to the Internal Revenue Code, as qualified dividend income ("QDI") eligible for reduced tax rates (the rates range from 5% to 15% depending upon individual’s tax bracket).Complete information regarding each Fund’s income distributions paid during the calendar year 2011, including the portion, if any, which qualify as QDI, will be reported in conjunction with Form 1099-DIV. MEMBERS Mutual Funds | October 31, 2011 MEMBERS Mutual Funds’ Trustees and Officers The address of each trustee and officer is 550 Science Drive, Madison WI 53711, except that Mr. Mason’s address is 8777 N. Gainey Center Drive, #220, Scottsdale, AZ 85258. The Statement of Additional Information, which includes additional information about the trustees and officers, is available at no cost on the Funds’ website at www.membersfunds.com or by calling 1-800-877-6089. Interested Trustees and Officers Name and Year of Birth Position(s) and Length of Time Served Principal Occupation(s) During Past Five Years Other Directorships/Trusteeships Katherine L. Frank President, 1996- Present Madison Investment Holdings, Inc. ("MIH") (affiliated investment advisory firm of MIA), Executive Director and Chief Operating Officer, 2010 - Present; Managing Director and Vice President, 1986 - 2010; Madison Asset Management, LLC ("MAM"), Executive Director and Chief Operating Officer, 2010 - Present; Vice President, 2004 -2010; Madison Investment Advisors, LLC ("MIA"), Executive Director and Chief Operating Officer, 2010 - Present; President, 1996 - 2010; Madison Mosaic Funds (13 funds), President, 1996 - Present; Madison Strategic Sector Premium Fund (closed end fund), President, 2005 - Present; Madison/Claymore Covered Call and Equity Strategy Fund (closed end fund), Vice President, 2005 - Present; Ultra Series Fund (17) (mutual funds), President, 2009 - Present Madison Mosaic Funds (all but the Equity Trust), 2001 - Present; Madison; Strategic Sector Premium Fund, 2005 - Present; and Ultra Series Fund (17), 2009 - Present Frank E. Burgess1 Trustee and Vice President, 1996 - Present MIH, Founder, Executive Director and President, 2010 - Present; Managing Director and President, 1973 -2010; MAM, Executive Director and President, 2010 - Present; President, 2004 - 2010; MIA, Executive Director and President, 2010 - Present ; Madison Mosaic Funds (13 funds, including the Funds), Vice President, 1996 - Present; Madison Strategic Sector Premium Fund, Vice President, 2005 - Present; Ultra Series Fund (17), Vice President, 2009 - Present Madison Mosaic Funds (13), 1996 - Present; Madison ; Strategic Sector Premium Fund and Madison/Claymore Covered Call & Equity Strategy Fund, 2005 - Present; Capitol Bank of Madison, WI, 1995 - Present; American Riviera Bank of Santa Barbara, CA, 2006 - Present Jay R. Sekelsky Vice President, 1996 - Present MIH, Executive Director and Chief Investment Officer, 2010 - Present; Managing Director and Vice President, 1990 -2010; MAM, Executive Director and Chief Investment Officer, 2010 - Present; MIA, Executive Director and Chief Investment Officer, 2010 - Present; Vice President, 1996 - 2010; Madison Mosaic Funds (13 funds), Vice President, 1996 - Present; Madison Strategic Sector Premium Fund and Madison/Claymore Covered Call and Equity Strategy Fund, Vice President, 2005 - Present; Ultra Series Fund (17), Vice President, 2009 - Present N/A Paul Lefurgey Vice President, 2009 - Present MIH, Managing Director and Head of Fixed Income Investments, 2005 - Present; MAM and MIA, Managing Director and Head of Fixed Income Investments, 2010 - Present; MEMBERS Capital Advisors, Inc. ("MCA") (investment advisory firm), Madison, WI, Vice President 2003 - 2005; Madison Mosaic Funds (13 funds, including the Funds), Vice President, 2009 - Present; Madison Strategic Sector Premium Fund, Vice President, 2010 - Present; Ultra Series Fund (17), Vice President, 2009 - Present N/A Greg D. Hoppe Treasurer, 2009 - Present; Chief Financial Officer, 1999 - 2009 MIH and MIA, Vice President, 1999 - Present; MAM, Vice President, 2009 - Present; Madison Mosaic Funds (13 funds, includingthe Funds), Treasurer, 2009 - Present; Chief Financial Officer, 1999 - 2009; Madison Strategic Sector Premium Fund, Treasurer, 2009 - Present; Chief Financial Officer, 2005 - 2009; Madison/Claymore Covered Call and Equity Strategy Fund, Vice President, 2008 - Present; Ultra Series Fund (17), Treasurer, 2009 - Present N/A 1 "Interested person" as defined in the 1940 Act. Considered an interested Trustee because of the position held with the investment adviser of the Funds. MEMBERS Mutual Funds | October 31, 2011 MEMBERS Mutual Funds’ Trustees and Officers Name and Year of Birth Position(s) and Length of Time Served Principal Occupation(s) During Past Five Years Other Directorships/Trusteeships Holly S. Baggot Secretary and Assistant Treasurer, 2009 - Present MIH and MIA, Vice President, 2010 - Present; MAM, Vice President, 2009 - Present; Madison Mosaic Funds (13 funds), Secretary and Assistant Treasurer, 2009 - Present; Madison Strategic Sector Premium Fund, Secretary and Assistant Treasurer, 2010 - Present; Ultra Series Fund (17), Assistant Treasurer, 2009 - Present; Secretary, 1999 - Present; Treasurer, 2008 - 2009; Assistant Treasurer, 1997 - 2007; MCA, Director-Mutual Funds, 2008 - 2009; Director-Mutual Fund Operations, 2006 - 2008; Operations Officer-Mutual Funds, 2005 - 2006; Senior Manager-Product & Fund Operations, 2001 - 2005 N/A W. Richard Mason Chief Compliance Officer, 1992 - Present; Corporate Counsel and Assistant Secretary, 2009 - Present; General Counsel and Secretary, 1992 - 2009 MIH, MAM, MIA, and Madison Scottsdale, LC (an affiliated investment advisory firm of MIA), Chief Compliance Officer and Corporate Counsel, 2009 -Present; General Counsel and Chief Compliance Officer, 1996 - 2009; Mosaic Funds Distributor, LLC (an affiliated brokerage firm of MIA), Principal, 1998 - Present; Concord Asset Management, LLC ("Concord") (an affiliated investment advisory firm of MIA), General Counsel, 1996 - 2009; NorthRoad Capital Management LLC ("NorthRoad") (an affiliated investment advisory firm of MIA), Corporate Counsel, 2011 - Present; Madison Mosaic Funds (13 funds), Chief Compliance Officer, Corporate Counsel, and Assistant Secretary, 2009 - Present; Secretary, General Counsel, Chief Compliance Officer, 1992 - 2009; Madison Strategic Sector Premium Fund, Chief Compliance Officer, Corporate Counsel, and Assistant Secretary, 2009 - Present; Secretary, General Counsel, Chief Compliance Officer, 2005 - 2009; Ultra Series Fund (17), Chief Compliance Officer, Corporate Counsel and Assistant Secretary, 2009 - Present N/A Pamela M. Krill General Counsel, Chief Legal Officer and Assistant Secretary, 2009 - Present MIH, MAM, MIA, Madison Scottsdale, LC, Mosaic Funds Distributor, and Concord, General Counsel and Chief Legal Officer, 2009 - Present; NorthRoad, General Counsel & Chief Legal Officer, 2011 - Present; Madison Mosaic Funds (13 funds), General Counsel, Chief Legal Officer and Assistant Secretary, 2009 - Present; Madison Strategic Sector Premium Fund, General Counsel, Chief Legal Officer and Assistant Secretary, 2010 - Present; Ultra Series Fund (17), General Counsel, Chief Legal Officer and Assistant Secretary, 2009 - Present; CUNA Mutual Insurance Society (insurance company with affiliated investment advisory, brokerage and mutual fund operations), Madison, WI, Managing Associate General Counsel-Securities & Investments, 2007 - 2009; Godfrey &Kahn, S.C. (law firm), Madison and Milwaukee, WI, Shareholder, Securities Practice Group, 1994-2007 N/A MEMBERS Mutual Funds | October 31, 2011 MEMBERS Mutual Funds’ Trustees and Officers Independent Trustees Name and Year of Birth Position(s) and Length of Time Served1 Principal Occupation(s) During Past Five Years Portfolios Overseen in Fund Complex2 Other Directorships/Trusteeships Philip E. Blake Trustee, 2001 - Present Retired investor; Lee Enterprises, Inc (news and advertising publisher), Madison, WI, Vice President, 1998 - 2001; Madison Newspapers, Inc., Madison, WI,President and Chief Executive Officer, 1993 - 2000 44 Edgewood College, 2003 - Present; Chairman of the Board, 2010 - Present; Nerites Corporation (technology company), 2004 - Present; Madison Mosaic Funds (13 funds), 2001 - Present; Madison Strategic Sector Premium Fund, 2005 - Present; Ultra Series Fund (17), 2009 - Present James R. Imhoff, Jr. Trustee, 1996 - Present First Weber Group (real estate brokers), Madison, WI, Chief Executive Officer, 1996 - Present 44 Park Bank, 1978 - Present; Madison Mosaic Funds (13 funds, including the Funds), 1996 - Present; Madison Strategic Sector Premium Fund, 2005 - Present; Madison/Claymore Covered Call and Equity Strategy Fund, 2005 - Present; Ultra Series Fund (17), 2009 - Present Steven P. Riege Trustee, 2005 - Present Ovation Leadership (management consulting), Milwaukee, WI, Owner/President, 2001 - Present; Robert W. Baird & Company (financial services), Milwaukee, WI, Senior Vice President-Marketing and Vice President-Human Resources, 1986 - 2001 30 Ultra Series Fund (17), 2005 - Present Richard E. Struthers Trustee, 2004 - Present Clearwater Capital Management (investment advisory firm), Minneapolis, MN, Chair and Chief Executive Officer, 1998 - Present; Park Nicollet Health Services, Minneapolis, MN, Chairman, Finance and Investment Committee, 2006 - Present; IAI Mutual Funds, Minneapolis, MN, President and Director, 1992-1997 30 Park Nicolet Health Services, 2001 - Present; Ultra Series Fund (17), 2004 - Present Lorence D. Wheeler Trustee, 1996 - Present Retired investor; Credit Union Benefits Services, Inc. (a provider of retirement plans and related services for credit union employees nationwide), Madison, WI, President, 1986 - 1997 44 Grand Mountain Bank FSB and Grand Mountain Bancshares, Inc. 2003 - Present; Madison Mosaic Funds (13 funds, including the Funds), 1996 - Present; Madison Strategic Sector Premium Fund. 2005 - Present; Madison/Claymore Covered Call and Equity Strategy Fund, 2005 - Present; Ultra Series Fund (17), 2009 - Present 1 Independent Trustees serve in such capacity until the Trustee reaches the age of 76, unless retirement is waived by unanimous vote of the remaining Trustees on an annual basis. 2 As of the date of this report, the Fund Complex consists of the Trust with 13 portfolios, the Ultra Series Fund with 17 portfolios, the Madison Strategic Sector Premium Fund (a closed-end fund) and the Madison Mosaic Equity, Income, Tax-Free and Government Money Market Trusts, which together have 13 portfolios, for a grand total of 44 separate portfolios in the Fund Complex.Not every Trustee is a member of the Board of Trustees of every fund in the fund complex, as noted above. This page was intentionally left blank. This page was intentionally left blank. This page was intentionally left blank. This page was intentionally left blank. This page was intentionally left blank. MEMBERS Mutual Funds Post Office Box 8390 Boston, MA 02266-8390 1 (800) 877-6089 www.membersfunds.com SEC File Number: 811-08261 4460-P1053 Rev: 1211 Item 2. Code of Ethics. (a) The Trust has adopted a code of ethics that applies to the Trust’s principal executive officer, principal financial officer, principal accounting officer or controller or persons performing similar functions, regardless of whether these individuals are employed by the Trust or a third party. (c) The Code was not amended during the fiscal year. (d) The Trust granted no waivers from the code during the period covered by this report. (f) Any person may obtain a complete copy of the code without charge by calling the Adviser at 800-767-0300 and requesting a copy of "the MEMBERS Mutual Funds Sarbanes Oxley Code of Ethics." Item 3. Audit Committee Financial Expert. In July 2011, Lorence R. Wheeler, an “independent” Trustee and a member of the Trust’s audit committee, was appointed to serve as the Trust’s audit committee financial expert among the five independent Trustees who so qualify to serve in that capacity.He replaced Philip E. Blake who served in that capacity through July 2011. Item 4. Principal Accountant Fees and Services. (a) Audit Fees. Total audit fees paid (or to be paid) to the registrant's principal accountant for the fiscal years ended October 31, 2011 and 2010, respectively were $100,824 ($396,000 including the Ultra Series Fund, an affiliated registered investment company ("USF")) and $164,517 ($367,000 including USF). (b) Audit-Related Fees. Not applicable. (c) Tax-Fees. The Audit Committee has pre-approved, as required by Rule 2-01(c)(7)(i)(C) of Regulation S-X, 100% of the services described in this Item 4(b) through (d), which such services are described above. For the fiscal years ended October 31, 2011 and October 31, 2010, the aggregate fees for professional services rendered by Deloitte & Touche for tax compliance, tax advice and tax planning for such fiscal years, totaled $37,345 and $41,220, respectively. In the scope of services comprising the fees disclosed under this Item 4(c) were the following services: -Review and sign as signature preparer for U.S. Income Tax Return for Regulated Investment Companies, Form 1120-RIC and the Return of Excise Tax on Undistributed Income of Regulated Investment Companies, Form 8613. (d) All Other Fees. Not applicable. (e) (1) Before any accountant is engaged by the registrant to render audit or non-audit services, the engagement must be approved by the audit committee as contemplated by paragraph (c)(7)(i)(A) of Rule 2-01of Regulation S-X. (2) The Audit Committee has pre-approved, as required by Rule 2-01(c)(7)(i)(C) of Regulation S-X, 100% of the services described in this Item 4(b) through (d), which such services are described above. (f) Not applicable. (g) Not applicable. (h) Not applicable. Item 5. Audit Committee of Listed Registrants. Not applicable. Item 6. Schedule of Investments Schedule included as part of the report to shareholders filed under Item 1 of this Form. Item 7. Disclosure of Proxy Voting Policies and Procedures for Closed-End Management Investment Companies. Not applicable. Item 8. Portfolio Managers of Closed-End Management Investment Companies. Not applicable. Item 9. Purchases of Equity Securities by Closed-End Management Investment Company and Affiliated Purchasers. Not applicable. Item 10. Submission of Matters to a Vote of Security Holders. The Trust does not normally hold shareholder meetings. There have been no changes to the Trust's procedures during the period covered by this report. Item 11. Controls and Procedures. (a) The Trust’s principal executive officer and principal financial officer determined that the Trust’s disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940 (the "Act")) are effective, based on their evaluation of these controls and procedures required by Rule 30a-3(b) under the Act and Rules 13a-15(b) or 15d-15(b) under the Securities Exchange Act of 1934 within 90 days of the date of this report. There were no significant changes in the Trust’s internal controls or in other factors that could significantly affect these controls subsequent to the date of their evaluation. The officers identified no significant deficiencies or material weaknesses. (b) There were no changes in the Trust's internal control over financial reporting (as defined in Rule 30a-3(d) under the Act) that occurred during thesecond fiscal quarter of the period covered by this report that has materially affected, or is reasonably likely to materially affect, the Trust's internal control over financial reporting. Item 12. Exhibits. (a)(1) Code of ethics referred to in Item 2. (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Act. (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Act. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. MEMBERS Mutual Funds By: (signature) W. Richard Mason, CCO and Assistant Secretary Date: December 28, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: (signature) Katherine L. Frank, Principal Executive Officer Date: December 28, 2011 By: (signature) Greg Hoppe, Principal Financial Officer Date: December 28, 2011
